
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.59


$385,000,000

REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT

among

SANMINA-SCI MAGYARORSZAG
ELEKTRONIKAI GYARTO KFT
and
SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.,
as Originators

SANMINA-SCI CORPORATION,
SANMINA-SCI UK LTD.
and
SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.
as Servicers,

THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS
OR ENTITIES FROM TIME TO TIME PARTIES HERETO
as Purchasers,

and

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

Dated as of September 21, 2007

DEUTSCHE BANK AG NEW YORK, as Sole Advisor, Lead Arranger and Book Manager

--------------------------------------------------------------------------------





Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

Section 1.   DEFINITIONS   1   1.1.   Defined Terms   1   1.2.   Other
Definitional Provisions   12 Section 2.   THE INVESTMENTS   13   2.1.  
Purchaser's Investment Limits   13   2.2.   Procedure for Making Purchases   13
  2.3.   Sale and Assignment   14   2.4.   Fees   14   2.5.   Computation and
Payments; Commitment Fees   14   2.6.   Pro Rata Treatment and Payments   15  
2.7.   Requirements of Law   15   2.8.   Taxes   16   2.9.   Indemnity   18  
2.10.   Replacement of Purchasers   20   2.11.   Evidence of Purchased Interests
  20 Section 3.   REPRESENTATIONS AND WARRANTIES   20   3.1.   Financial
Condition   20   3.2.   No Change   20   3.3.   Existence; Compliance with Law  
21   3.4.   Power; Authorization; Enforceable Obligations   21   3.5.   No Legal
Bar   22   3.6.   Litigation   22   3.7.   No Default   22   3.8.   Ownership of
Property; Liens   22   3.9.   Taxes   23   3.10.   Federal Regulations   23  
3.11.   Investment Company Act; Other Regulations   23   3.12.   Accuracy of
Information, etc   23   3.13.   Solvency   24   3.14.   Security Documents   24
  3.15.   Principal Place of Business   24   3.16.   Accounting for Scheduled
Receivables   24 Section 4.   CONDITIONS PRECEDENT   24   4.1.   Conditions
Precedent to Initial Purchase   24   4.2.   Conditions Precedent to All
Purchases   26 Section 5.   AFFIRMATIVE COVENANTS   26   5.1.   Financial
Statements   26   5.2.   Payment of Obligations   27   5.3.   Maintenance of
Existence; Compliance   27   5.4.   Maintenance of Property; Insurance   27  
5.5.   Inspection of Property; Books and Records; Discussions   27   5.6.  
Notices   28   5.7.   Use of Proceeds   28   5.8.   Irrevocable Payment
Instructions   28   5.9.   Ownership   28   5.10.   Further Assurances   28  
5.11.   Offices, Records, Books of Account   29          


i

--------------------------------------------------------------------------------



  5.12.   Sales, Liens, Etc   29   5.13.   Extension or Amendment of
Receivables; Changes to Contract   29   5.14.   Status of Scheduled Receivables
  29   5.15.   Account Generation and Servicing Practices   30   5.16.  
Inconsistent Instructions   30   5.17   Designation of New Eligible Buyers and
New Originators   30 Section 6.   SERVICER OBLIGATIONS   31   6.1.   Appointment
of Servicer   31   6.2.   Duties of Servicers   32   6.3.   Reporting
Requirements   32   6.4.   Deposit Requirements   32 Section 7.   TERMINATION
EVENTS AND REMEDIES   32 Section 8.   THE ADMINISTRATIVE AGENT   34   8.1.  
Appointment   34   8.2.   Delegation of Duties   35   8.3.   Exculpatory
Provisions   35   8.4.   Reliance by Administrative Agent   35   8.5.   Notice
of Termination   36   8.6.   Non-Reliance on Administrative Agent and Other
Purchasers   36   8.7.   Indemnification   37   8.8.   Agent in Its Individual
Capacity   37   8.9.   Successor Administrative Agent   37   8.10.  
Determination Pursuant to Security Documents   38   8.11.   Merger of the
Administrative Agent   38 Section 9.   MISCELLANEOUS   38   9.1.   Amendments
and Waivers   38   9.2.   Notices   39   9.3.   No Waiver; Cumulative Remedies  
40   9.4.   Survival of Representations and Warranties   41   9.5.   Payment of
Expenses and Taxes   41   9.6.   Successors and Assigns; Participations and
Assignments   42   9.7.   Adjustments; Set-off   44   9.8.   Counterparts   44  
9.9.   Severability   44   9.10.   Integration   44   9.11.   Governing Law   44
  9.12.   Submission To Jurisdiction; Waivers   45   9.13.   Waiver of
Immunities   45   9.14.   Judgment Currency   46   9.15.   Acknowledgements   46
  9.16.   Grant of Security Interest   46   9.17.   WAIVERS OF JURY TRIAL   46  
9.18.   Confidentiality   46

ii

--------------------------------------------------------------------------------



Schedules
Schedule 1.1A
 
Purchasers' Investment Limits Schedule 1.1B   Obligor Limits Schedule 1.1C  
Applicable Percentages Schedule 1.1D   Contingent Originators Schedule 3.4  
Consents, Authorizations, Filings and Notices Schedule 3.14   Actions to Perfect
Ownership Interests in Receivables (or Security Interests in Collateral)
Schedule 3.15   Principal Places of Business
Exhibits
Exhibit A
 
Form of Collateral Assignment Agreement Exhibit B   Form of Irrevocable Payment
Instructions Exhibit C   Form of Opinion of Mexican Counsel to Sanmina Mexico
Exhibit D   Form of Opinion of Hungarian Counsel to Sanmina Hungary Exhibit E  
Form of Opinion of U.S. Counsel to the Servicers and the Originators Exhibit F  
Form of Closing Certificate Exhibit G   Form of Assignment and Acceptance
Exhibit H   Form of Mexican process agent appointment Exhibit I   Form of
Collateral Account Agreement Exhibit J   Form of Purchase Notice Exhibit K  
Form of Servicers' Report Exhibit L   Form of Receivables Presentation Exhibit M
  Form of Purchase Calculation Notice Exhibit N   Form of Hungarian Receivables
Transfer Agreement Exhibit O   Form of Mexican Deed of Assignment Exhibit P  
Form of Guarantee

iii

--------------------------------------------------------------------------------



        REVOLVING TRADE RECEIVABLES PURCHASE AGREEMENT (this "Agreement"), dated
as of September 21, 2007, among Sanmina-SCI Magyarorszag Elektronikai Gyarto
Kft, a limited liability company incorporated under the laws of the Republic of
Hungary ("Sanmina Hungary") and Sanmina-SCI Systems de Mexico S.A. de C.V., a
sociedad anonima de capital variable organized and existing under the laws of
the United Mexican States ("Sanmina Mexico"), as originators hereunder (Sanmina
Hungary and Sanmina Mexico being, collectively, the "Originators"), and
Sanmina-SCI Corporation, a Delaware corporation ("Sanmina-SCI"), Sanmina-SCI
UK Ltd., a company organized and existing with limited liability under the laws
of England and Wales ("Sanmina United Kingdom") and Sanmina-SCI Israel Medical
Systems Ltd. ("Sanmina Israel") as servicers hereunder (Sanmina-SCI, Sanmina
United Kingdom and Sanmina Israel being, collectively, the "Servicers"), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the "Purchasers") and DEUTSCHE BANK AG, NEW YORK
BRANCH, as administrative agent (in such capacity, the "Administrative Agent").

        The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

        1.1.    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1:

        "Account Banks": Deutsche Bank AG, New York Branch and each other bank
hereafter designated by the Servicers upon not less than 45 days' prior written
notice to the Administrative Agent, so long as each such bank has executed and
delivered a deposit account control agreement and other security agreements that
the Administrative Agent requires and is reasonably acceptable to the
Administrative Agent.

        "Administrative Agent": Deutsche Bank AG New York, as the administrative
agent for the Purchasers under this Agreement and the other Transaction
Documents, together with any of its successors.

        "Affiliate": as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "Agreement": as defined in the preamble hereto.

        "Applicable Margin": 0.30%.

        "Applicable Percentage": in respect of an Eligible Buyer, the percentage
set forth opposite such Eligible Buyer's name in Schedule 1.1C.

        "Assignee": as defined in Section 9.6(c).

        "Assignment and Acceptance": an Assignment and Acceptance, substantially
in the form of Exhibit G.

        "Assignor": as defined in Section 9.6(c).

        "Bank of America Credit Agreement": the Amended and Restated Credit and
Guaranty Agreement, dated as of December 16, 2005, among Sanmina-SCI, certain of
its subsidiaries as guarantors, various lenders, Bank of America, N.A., as
Initial Issuing Bank, Citicorp USA Inc., as Syndication Agent, Citibank, N.A.,
as Collateral Agent, and Bank of America, N.A., as Administrative Agent, as
amended by Amendment No. 1 to Amended and Restated Credit and Guaranty
Agreement, dated as of June 30, 2006, Amendment No. 2 and Waiver to Amended and
Restated Credit and Guaranty Agreement, dated as of October 13, 2006, Amendment
No. 3 and Waiver to Amended and Restated Credit and Guaranty Agreement, dated as
of December 29,

--------------------------------------------------------------------------------






2006, and Amendment No. 4 to Amended and Restated Credit and Guaranty Agreement,
dated as of June 5, 2007.

        "Benefitted Purchaser": as defined in Section 9.7(a).

        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Business Day": a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided, that with respect to determinations of interest rates in
connection with the Investments, such day is also a day for trading by and
between banks in Dollar deposits in London, England.

        "Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt security convertible into or exchangeable for such interest.

        "Change of Control": means, with respect to Sanmina-SCI, at any time:
(a) any "person" or "group" (within the meaning of Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934) (i) shall have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of Sanmina-SCI; or (ii) shall have obtained the
power (whether or not exercised) to elect a majority of the members of the board
of directors (or similar governing body) of Sanmina-SCI; (b) during any period
of 12 consecutive months, the majority of the seats (other than vacant seats) on
the board of directors (or similar governing body) of Sanmina-SCI cease to be
occupied by Persons who either (i) were members of the board of directors of
Sanmina-SCI on the Closing Date, or (ii) were nominated for election by the
board of directors of Sanmina-SCI, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors or directors elected in accordance with
this clause (ii); or (c) any "change of control" or similar event under and as
defined in any documentation relating to any Material Indebtedness.

        "Closing Date": the date of satisfaction, as notified by the
Administrative Agent to the Servicers and the Purchasers, of the conditions
precedent set forth in Section 4.1 hereof.

        "Collateral": all the collateral pledged or purported to be pledged
pursuant to any of the Security Documents.

        "Collateral Account Agreement": the Collateral Account Agreement, dated
as of the date hereof, among the Originators, the Servicers and the
Administrative Agent, substantially in the form of Exhibit I hereto, as amended,
supplemented or otherwise modified from time to time.

        "Collateral Assignment Agreement": the Collateral Assignment Agreement,
dated as of the date hereof, among the Originators and the Administrative Agent,
substantially in the form of Exhibit A hereto, as amended, supplemented or
otherwise modified from time to time.

        "Collection Accounts": each of account nos. 01474515 and 01475294,
maintained by Sanmina Hungary, and account nos. 04879286, 01474128 and 01474953,
maintained by Sanmina Mexico, respectively, with the Administrative Agent and
such other accounts for the receipt of collections under the Collateral Account
Agreement maintained with an Account Bank.

        "Collections": all collections and other proceeds received and payment
of any amounts owed in respect of Scheduled Receivables, including, without
limitation, purchase price, finance charges, interest and all other charges, or
applied to amounts owed in respect of such Scheduled Receivables (including
without limitation, insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of the
applicable Obligor or

2

--------------------------------------------------------------------------------






any other Person directly or indirectly liable for the payment of such Scheduled
Receivable and available to be applied thereon) and all other proceeds of such
Scheduled Receivable.

        "Contingent Eligible Buyers": means each of Philips Medical Systems NA,
Philips Business Electronics, Nokia Networks OY, Nokia Corporation Networks,
General Electric, Ericsson AB, Ericsson Radio Systems AB, Houston Tracker
Systems, Inc. and Alcatel Canada Inc..

        "Contingent Originator": means each of the wholly-owned Subsidiaries of
the Guarantor specified on Schedule 1.1D hereto.

        "Contract": means, with respect to any Scheduled Receivable, any and all
contracts, understandings, instruments, agreements, leases, invoices, notes or
other writings pursuant to which such Scheduled Receivable arises or which
evidences such Scheduled Receivable or under which the applicable Obligor
becomes or is obligated to make payment in respect of such Scheduled Receivable.

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        "Control": the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
"Controlling" and "Controlled" shall have meanings correlative thereto.

        "Defaulted Receivable": a Scheduled Receivable that is unpaid and
outstanding on the date 30 days after the end of the Yield Period therefor.

        "Dilution": any adjustment in the outstanding principal balance of a
Scheduled Receivable attributable to any credits, rebates, billing errors, sales
or similar taxes, discounts, setoffs, disputes, chargebacks, returns, allowances
or similar items.

        "Disposition": with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms "Dispose" and "Disposed of" shall have correlative meanings.

        "Distribution Date": with respect to any Purchase Date, the date or
dates which shall be not later than the last day of the Yield Period for
Scheduled Receivables purchased on such Purchase Date, on which the Collections
on Scheduled Receivables to be purchased on such date will be distributed to the
Purchasers from the applicable Collection Account.

        "Dollars" and "$": dollars in lawful currency of the United States.

        "Eligible Buyer": IBM de México Comercialización y Servicios S.A. de
C.V., Lenovo (Singapore) PTE Ltd., IBM Corporation, IBM Singapore PTE Ltd. and
such additional "Eligible Buyers" from among the Contingent Eligible Buyers as
may be added from time to time in accordance with Section 5.17. Eligible Buyers
currently are either the Tranche A Eligible Buyer, the Tranche B Eligible Buyer,
the Tranche C Eligible Buyer or the Tranche D Eligible Buyer.

        "Eligible Receivables": on an applicable Purchase Date, any Receivable
(i) which has a Scheduled Due Date and which Scheduled Due Date is not later
than 60 days thereafter, (ii) which is an "account" as defined in the UCC,
(iii) which is denominated and payable in Dollars in the United States or in
another currency acceptable to the Administrative Agent, (iv) which, together
with the related Contract, is in full force and effect and constitutes the
legal, valid and binding obligation of the applicable Obligor enforceable
against each such Obligor in accordance with its terms and subject to no
counterclaim or other defense on the applicable Purchase Date; (v) which
satisfies all applicable requirements of the Servicers' standard customer credit
policies, including that the Receivable is not delinquent or defaulted,
(vi) which has a

3

--------------------------------------------------------------------------------






Scheduled Due Date not later than 60 days after the Facility Termination Date,
(vii) which was generated in the ordinary course of the applicable Originator's
business, and (viii) in respect of which an Irrevocable Payment Instruction has
been given, in the case of Sanmina Mexico, pursuant to the Notification.

        "Euros": the currency introduced on January 1, 1999 pursuant to the
Treaty establishing the European Union.

        "Facility Termination Date" means the earlier of (i) March 21, 2008, and
(ii) the date on which the Administrative Agent delivers to the Servicers a
notice of termination as a result of a Termination Event in accordance herewith
(or the date on which such termination becomes effective automatically pursuant
to Section 7).

        "Fee Letter": the fee letter referred to in Section 2.4.

        "Funding Office": the first office of the Administrative Agent specified
in Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Servicers
and the Purchasers.

        "GAAP": generally accepted accounting principles.

        "Goods": electronic and other manufactured products produced by
Sanmina-SCI or its Subsidiaries.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

        "Group Members": the collective reference to Sanmina-SCI and its
consolidated Subsidiaries. "Group Member" shall refer to any of such Group
Members.

        "Guarantee": the guarantee of the Guarantor substantially in the form of
Exhibit P hereto.

        "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
"Guarantee Obligation" shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee

4

--------------------------------------------------------------------------------






Obligation shall be such guaranteeing person's maximum reasonably anticipated
liability in respect thereof as determined by the relevant Originator in good
faith.

        "Guarantor": Sanmina-SCI in its capacity as guarantor under the
Guarantee.

        "Hedge Agreements": all interest rate swaps, caps or collar agreements
or similar arrangements dealing with interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

        "Hungarian Receivables Transfer Agreement": a transfer agreement
substantially in the form of Exhibit N hereto.

        "Hungary": the Republic of Hungary and any governmental subdivision
thereof.

        "Incipient Termination Event": any event which, with the giving of
notice, the lapse of time, or both, would become a Termination Event.

        "Increase Effective Date": as defined in Section 5.17(c).

        "Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person's
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or Purchaser under such agreement in the event of default are limited to
repossession or sale of such property), (e) all capital lease obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (j) for the purposes of Section 7(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including,
without limitation, any partnership in which such Person is a general partner)
to the extent such Person is liable therefor as a result of a direct statutory
or contractual provision; provided that in no event shall the term
"Indebtedness" include (x) any indebtedness or other obligations under any
overdraft or cash management facility; provided, further that such indebtedness
or other obligations are incurred in the ordinary course of business, and are
repaid in full no later than the Business Day immediately following the date on
which they were incurred, or (y) any trade payable incurred in the ordinary
course or (z) any operating lease.

        "Indemnified Amounts" any and all claims, damages, costs, expenses,
losses and liabilities (including all reasonable fees and other charges of any
law firm or other external counsel).

        "Indemnified Person": the Lead Arranger, the Administrative Agent, the
Purchasers and their respective Affiliates, together with their respective
officers, directors, employees, advisors, agents, successors, transferees and
assigns and controlling persons.

        "Indemnified Taxes": as defined in Section 2.8(a).

        "Insolvency Proceeding": (a) any case, action or proceeding before any
court of any Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation,

5

--------------------------------------------------------------------------------






receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other similar arrangement in respect of its creditors generally or
any substantial portion of its creditors; and, in the case of clause (a) or (b),
undertaken under U.S. Federal, state or foreign law, including the U.S. Federal
Bankruptcy Code.

        "Investment": the amount to be paid by the Purchasers for the account of
the Originators with respect to a Purchased Interest, which will be equal to the
Eligible Buyer's Applicable Percentage of the invoice/face amount of the
corresponding Eligible Receivable.

        "Irrevocable Payment Instruction": each Irrevocable Payment Instruction,
substantially in the form of Exhibit B, included by the applicable Originator in
the relevant invoice to an Eligible Buyer in respect of Receivables or in such
other form as is acceptable to the Administrative Agent, providing for payment
of such Receivables to a Collection Account. The Irrevocable Payment
Instructions provided by Sanmina Mexico in respect of Scheduled Receivables to
be acquired on any Purchase Date shall be given in the form of the Notification
before a Mexican notary public, who shall have issued the corresponding
actaevidencing delivery thereof.

        "Lead Arranger": Deutsche Bank AG New York.

        "LIBOR Rate": the rate that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (the display designated as Page 3750 on
the Telerate System Incorporated Service or such other page as may replace such
page on such service for the purpose of displaying the rates at which Dollar
deposits are offered by leading banks in the London interbank deposit market),
as determined by the Administrative Agent, based in each case on the overnight
rate at approximately 11:00 a.m. London, England time on such day of
determination. If any date of determination hereunder is not a Business Day in
London, England, the applicable LIBOR Rate shall be the rate determined for the
next preceding Business Day in London, England.

        "Lien": any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

        "Material Adverse Effect": a material adverse effect on (a) the
Purchased Interests, (b) the business, assets, property, operations or condition
(financial or otherwise) of Sanmina-SCI, the Originators and their Subsidiaries,
taken as a whole, or (c) the validity or enforceability of any of the
Transaction Documents or the rights and remedies of the Administrative Agent or
the Purchasers thereunder.

        "Material Indebtedness": any Indebtedness or obligations in respect of
one or more Hedge Agreements, of Sanmina-SCI evidencing an aggregate outstanding
principal amount exceeding $10.0 million. For purposes of determining Material
Indebtedness, the "principal amount" of the obligations of Sanmina-SCI in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Sanmina-SCI would be required to
pay if such Hedge Agreement were terminated at such time.

        "Mexican Deed of Assignment": a deed of assignment, in the form of a
notarial instrument, substantially in the form of Exhibit O hereto.

        "Mexico": the United Mexican States and any governmental subdivision
thereof.

6

--------------------------------------------------------------------------------





        "New Eligible Buyer": as defined in Section 5.17.

        "New Originator": as defined in Section 5.17.

        "Notification": the notification comprising the exhibit to the Mexican
Deed of Assignment, to be delivered in respect of each sale of Scheduled
Receivables, to each Eligible Buyer in Mexico before a Mexican notary public,
who shall issue the respective acta evidencing delivery of such Notification.

        "Obligations": all amounts payable as indemnity hereunder and all other
obligations and liabilities of the Originators and the Servicers to the
Administrative Agent or to any Purchaser, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement, any other
Transaction Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent or to any Purchaser that are required to be paid by the Originators
pursuant hereto) or otherwise.

        "Obligor": with respect to any Receivable, the Eligible Buyer obligated
to make payments with respect to such Receivable and any guarantor of such
Eligible Buyer's obligations.

        "Obligor Adverse Change": with respect to any Eligible Buyer, a material
adverse change in the financial condition or business of such Eligible Buyer
which, in the good faith opinion of the Administrative Agent, could be
reasonably expected to affect materially and adversely the ability of such
Eligible Obligor to perform its obligations under the Receivables of such
Eligible Obligor or otherwise adversely affects the creditworthiness of such
Eligible Obligor, based on the Administrative Agent's internal credit rating
criteria.

        "Obligor Limits": the specified limit on the aggregate stated net amount
payable (net of credit memos) of Scheduled Receivables of any Eligible Buyer
that may be outstanding at any time hereunder, as set forth on Schedule 1.1B.
The Obligor Limits in respect of any Eligible Obligor are subject to reduction
or cancellation by the Administrative Agent in the event of an Obligor Adverse
Change, any such reduction or cancellation to be notified by the Administrative
Agent to the Servicers promptly in writing (it being understood that any such
reduction or cancellation shall not apply to Scheduled Receivables that have
been purchased prior to the date of such reduction or cancellation.

        "Organizational Documents": with respect to any Person, if such Person
is a corporation, its charter and by-laws, or other organizational or governing
documents, or if such Person is a partnership, its certificate of partnership,
if any, and partnership agreement and, in each case, any stockholder or similar
agreements between and among the holders of ownership interests in such Person.

        "Originators": as defined in the preamble hereto.

        "Other Taxes": any and all present or future value added taxes (VAT),
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Transaction Document.

        "Participant": as defined in Section 9.6(b).

        "Payment Account": as defined in Section 2.6(b).

7

--------------------------------------------------------------------------------






        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Purchase Calculation Notice": a notice delivered by the Administrative
Agent to the Purchasers with a copy to the Servicers to the effect required by
Section 2.2 and substantially in the form of Exhibit M hereto.

        "Purchase Date": each date prior to the Facility Termination Date on
which the Originators propose to sell to the Purchasers ownership interests in
the Scheduled Receivables identified in the related Purchase Notice.

        "Purchased Interest": at any time the undivided ownership interest of
the Purchasers acquired pursuant to this Agreement from the Originators in the
Scheduled Receivables reflected in the applicable Purchase Notice, Collections
with respect to such Receivables and proceeds of, and amounts received or
receivable under any or all of the foregoing; provided, however, that the
Purchased Interest shall never be more than the outstanding balance of the
related Scheduled Receivables as of the date the related Purchase Notice is sent
to the Administrative Agent.

        "Purchase Notice": a notice delivered by the Servicers to the
Administrative Agent in respect of a prospective sale of Scheduled Receivables,
substantially in the form of Exhibit J hereto.

        "Purchase Rate": for each day during the applicable Yield Period, a rate
per annum equal to the LIBOR Rate plus the Applicable Margin.

        "Purchaser Affiliate": (a) any Affiliate of any Purchaser, and (b) any
Person that is administered or managed by any Purchaser and that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

        "Purchasers": as defined in the preamble hereto.

        "Purchaser's Investment Limit": as to any Purchaser, the obligation of
such Purchaser, if any, to make an Investment in Tranche A Receivables, Tranche
B Receivables, Tranche C Receivables, Tranche D Receivables or some or all of
such Tranches, in an amount not to exceed the amount for such Tranche set forth
under the heading "Purchaser's Investment Limit" opposite such Purchaser's name
on Schedule 1.1A hereto. As of the date hereof, the aggregate amount of the
Purchasers' Investment Limits in Tranche A Receivables is $35,000,000, the
aggregate amount of the Purchaser's Investment Limits in Tranche B Receivables
is $150,000,000, the aggregate amount of the Purchaser's Investment Limits in
Tranche C Receivables is $100,000,000 and the aggregate amount of the
Purchaser's Investment Limits in Tranche D Receivables is $100,000,000.

        "Purchaser's Investment Percentage": as to any Purchaser, the percentage
which such Tranche A, Tranche B, Tranche C or Tranche D Purchaser's Investment
Limit (if any), as the case may be, then constitutes of the aggregate Tranche A,
Tranche B, Tranche C or Tranche D Purchasers' Investment Limits, as the case may
be (or if, at any time after the initial Purchase Date, all of the Tranche A,
Tranche B, Tranche C and Tranche D Purchasers' Investment Limits have been
reached, the percentage which the aggregate amount of such Purchaser's
Investments in Tranche A, Tranche B, Tranche C or Tranche D Receivables, as the
case may be, then outstanding constitutes of the aggregate amount of the
Investments in Tranche A, Tranche B, Tranche C or Tranche D Receivables, as the
case may be, then outstanding).

        "Receivable": an account receivable in Dollars created by the sale of
Goods by an Originator to an Eligible Buyer.

8

--------------------------------------------------------------------------------






        "Receivables Presentation": a presentation by the Servicers to the
Administrative Agent substantially in the form of Exhibit L hereto.

        "Register": as defined in Section 9.6(d).

        "Regulation U": Regulation U of the Board as in effect from time to
time.

        "Regulation X": Regulation X of the Board as in effect from time to
time.

        "Required Purchasers": at any time, the holders of more than 50% of
(a) until the initial Purchase Date, the Purchaser's Investment Limits, as the
case may be, then in effect and (b) thereafter, the sum of the aggregate unpaid
principal amount of the Investments then outstanding.

        "Required Tranche Purchasers": at any time, the holders of more than 50%
of (a) in the case of the Tranche A Purchasers, the sum of the aggregate unpaid
principal amount of the Tranche A Investments then outstanding, (b) in the case
of the Tranche B Purchasers, until the initial Purchase Date of Tranche B
Receivables, the Tranche B Purchaser's Investment Limits then in effect and
thereafter, the sum of the aggregate unpaid principal amount of the Tranche B
Investments then outstanding, (c) in the case of the Tranche C Purchasers, until
the initial Purchase Date of Tranche C Receivables, the Tranche C Purchaser's
Investment Limits then in effect and thereafter, the sum of the aggregate unpaid
principal amount of the Tranche C Investments then outstanding or (d) in the
case of the Tranche D Purchasers, until the initial Purchase Date of Tranche D
Receivables, the Tranche D Purchaser's Investment Limits then in effect and
thereafter, the sum of the aggregate unpaid principal amount of the Tranche D
Investments then outstanding.

        "Requirement of Law": as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

        "Responsible Officer": as to any Person, the chief executive officer,
president, chief financial officer, vice president, treasurer, or any other duly
authorized officer or attorney-in-fact of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person.

        "Sanmina Hungary Collection Accounts": as defined in the Collateral
Account Agreement.

        "Sanmina Mexico Collection Accounts": as defined in the Collateral
Account Agreement.

        "Sanmina Reports": as defined in Section 3.12.

        "Scheduled Due Date": the date on which a Scheduled Receivable becomes
due and payable in accordance with the related Contract and draft or invoice
therefor.

        "Scheduled Receivable": the Eligible Receivables, the outstanding
balances of which are reflected in the applicable Purchase Notice and
subsequently purchased pursuant to Section 2.2.

        "SEC": the United States Securities and Exchange Commission.

        "Secured Parties": as defined in Section 4.4 of the Collateral
Assignment Agreement.

        "Security Documents": the Collateral Assignment Agreement, the
Collateral Account Agreement, each Mexican Deed of Assignment, each Hungarian
Receivables Transfer Agreement and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on or ownership interest
in any property of any Person to secure the Obligations of any Originator under
any Transaction Document.

        "Servicers": the meaning set forth in the preamble to this Agreement.

9

--------------------------------------------------------------------------------






        "Solvent": when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the "present fair saleable value" of
the assets of such Person will, as of such date, exceed the amount of all
"liabilities of such Person, contingent or otherwise," as of such date, as such
quoted terms are determined in accordance with applicable U.S. federal and state
laws governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) "debt" means liability on a "claim," and
(ii) "claim" means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

        "Subsidiary": as to any Person, an entity of which more than 50% of the
ordinary voting Capital Stock are owned by such Person, or the management of
which is otherwise Controlled, directly or indirectly, by such Person acting
alone.

        "Tax Treaty": as defined in Section 2.8(d).

        "Termination Event": any of the events specified in Section 7, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        "Tranche": Tranche A, Tranche B, Tranche C, Tranche D or any additional
tranche(s), if any, relating to New Eligible Buyers, as the case may be,
comprising the obligation of the applicable Purchasers to acquire Tranche A
Receivables, Tranche B Receivables, Tranche C Receivables, Tranche D Receivables
or Receivables of such New Eligible Buyers, as the context may require, and the
related rights in respect of such Receivables.

        "Tranche A Collateral": as defined in Section 2.(a)(i) of the Collateral
Assignment Agreement.

        "Tranche A Collections": Collections in respect of Tranche A
Receivables.

        "Tranche A Collection Accounts": as defined in Section 2.1 of the
Collateral Account Agreement.

        "Tranche A Commitment Fee": as defined in Section 2.5(c).

        "Tranche A Eligible Buyer": IBM de Mexico Comercialización y Servícios
S.A. de C.V.

        "Tranche A Obligations": Obligations owed to a Tranche A Purchaser.

        "Tranche A Purchaser": a Purchaser that has a Purchaser's Investment
Limit for Tranche A Receivables.

        "Tranche A Purchaser's Investment Limit": the Purchaser's Investment
Limit of a Tranche A Purchaser.

        "Tranche A Purchaser's Investment Percentage": the Purchaser's
Investment Percentage of a Tranche A Purchaser.

        "Tranche A Receivable": a Scheduled Receivable arising from a sale of
Goods to the Tranche A Eligible Buyer.

        "Tranche B Collateral": as defined in Section 2(b)(i) of the Collateral
Assignment Agreement.

        "Tranche B Collections": Collections in respect of Tranche B
Receivables.

10

--------------------------------------------------------------------------------






        "Tranche B Collection Account": as defined in Section 2.1 of the
Collateral Account Agreement.

        "Tranche B Commitment Fee": as defined in Section 2.5(c).

        "Tranche B Eligible Buyer": Lenovo (Singapore) PTE Ltd.

        "Tranche B Obligations": Obligations owed to a Tranche B Purchaser.

        "Tranche B Purchaser": a Purchaser that has a Purchaser's Investment
Limit for Tranche B Receivables.

        "Tranche B Purchaser's Investment Limit": the Purchaser's Investment
Limit of a Tranche B Purchaser.

        "Tranche B Purchaser's Investment Percentage": the Purchaser's
Investment Percentage of a Tranche B Purchaser.

        "Tranche B Receivable": a Scheduled Receivable arising from a sale of
Goods to the Tranche B Eligible Buyer.

        "Tranche C Collateral": as defined in Section 2(b)(i) of the Collateral
Assignment Agreement.

        "Tranche C Collections": Collections in respect of Tranche C
Receivables.

        "Tranche C Collection Account": as defined in Section 2.1 of the
Collateral Account Agreement.

        "Tranche C Commitment Fee": as defined in Section 2.5(c).

        "Tranche C Eligible Buyer": IBM Corporation.

        "Tranche C Obligations": Obligations owed to a Tranche C Purchaser.

        "Tranche C Purchaser": a Purchaser that has a Purchaser's Investment
Limit for Tranche C Receivables.

        "Tranche C Purchaser's Investment Limit": the Purchaser's Investment
Limit of a Tranche C Purchaser.

        "Tranche C Purchaser's Investment Percentage": the Purchaser's
Investment Percentage of a Tranche C Purchaser.

        "Tranche C Receivable": a Scheduled Receivable arising from a sale of
Goods to the Tranche C Eligible Buyer.

        "Tranche D Collateral": as defined in Section 2(b)(i) of the Collateral
Assignment Agreement.

        "Tranche D Collections": Collections in respect of Tranche D
Receivables.

        "Tranche D Collection Account": as defined in Section 2.1 of the
Collateral Account Agreement.

        "Tranche D Commitment Fee": as defined in Section 2.5(c).

        "Tranche D Eligible Buyer": IBM Singapore PTE Ltd.

        "Tranche D Obligations": Obligations owed to a Tranche D Purchaser.

        "Tranche D Purchaser": a Purchaser that has a Purchaser's Investment
Limit for Tranche D Receivables.

11

--------------------------------------------------------------------------------





        "Tranche D Purchaser's Investment Limit": the Purchaser's Investment
Limit of a Tranche D Purchaser.

        "Tranche D Purchaser's Investment Percentage": the Purchaser's
Investment Percentage of a Tranche D Purchaser.

        "Tranche D Receivable": a Scheduled Receivable arising from a sale of
Goods to the Tranche D Eligible Buyer.

        "Transaction Documents": this Agreement, the Guarantee and the Security
Documents.

        "Transferee": any Assignee or Participant.

        "Uniform Commercial Code" or "UCC": the Uniform Commercial Code as in
effect from time to time in the State of New York.

        "UCC Financing Statement": a financing statement on Form UCC-1 (or Form
UCC-3) in the form required under the applicable UCC to perfect a security
interest in Collateral that is perfected by filing.

        "United Kingdom": the United Kingdom of England and Wales and any
governmental subdivision thereof.

        "United States": the United States of America.

        "Yield Period": as to any Investment, the period commencing on (and
including) the Purchase Date and ending on but excluding the date 90 days after
the applicable Purchase Date. The final Yield Period shall end 90 days after the
Facility Termination Date.

        1.2.    Other Definitional Provisions.    Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Transaction Documents or any certificate or other
document made or delivered pursuant hereto or thereto.

        (a)   As used herein and in the other Transaction Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Originator or Servicer not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP in the
jurisdiction of the respective Originator or Servicer, as the case may be,
(ii) the word "incur" shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words "incurred" and
"incurrence" shall have correlative meanings), (iii) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including, without
limitation, cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights and (iv) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

        (b)   The words "hereof," "herein" and "hereunder" and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (c)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

12

--------------------------------------------------------------------------------






SECTION 2. THE INVESTMENTS

        2.1.    Purchaser's Investment Limits.    Subject to the terms and
conditions hereof, each Purchaser severally agrees to purchase from time to time
from the Originators on a revolving basis, without recourse (except as expressly
provided herein) ownership interests (i) in the case of a Tranche A Purchaser,
equal to such Purchaser's Tranche A Purchaser's Investment Percentage of all
Tranche A Receivables in an amount not to exceed at any time outstanding the
amount of such Purchaser's Investment Limit for Tranche A Receivables and an
amount not to exceed at any time outstanding the Obligor Limit for the Tranche A
Eligible Buyer, (ii) in the case of the Tranche B Purchaser, equal to such
Purchaser's Tranche B Purchaser's Investment Percentage of all Tranche B
Receivables in an amount not to exceed at any time outstanding the amount of
such Purchaser's Investment Limit for Tranche B Receivables and an amount not to
exceed at any time outstanding the Obligor Limit for the Tranche B Eligible
Buyer, (iii) in the case of the Tranche C Purchaser, equal to such Purchaser's
Tranche C Purchaser's Investment Percentage of all Tranche C Receivables in an
amount not to exceed at any time outstanding the amount of such Purchaser's
Investment Limit for Tranche C Receivables and an amount not to exceed at any
time outstanding the Obligor Limit for the Tranche C Eligible Buyer, and (iv) in
the case of the Tranche D Purchaser, equal to such Purchaser's Tranche D
Purchaser's Investment Percentage of all Tranche D Receivables in an amount not
to exceed at any time outstanding the amount of such Purchaser's Investment
Limit for Tranche D Receivables and an amount not to exceed at any time
outstanding the Obligor Limit for the Tranche D Eligible Buyer. The Purchasers'
Investment Limits shall be reduced to zero and cancelled on the Facility
Termination Date. The Originators (acting through the Servicers) may reduce the
Purchasers' Investment Limits on a pro rata basis on any Purchase Date without
penalty on 30 days' prior written notice to the Administrative Agent.

        2.2.    Procedure for Making Purchases.    Each purchase of a Scheduled
Receivable hereunder shall be made as follows: The Servicers shall give the
Administrative Agent an irrevocable Purchase Notice (which Purchase Notice must
be received by the Administrative Agent prior to 2:00 p.m., New York City time,
not less than one Business Day prior to the anticipated Purchase Date)
requesting that the applicable Purchasers make the Investments in an amount not
less than $20,000,000 (or, with the consent of all Purchasers, in an amount less
than $20,000,000) and related Receivables Presentation and specifying, for each
Originator for such Purchase Date, (A) the aggregate amount, and currency, of
the Scheduled Receivables, (B) the anticipated Purchase Date (which must be a
Business Day), (C) the related Scheduled Due Dates, (D) the proposed amount of
the Investment, and (E) transmitting a schedule of the Scheduled Receivables
substantially in the form of Exhibit L, identifying the outstanding amount and
Scheduled Due Date of such Receivables and the other information required by the
form of Receivables Presentation. None of such Scheduled Receivables shall have
been the subject of a prior Purchase Notice unless such Scheduled Receivable has
been repurchased by the relevant Originator and rebilled to an Eligible Buyer
(for the avoidance of doubt, it is agreed that such schedule may be transmitted
to the Administrative Agent by e-mail). Upon receipt of such notice, the
Administrative Agent shall promptly notify each Purchaser thereof. Not later
than 3:00 p.m. (New York time) on the Business Day preceding the related
Purchase Date, the Administrative Agent shall send to each Purchaser a notice
substantially in the form of Exhibit M (the "Purchase Calculation Notice")
setting forth a calculation of the related Purchased Interest. The aggregate
outstanding Investments for a Tranche shall not exceed the Purchasers' aggregate
Investment Limit for such Tranche. Any Indemnified Amount then due and payable
hereunder shall be notified to the Servicers, which may either pay such
Indemnified Amount or authorize the Administrative Agent to deduct such amount
from the amount of the Investment to be made on such Purchase Date, and the
Originators hereby so authorize such deduction, and the amount thereof shall be
accounted for in the Purchase Calculation Notice. Not later than 12:00 Noon, New
York City time, on the relevant Purchase Date, each Purchaser with a Purchaser's
Investment Limit for such Tranche of Receivables shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds in Dollars equal

13

--------------------------------------------------------------------------------




to the Purchaser's Investment Percentage of the relevant Investment by credit to
the Administrative Agent's purchase account. The Administrative Agent shall,
upon satisfaction of the conditions precedent to such purchase, credit the
account of the Servicers on the books of such office of the Administrative Agent
with the aggregate of the amounts of the Investment made available to the
Administrative Agent by the Purchasers in immediately available funds.

        2.3.    Sale and Assignment.    On each Purchase Date, effective upon
the payment contemplated by Section 2.2 and (i) in the case of Sanmina Mexico,
upon the execution and delivery of a Mexican Deed of Assignment as a notarial
instrument and the giving of the Notification appended thereto before a Mexican
notary public, in each case in respect of the Scheduled Receivables being sold
on such Purchase Date and (ii) in the case of Sanmina Hungary, upon the
execution and delivery of the Hungarian Receivables Transfer Agreement in
respect of the Scheduled Receivables being sold on such Purchase Date, each
Originator hereby sells and assigns to the relevant Purchasers the Purchased
Interest in each Scheduled Receivable reflected in the applicable Purchase
Notice.

        2.4.    Fees.    The Originators jointly and severally agree to pay to
the Administrative Agent and the Lead Arranger the fees in the amounts and on
the dates previously agreed to in accordance with the Fee Letter among the
Originators and the Lead Arranger dated September 21, 2007 (the "Fee Letter").

        2.5.    Computation and Payments; Commitment Fees.    Interest and fees
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed.

        (a)   The Administrative Agent shall, at the request of the Servicers,
deliver to the Servicers a statement showing the quotations used by the
Administrative Agent in determining any interest rate.

        (b)   The Originators jointly and severally agree to pay to the
Administrative Agent for the period from and including the date hereof through
the Facility Termination Date (1) for the ratable benefit of the Tranche A
Purchasers, a non-refundable fee (the "Tranche A Commitment Fee") equal to 0.15%
per annum on the excess of (i) the Purchasers' Investment Limits for Tranche A
over (ii) the outstanding amount of the Investments in Tranche A Receivables on
each day during each calendar quarter; (2) for the ratable benefit of the
Tranche B Purchasers, a non-refundable fee (the "Tranche B Commitment Fee")
equal to 0.25% per annum on the excess of (i) the Purchasers' Investment Limits
for Tranche B over (ii) the outstanding amount of the Investments in Tranche B
Receivables on each day during each calendar quarter; (3) for the ratable
benefit of the Tranche C Purchasers, a non-refundable fee (the "Tranche C
Commitment Fee") equal to 0.15% per annum on the excess of (i) the Purchasers'
Investment Limits for Tranche C over (ii) the outstanding amount of the
Investments in Tranche C Receivables on each day during each calendar quarter;
and (4) for the ratable benefit of the Tranche D Purchasers, a non-refundable
fee (the "Tranche D Commitment Fee") equal to 0.15% per annum on the excess of
(i) the Purchasers' Investment Limits for Tranche D over (ii) the outstanding
amount of the Investments in Tranche D Receivables on each day during each
calendar quarter. The Tranche A Commitment Fee, the Tranche B Commitment Fee,
the Tranche C Commitment Fee and the Tranche D Commitment Fee shall be
calculated on a daily basis and payable in arrears on the fifth Business Day of
each calendar quarter occurring after the Initial Purchase Date, and on the
Facility Termination Date. In the event of cancellation of all or a portion of
the Purchaser's Investment Limits prior to the Facility Termination Date, the
Originators jointly and severally agree to pay to the Administrative Agent for
the ratable benefit of the affected Purchasers a commitment fee on such basis
for the period from the cancellation through the Facility Termination Date.

14

--------------------------------------------------------------------------------






        2.6.    Pro Rata Treatment and Payments.    Each purchase by the
Purchasers hereunder and each payment on account of any Commitment Fee or
Purchased Interest shall be made pro rata according to the respective
Purchasers' Investment Percentages for the relevant Tranche.

        (a)   All payments (including deposits) to be made by the Servicers and
the Originators hereunder shall be made without setoff or counterclaim and shall
be made prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the relevant Purchasers, in Dollars and
in immediately available funds to such account as the Administrative Agent shall
specify by written notice to the Servicers and the Originators (the "Payment
Account"), and, unless and until otherwise specified, all such payments shall be
payable to the Administrative Agent, for the account of such Purchasers, at the
Funding Office. The Administrative Agent shall distribute such payments to the
relevant Purchasers promptly upon receipt in like funds as received. If any
payment or deposit hereunder becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day. In the case of any extension of any payment pursuant to the
preceding sentence, interest thereon shall be payable at the then applicable
rate during such extension. The Servicers and the Originators shall pay to the
Administrative Agent, for the benefit of the affected Purchasers, upon demand,
interest on all amounts not paid or deposited when due at a rate per annum equal
to 2% in excess of the LIBOR Rate for each such day such payment is overdue.

        (b)   Each Purchased Interest hereunder shall bear interest at the
Purchase Rate for each day during the Yield Period in respect of it until paid
in full. The Originators, jointly and severally, agree to pay interest on
Scheduled Receivables purchased, from the relevant Purchase Date until payment
in full of such Scheduled Receivables to the relevant Purchasers, in each case
to be applied to the interest accruing on the Scheduled Receivables purchased
hereunder during the relevant Yield Period, at the Purchase Rate. Such interest
so accrued will be billed by the Administrative Agent to the Servicers on the
3rd Business Day of each calendar quarter occurring after the initial Purchase
Date and due and payable upon receipt of such bill.

        (c)   Unless the Administrative Agent shall have been notified in
writing by any Purchaser prior to a purchase that such Purchaser will not make
the amount that would constitute its share of such purchase available to the
Administrative Agent, the Administrative Agent may assume that such Purchaser is
making such amount available to the Administrative Agent, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Servicers an amount corresponding to the amount required
to be advanced by such Purchaser. In any event the Administrative Agent shall
make available on the Purchase Date such amount as has been made available to it
by the Purchasers. If such amount is not made available to the Administrative
Agent by such Purchaser by the required time on the relevant Purchase Date, such
Purchaser shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Rate for the
period until such Purchaser makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Purchaser with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Purchaser's share of such
purchase is not made available to the Administrative Agent by such Purchaser
within three Business Days after the relevant Purchase Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum specified in Section 2.6(b), on demand, from the Originators.
Nothing herein shall be deemed to limit the rights of the Originators against
any such Purchaser under this Agreement.

        2.7.    Requirements of Law.    If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Purchaser with any request or directive

15

--------------------------------------------------------------------------------



(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

          (i)  shall subject any Purchaser to any tax of any kind whatsoever
with respect to this Agreement or any purchase made by it, or change the basis
of taxation of payments to such Purchaser in respect thereof (except for
Indemnified Taxes covered by Section 2.8 and changes in the rate of tax on the
overall net income of such Purchaser);

         (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Purchaser; or

        (iii)  shall impose on such Purchaser any other condition;

and the result of any of the foregoing is to increase the cost to such
Purchaser, by an amount that such Purchaser deems to be material, of making or
maintaining its purchase, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Originators shall pay such
Purchaser, not later than 20 Business Days after its demand (which demand shall
specify in reasonable detail the basis and calculation of the amounts claimed),
any additional amounts necessary to compensate such Purchaser for such increased
cost or reduced amount receivable. If any Purchaser becomes entitled to claim
any additional amounts pursuant to this paragraph, it shall promptly notify the
Administrative Agent (with a copy to the Servicers) of the event by reason of
which it has become so entitled.

        (b)   If any Purchaser shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Purchaser or any
corporation controlling such Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Purchaser's or such corporation's capital as a
consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such adoption, change
or compliance (taking into consideration such Purchaser's or such corporation's
policies with respect to capital adequacy) by an amount reasonably deemed by
such Purchaser to be material, then from time to time, after submission by such
Purchaser to the Servicers (with a copy to the Administrative Agent) of a
written request therefor (which request shall specify in reasonable detail the
basis and calculation of the amount claimed), the Servicers shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser or
such corporation for such reduction.

        (c)   A certificate as to any additional amounts payable pursuant to
this Section 2.7 submitted by any Purchaser to the Servicers (with a copy to the
Administrative Agent and the Collateral Agent) shall be conclusive in the
absence of manifest error. The obligations of the Servicers pursuant to this
Section 2.7 shall survive the termination of this Agreement and the payment of
the Scheduled Receivables and all other amounts payable hereunder.

        2.8.    Taxes.    All payments and deposits made by the Servicers or the
other Originators under this Agreement or any other Transaction Document, and
any amount of interest, shall be made free and clear of, and without deduction
or withholding for or on account of, any present or future income, stamp or
other taxes, levies, imposts, duties, charges, fees, deductions or withholdings,
now or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes), and (ii) taxes imposed on the
Administrative Agent or any Purchaser as a result of a present or former
connection between the Administrative Agent or such Purchaser and the
jurisdiction of the Governmental Authority imposing

16

--------------------------------------------------------------------------------



such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Administrative Agent or
such Purchaser having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Transaction
Document) (such taxes, levies, imposts, duties, charges, fees, deductions and
withholdings not described in items (i) or (ii) of this Section 2.8(a), the
"Indemnified Taxes"). If any such Indemnified Taxes or Other Taxes are required
to be withheld from any amounts payable to (or deposited for the benefit of) the
Administrative Agent or any Purchaser hereunder, or on any amount of interest,
the amounts so payable to (or deposited for the benefit of) the Administrative
Agent or such Purchaser, or such amount of interest, shall be increased to the
extent necessary to yield to the Administrative Agent or such Purchaser (after
payment of all Indemnified Taxes and Other Taxes imposed on or attributable to
amounts payable under this Section) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement.

        (a)   In addition, the Servicers and the Originators shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

        (b)   Whenever any Indemnified Taxes or Other Taxes are payable by the
Servicers or the Originators, as promptly as possible thereafter the relevant
Originator or the Servicers, as the case may be, shall send to the
Administrative Agent for its own account or for the account of the relevant
Purchaser, as the case may be, a certified copy of an original official receipt
received by the relevant Originator or the Servicers, as the case may be,
showing payment thereof. If any Originator fails to pay any Indemnified Taxes or
Other Taxes when due to the appropriate taxing authority, such Originator shall
indemnify the Administrative Agent and the Purchaser within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified or Other Taxes imposed or asserted on or
attributable to amounts payable under this section) paid by the Administrative
Agent or Purchaser and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Servicers by a Purchaser or by the Administrative Agent on its own behalf
or on behalf of a Purchaser shall be conclusive absent manifest error. In
addition, if the Servicers or an Originator, as the case may be, fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence, the Servicers and the Originators, jointly and severally, shall
indemnify the Administrative Agent and the Purchasers for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Purchaser as a result of any such failure.

        (c)   The Administrative Agent and each Purchaser that has a Purchaser's
Investment Limit to Sanmina Mexico (i) represents and warrants to Sanmina Mexico
that, as of the date hereof, it (x) is registered with the Ministry of Finance
and Public Credit of Mexico as a foreign bank or financial institution for
purposes of Article 195, Section I of the Mexican income tax law, the rules
thereunder and any administrative regulations (resoluciones miscelaneas)
thereunder, (y) is a resident for tax purposes in a country with which Mexico
has entered into a tax treaty for the avoidance of double taxation that is in
effect (a "Tax Treaty") and (z) complies with the requirements provided in such
Tax Treaty to apply a reduced withholding tax rate on interest and (ii) will
(x) use reasonable commercial efforts to maintain registration with the Ministry
of Finance and Public Credit of Mexico for purposes of and in conformity with
Article 195, Section I of the Mexican income tax law, the rules thereunder and
any administrative regulations (resoluciones miscelaneas) thereunder,
(y) maintain its status as a resident for tax purposes in a country with which
Mexico has a Tax Treaty and (z) comply with the requirements provided in such
tax treaty to apply a reduced withholding tax rate on interest. If such
registration is canceled or not renewed upon expiration during the term of this
Agreement, or such Purchaser is no longer a resident for tax purposes in a
country with which Mexico has a Tax Treaty or no longer complies with the

17

--------------------------------------------------------------------------------



requirements set forth in such Tax Treaty to apply a reduced Mexican withholding
tax on interest, the affected Purchaser may cancel its Purchaser's Investment
Limit applicable to Sanmina Mexico.

        (d)   Notwithstanding the provisions of Section 2.8(a), Sanmina Mexico
shall not be obligated to pay additional amounts in respect of Indemnified Taxes
or Other Taxes to the extent that such Indemnified Taxes or Other Taxes or any
portion thereof have been imposed solely as a result of the failure by any
Purchaser (other than a Purchaser that is a Mexican tax resident) (x) to provide
to Sanmina Mexico, upon the request of Sanmina Mexico made at least thirty
(30) days in advance and if and when required under applicable law, a letter
specifying that such Purchaser is the effective beneficiary of interest
hereunder, as set forth in the Mexican income tax law or any applicable Tax
Treaty or any equivalent administrative regulations of general applicability in
effect thereafter while this Agreement shall remain in full force and effect,
(y) following a reasonable request of Sanmina Mexico made at least thirty
(30) days in advance, to complete and file with the appropriate Governmental
Authority, or to provide to Sanmina Mexico, such certificates, information, or
returns prescribed by any applicable law, rule or regulation enacted or issued
by Mexico or any political subdivision thereof or authority therein, or an
applicable Tax Treaty and which is in effect, that are necessary to avoid or
reduce such Indemnified Taxes or Other Taxes pursuant to provisions of any such
law, rule or regulation enacted or issued by Mexico or any political subdivision
thereof or authority therein, or Tax Treaty (provided that such Purchaser shall
be under no obligation to provide any information to Sanmina Mexico which such
Purchaser deems, in such Purchaser's sole judgment, to be confidential,
proprietary or otherwise disadvantageous to such Purchaser), or (z) to use its
reasonable commercial efforts to comply with the requirements, under the
relevant Tax Treaty, the Mexican income tax law, the rules thereunder and/or any
administrative regulations (resoluciones misceláneas) thereunder, to have the
right to claim the benefits of such Tax Treaty.

        (e)   Each Purchaser severally agrees, in the case of any Originator or
New Originator (other than Sanmina Mexico), to furnish upon the reasonable
request of such Originator or New Originator such official forms as are
prescribed by applicable law, and additional documents required to be attached
thereto, as may be required to evidence its entitled to an otherwise available
exemption from or reduction of withholding taxes, including under any applicable
income tax treaty.

        (f)    The agreements in this Section 2.8 shall survive the termination
of this Agreement and the payment of all amounts payable hereunder.

        2.9.    Indemnity.    Without limiting any other rights that the
Administrative Agent or the Purchasers may have hereunder or under applicable
law, the Originators jointly and severally hereby agree to indemnify each of the
Indemnified Persons on demand from and against any and all Indemnified Amounts
relating to or resulting from any of the following: (i) the failure of any
information provided to the Administrative Agent with respect to Scheduled
Receivables to be true and correct in all material respects; (ii) the failure of
any representation or warranty or statement made or deemed made by any
Originator under or in connection with this Agreement to have been true and
correct in all respects when made; (iii) the failure by the Originators to
comply with any applicable law, rule or regulation with regard to any Scheduled
Receivable, the related Contract, or the failure of any Scheduled Receivable or
the related Contract to conform to any applicable law, rule or regulation;
(iv) the failure to vest in the Administrative Agent for the benefit of the
Purchasers a valid and enforceable first priority perfected (A) ownership
interest, to the extent of the related Purchased Interest, in the Scheduled
Receivables, and (B) security interest in the Scheduled Receivables, in each
case free and clear of any Lien or other adverse claim; (v) any dispute, claim,
counterclaim or defense of an Eligible Buyer to the payment of any Scheduled
Receivable (including a defense based on such Scheduled Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), any Dilution or other
adjustment with

18

--------------------------------------------------------------------------------



respect to a Scheduled Receivable or any claim resulting from the sale of the
goods or services related to such Scheduled Receivable or any other transaction
with such Obligor or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Scheduled Receivables
or any tax deducted from the payment of a Scheduled Receivable by the Obligor
thereon; (vi) any failure of the Originators to perform their duties or
obligations in accordance with the terms of this Agreement (including, without
limitation, failure to make any payment or deposit when due hereunder), or to
perform their duties or obligations (if any) under any Contract; (vii) any
breach of warranty, products liability or other claim investigation, litigation
or proceeding arising out of or in connection with goods or services which are
the subject of any Scheduled Receivables; (viii) the commingling of Collections
of Scheduled Receivables at any time with other funds; (ix) any investigation,
litigation or proceeding related to this Agreement or the use of proceeds of
purchases or the ownership of the related Purchased Interest or in respect of
any Scheduled Receivable or any related Specified Asset in respect thereof;
(x) the occurrence of any Termination Event; (xi) in the event any Purchased
Interest is greater than 1.0 times the related Scheduled Receivables; (xii) the
failure of any Scheduled Receivables to be Eligible Receivables; (xiii) the
failure of any Originator to complete the sale and delivery of the goods (or the
performance of the services, if any) which are the subject of any Scheduled
Receivables; (xiv) subject to Section 2.9(b), any Defaulted Receivable; (xv) any
shortfall resulting from the collection of a Scheduled Receivable in a currency
other than Dollars upon conversion thereof to Dollars and deposit into the
Collection Accounts, as contemplated by the Collateral Account Agreement;
(xvi) any action or inaction of the Originators or the Servicers which impairs
the interest of the Administrative Agent or any Purchaser in any Scheduled
Receivables; or (xvii) any failure to pay accrued interest hereunder when and as
due. If and to the extent the Administrative Agent or any Purchaser shall be
required for any reason to pay over to an Originator or an Obligor (or any
trustee, receiver, custodian or similar official in any insolvency proceeding)
any amount received by such Person hereunder, such amount shall be deemed not to
have been so received and the Administrative Agent shall have a claim against
the Originators to the extent provided herein. All Indemnified Amounts hereunder
shall be due and payable on the date that is 20 days from the demand made
therefor to the Payment Account of the Administrative Agent. Any Scheduled
Receivable in respect of which an Indemnified Amount is paid pursuant to
Sections 2.9(a)(iv), (xii), (xiii) or (xiv) shall be deemed paid in full upon
payment of the applicable Indemnified Amount and upon such payment the affected
Originator shall be deemed to have repurchased any such Scheduled Receivable. To
the extent such payments are in lieu of payment with respect to the Scheduled
Receivables, such payments shall be paid to the Administrative Agent for
disbursement under the Collateral Account Agreement.

        (a)   Notwithstanding Section 2.9(a), the Originators shall not be
obligated to indemnify any Indemnified Person at any time for (w) amounts
unpaid, paid over or repaid to any Person with respect to any Receivable as a
result of the applicable Obligor being a debtor in an Insolvency Proceeding
commenced as of or prior to the Scheduled Due Date for such Receivable, it being
further understood and agreed that this clause shall not limit the Originators'
obligations under this Section arising out of or relating to any other event,
occurrence or circumstance which would give rise to an obligation of the
Originators pursuant to this Section (to the extent that such event, occurrence
circumstance adversely affects repayment of any Investments, plus accrued
Interest thereon, during or in connection with such Insolvency Proceeding), or
(x) Indemnified Amounts resulting from the gross negligence or willful
misconduct on the part of the Indemnified Party proposed to be indemnified.

        (b)   The obligations of each Originator and each Servicer shall be
deemed to be owed separately (v) to the Tranche A Purchasers, (w) to the Tranche
B Purchasers, (x) to the Tranche C Purchasers, (y) to the Tranche D Purchasers,
and (z) to each other Tranche of Purchasers (if any). Without limiting the
foregoing, no obligation of any Originator or Servicer to any Tranche of
Purchasers shall be affected by any condition or circumstance relating to any
other Tranche of Purchasers.

19

--------------------------------------------------------------------------------



        2.10.    Replacement of Purchasers.    The Servicers shall be permitted
to replace any Purchaser that (a) requests reimbursement for amounts owing
pursuant to Section 2.8 or (b) defaults in its obligation to make purchases
hereunder (without prejudice to the rights of the affected Originator against
such Purchaser), with a replacement financial institution; providedthat the
replacement financial institution, if not already a Purchaser, shall be
reasonably satisfactory to the Administrative Agent, and the replaced Purchaser
shall be obligated to make such replacement in accordance with the provisions of
Section 9.6 (provided that the Servicers shall be obligated to pay the
registration and processing fee referred to therein). Until such time as such
replacement shall be consummated, the Originators shall pay all additional
amounts (if any) required pursuant to Section 2.8 or 2.9(a), as the case may be,
and any such replacement shall not be deemed to be a waiver of any rights that
the Servicers, the Originators, the Administrative Agent or any other Purchaser
shall have against the replaced Purchaser.

        2.11.    Evidence of Purchased Interests.    The Administrative Agent,
on behalf of the Purchasers, shall maintain the Register pursuant to
Section 9.6(d), and a subaccount therein for each Purchaser, in which shall be
recorded (i) the amount of each purchase made hereunder, and (ii) the amount
payable or to become due and payable from (or to be deposited by) the Servicers
and each Originator to each Purchaser hereunder. At the request of the
Administrative Agent, from time to time, the Servicers shall provide copies of
the drafts, shipping documents and other related documentation with respect to a
Scheduled Receivable as the Administrative Agent shall reasonably require.

SECTION 3. REPRESENTATIONS AND WARRANTIES

        To induce the Administrative Agent and the Purchasers to enter into this
Agreement and to make the purchases, each Originator, jointly and severally,
hereby represents and warrants to the Administrative Agent and each Purchaser
that:

        3.1.    Financial Condition.    The audited consolidated balance sheets
of Sanmina-SCI and its consolidated Subsidiaries as at September 30, 2006, and
the related statements of income and of cash flows of Sanmina-SCI for the fiscal
years ended on such dates, contained in its Annual Report on Form 10-K filed
with the SEC on January 3, 2007, present fairly in all material respects the
consolidated financial condition of Sanmina-SCI and its consolidated
Subsidiaries as at such date, and Sanmina-SCI's consolidated results of
operations and cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Sanmina-SCI and its consolidated
Subsidiaries as at June 30, 2007, and the related statements of income and cash
flows of Sanmina-SCI for the fiscal quarter ended on such date, contained in its
Quarterly Report on Form 10-Q filed with the SEC on August 6, 2007, present
fairly in all material respects the consolidated financial condition of
Sanmina-SCI and its consolidated Subsidiaries as at such date, and Sanmina-SCI's
consolidated results of operations and cash flows for the respective fiscal
quarter then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by
Sanmina-SCI's accountants and disclosed therein and subject to normal year-end
adjustments in the case of unaudited financial statements). No Group Member has
any material Guarantee Obligations, material contingent liabilities or material
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including, without limitation, any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the audited financial statements referred
to in this paragraph. During the period from June 30, 2007, to and including the
date hereof, there has been no Disposition by any Group Member of any material
part of its business or property that could reasonably be expected to result in
a Material Adverse Effect.

        3.2.    No Change.    Since September 30, 2006, there has been no
change, development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

20

--------------------------------------------------------------------------------






        3.3.    Existence; Compliance with Law.    Each Originator and Servicer
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, and
(d) is in compliance with all Requirements of Law, except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

        3.4.    Power; Authorization; Enforceable Obligations.    Each of the
Originators and the Servicers has the power and authority, and the legal right,
to make, deliver and perform the Transaction Documents to which it is a party.
Each of the Originators and the Servicers has taken all necessary organizational
action to authorize the execution, delivery and performance of the Transaction
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other act by or in respect of any Governmental Authority or any
other Person is required in connection with the transactions hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the other Transaction Documents, except (a) consents,
authorizations, filings and notices described in Schedule 3.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect and (b) the filings referred to in Section 3.14. Each
Transaction Document has been duly executed and delivered on behalf of each
Originator and Servicer party thereto. This Agreement constitutes, and each
other Transaction Document upon execution and delivery thereof will constitute,
a legal, valid and binding obligation of each Originator and Servicer party
thereto, enforceable against each such Originator and Servicer in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). This
Agreement and the other Transaction Documents are in proper legal form under
Mexican and Hungarian law for the enforcement thereof against the Originators
under the laws of Mexico and Hungary, as the case may be, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement in Mexico or Hungary it is not necessary that this Agreement, any
other Transaction Document or any other document be filed or recorded with any
court or other authority in Mexico or Hungary or that any stamp or similar tax
be paid on or in respect of this Agreement, such other Transaction Documents or
any other document; provided, that (i) in the event any legal proceedings are
brought in a court of Hungary with respect to any Transaction Documents or other
documents or instruments, (a) it would be necessary at the time to pay stamp tax
to initiate such proceedings or file an appeal, the current rate of which equals
6% of the value of the amount in dispute, but not more than HUF900,000
(approximately $4,500.00 at the currently applicable exchange rate) and (b) a
Hungarian translation thereof must be prepared by an authorized public
translator of the English language in Hungary, and such translation is filed
with the document concerning which the action is brought and (ii) in the event
legal proceedings are brought in the courts of Mexico, a Spanish translation of
this Agreement and the other Transaction Documents prepared by a court-approved
translator would have to be approved by such court after the defendant had been
given an opportunity for a hearing as to the accuracy of such translation, and
proceedings would thereafter be based on such translation; provided that in the
event that a final judgment rendered by any of the courts of the State of New
York sitting in the City of New York, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof; in respect
of any Transaction Document governed by New York law, such judgment would be
recognized by, valid and enforceable in the courts of Mexico, without a further
review on the

21

--------------------------------------------------------------------------------






merits pursuant to Article 1374-A of the Commerce Code of Mexico, further
provided that: (a) any judgment under a Transaction Document must be obtained in
compliance with legal requirements of the jurisdiction of the court rendering
such judgment and in compliance with all legal requirements of such Transaction
Document governed by New York law; (b) service of process in any such judgment
must be made personally on the relevant party or on the appropriate process
agent (it should be noted that service of process by mail does not constitute
personal service of process for purposes of Mexican law); (c) any such judgment
must not contravene any Mexican law, public policy of Mexico, international
treaties or agreements binding upon Mexico or generally accepted principles of
international law; (d) the applicable procedure under the laws of Mexico with
respect to the enforcement of foreign judgments (including the issuance of a
letter rogatory by the competent authority of such jurisdiction requesting
enforcement of such judgment and the certification of such judgment as authentic
by the corresponding authorities of such jurisdiction in accordance with the
laws thereof) must be complied with in regard to any such judgment; (e) any such
judgment referred to above must be final in the jurisdiction where obtained;
(f) any such judgment referred to above must fulfill the necessary requirements
to be considered authentic; (g) the courts of the relevant jurisdiction must
recognize the principles of reciprocity in connection with the enforcement of
Mexican judgments in such jurisdiction; (h) the action on which any final
judgment is rendered must not be the subject matter of a lawsuit among the same
parties pending before a Mexican court, or resolved by definite judgment
(sentencia definitiva) by a Mexican court that has previously served process
(notificado) or delivered a rogatory letter to the competent authorities in
accordance with Mexican law; (i) the court issuing any such judgment must be
considered of competent jurisdiction under the rules internationally accepted
that are compatible with Mexican procedural laws; and (j) the documents relating
to the legal action instituted before the courts of the State of New York
located in the City of New York, or of the United States of America for the
Southern District of New York located in the City of New York, and any judgment
rendered thereunder, must be translated into Spanish by an expert duly
authorized by the Mexican courts for their admissibility before the Mexican
court before which enforcement is requested. Such translation must be approved
by the Mexican court after the defendant has been given an opportunity to be
heard with respect to the accuracy of the translation, and such proceedings
would thereafter be based upon the translated documents.

        3.5.    No Legal Bar.    The execution, delivery and performance of this
Agreement and the other Transaction Documents and the use of the proceeds
thereof will not violate the Organizational Documents of any Originator or
Servicer party thereto, will not violate in any respect material to the rights
and interests of the Purchasers any Requirement of Law or, except as previously
disclosed in writing by the Originators or the Servicers to the Administrative
Agent and the Purchasers, any material Contractual Obligation of any Originator
or Servicer and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Security Documents).

        3.6.    Litigation.    No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Originator, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the
Transaction Documents or any of the transactions contemplated hereby or thereby
or (b) that could reasonably be expected to have a Material Adverse Effect.

        3.7.    No Default.    No Group Member is in default under or with
respect to any of its Contractual Obligations in any respect that could
reasonably be expected to have a Material Adverse Effect. No Termination Event
has occurred and is continuing.

        3.8.    Ownership of Property; Liens.    Each Originator and Servicer
has good and marketable title to, or a valid leasehold interest in, all its real
property necessary for the conduct of its

22

--------------------------------------------------------------------------------






business, and good title to, or a valid leasehold interest in or right to use,
all its other property necessary for the conduct of its business. On each
Purchase Date each Originator will be the legal and beneficial owner of the
Scheduled Receivables to be purchased on such date, free and clear of any Lien
or adverse claim, except such Liens as are released upon payment to the holder
thereof on a Purchase Date of the Investment with respect to the Scheduled
Receivable subject to such Lien and Liens created by the Security Documents;
upon each purchase the Purchasers will have a valid and enforceable perfected
undivided percentage ownership interest to the extent of the Purchased Interest
or a valid and enforceable first priority, perfected security interest in each
such Scheduled Receivable, in each case free of any Lien or adverse claim. No
effective UCC Financing Statement or other instrument similar in effect covering
any of the Scheduled Receivables is on file in any recording office (including
in Hungary or Mexico), other than the UCC Financing Statement filed pursuant to
this Agreement in favor of the Administrative Agent, except as otherwise
permitted by this Section 3.8. Each Scheduled Receivable is an Eligible
Receivable.

        3.9.    Taxes.    Each Originator and Servicer has filed or caused to be
filed all material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any written assessments
made against it or any of its property and all other material taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than such taxes, fees or other charges the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Originator or Servicer, as the case may be); no tax Lien
has been filed, and, to the knowledge of any Originator, no claim is being
asserted, with respect to any such tax, fee or other charge that in any case
would reasonably be expected to have a Material Adverse Effect.

        3.10.    Federal Regulations.    No part of the proceeds of any
Investment will be used for "buying" or "carrying" any "margin stock" within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of Regulation U or Regulation X of the Board.

        3.11.    Investment Company Act; Other Regulations.    No Originator is
an "investment company," or a company "controlled" by an "investment company,"
within the meaning of the U.S. Investment Company Act of 1940, as amended. No
Originator is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.

        3.12.    Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Transaction Document or any other
document, certificate or statement furnished by or on behalf of any Originator
to the Administrative Agent or the Purchasers, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Transaction Documents, when taken together with Sanmina-SCI's filings with the
SEC, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading. There is no fact known to any Originator that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein or in Sanmina-SCI's filings with the SEC, in the
other Transaction Documents, or in any other documents, certificates and
statements furnished to the Administrative Agent and the Purchasers for use in
connection with the transactions contemplated hereby and by the other
Transaction Documents. Sanmina has filed all required registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed by Sanmina with the SEC since January 1, 2006 (collectively, the
"Sanmina Reports"). None of the Sanmina Reports, as of their respective dates
(and, if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing), contained any untrue statement of a material
fact

23

--------------------------------------------------------------------------------






or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

        3.13.    Solvency.    Each Originator is, and after giving effect to the
Purchasers' Investments and the incurrence of the obligations being incurred
hereunder, will be and will continue to be, Solvent.

        3.14.    Security Documents.    The Collateral Assignment Agreement, the
Collateral Account Agreement, each Mexican Deed of Assignment and each Hungarian
Receivables Transfer Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Purchasers, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Collateral described in the Collateral Assignment
Agreement, when the actions specified on Schedule 3.14 have been taken, the
Collateral Assignment Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the relevant Originator
in such Collateral and the proceeds thereof, as security for their obligations
hereunder, in each case prior and superior in right to any other Person, except
for claims that have priority by operation of law. Except as set forth in this
Section 3.14, no other documents are required to be filed, registered or
recorded, and no other action is required to be taken by any Person, to perfect
such security interest in favor of the Administrative Agent, for the benefit of
the Purchasers.

        3.15.    Principal Place of Business.    The principal place of business
and chief executive office (as such terms are used in the UCC) of each
Originator and the office where each Originator keeps its records concerning the
Scheduled Receivables are located at the addresses set forth on Schedule 3.15.
No Originator has an office or place of business in the United States or any
Commonwealth, territory or possession of the United States.

        3.16.    Accounting for Scheduled Receivables.    Each Originator has
accounted for each sale of undivided percentage ownership interests in its
Scheduled Receivables in its books and financial statements as sales, consistent
with GAAP in its respective jurisdiction. No Originator shall prepare financial
statements which shall account for the transactions contemplated hereby in any
manner other than as sales of the Scheduled Receivables by the Originators to
the Purchasers or in any other respect account for or treat the transactions
contemplated hereby (including for accounting purposes, but excluding for tax
reporting purposes and except as required by law) in any manner other than as
sales of the Scheduled Receivables by the Originators to the Purchasers. None of
the Scheduled Receivables when sold hereunder will constitute assets of the
respective Originator, and the transfer of the Purchased Interests to the
Purchasers will not be capable of being set aside by any creditor of such
Originator or any other Person (including, without limitation, any liquidator,
trustee, receiver, sindico or similar official with respect to such Originator).

SECTION 4. CONDITIONS PRECEDENT

        4.1.    Conditions Precedent to Initial Purchase.    The agreement of
each Purchaser to make the initial purchase of an undivided interest pursuant to
this Agreement is subject to the satisfaction, prior to the making of such
purchase on the initial Purchase Date (the date of such satisfaction, as
notified by the Administrative Agent to the Servicers and the Purchasers, being
the "Closing Date"), of the following conditions precedent:

        (a)    Receivables Purchase Agreement; Security Documents.    The
Administrative Agent shall have received (with copies for each Purchaser)
(i) this Agreement, executed and delivered by the Originators, the Servicers,
the Administrative Agent and each Person listed on Schedule 1.1A, and (ii) each
of the Security Documents, executed and delivered by each of the applicable
Originators parties thereto and the Administrative Agent.

24

--------------------------------------------------------------------------------



        (b)    Certain Other Transaction Documents.    The Administrative Agent
shall have received (i) a copy of the acta of a Mexican notary public evidencing
the delivery to the Eligible Buyer located in Mexico of the Notification
comprising the exhibit to the Mexican Deed of Assignment in respect of the
Scheduled Receivables to be purchased on such date and (ii) the duly executed
Guarantee of the Guarantor.

        (c)    Financial Statements.    All financial statements delivered to
the Purchasers under Section 3.1 shall be in form satisfactory to the
Administrative Agent.

        (d)    Approvals; Waiver.    All material governmental and third party
approvals necessary in connection with the making of the purchases or the
continuing operations of the Originators shall have been obtained and shall be
in full force and effect; provided that if any such consent or approval shall
not have been obtained in respect of a proposed Eligible Buyer, such consent or
approval may be delivered as a condition to a subsequent Purchase Date, at which
date Scheduled Receivables arising from sales to such Eligible Buyer can be
presented for purchase.

        (e)    Fees.    The Purchasers, the Lead Arranger and the Administrative
Agent shall have received all previously agreed fees required to be paid, and
all expenses for which invoices have been presented (including, without
limitation, the reasonable fees and expenses of legal counsel), on or before the
Closing Date. All other fees will be reflected in the funding instructions given
by the Servicers to the Administrative Agent on or before the Initial Purchase
Date.

        (f)    Closing Certificate.    The Administrative Agent shall have
received a certificate of each Originator, dated as of the Closing Date,
substantially in the form of Exhibit F, with appropriate insertions and
attachments.

        (g)    Legal Opinions.    The Administrative Agent shall have received
the following executed legal opinions, dated the Closing Date:

          (i)  the legal opinion of Wilson Sonsini Goodrich & Rosati, P.C., U.S.
counsel to the Servicers and the Originators, substantially in the form of
Exhibit E;

         (ii)  the legal opinion of Baker & McKenzie, special Mexican counsel to
Sanmina Mexico, substantially in the form of Exhibit C; and

        (iii)  the legal opinion of Clifford Chance, special Hungarian counsel
to Sanmina Hungary, substantially in the form of Exhibit D.

Each such legal opinion shall be in form and substance reasonably satisfactory
to the Administrative Agent, the Purchasers and their counsel and shall cover
such other matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require, including, without
limitation, the creation and perfection of ownership and security interests in
the Collateral.

        (h)    Agent for Service of Process.    Each Originator and the
Servicers shall have appointed CSC Corporation as its agent for service of
process in New York City in connection with the Transaction Documents, and the
Administrative Agent shall have received (i) a duly executed letter from CSC
Corporation acknowledging each such appointment and otherwise in form and
substance satisfactory to the Administrative Agent and (ii) in the case of
Sanmina Mexico, a special irrevocable power of attorney certified by a Mexican
notary public in the form of Exhibit R and otherwise satisfactory to the
Administrative Agent, granted by Sanmina Mexico in favor of CSC Corporation,
irrevocably appointing CSC Corporation, as agent for service of process in New
York.

25

--------------------------------------------------------------------------------



        4.2.    Conditions Precedent to All Purchases.    The agreement of each
Purchaser to make its purchase of an undivided interest pursuant to this
Agreement (including on the initial Purchase Date) is subject to the further
satisfaction, prior to the making of any such purchase, of the following
conditions precedent:

        (a)    No Material Adverse Change.    No development or event shall have
occurred that has had or would reasonably be expected to have a Material Adverse
Effect.

        (b)    Representations and Warranties.    Each of the representations
and warranties made by any Originator or a Servicer in or pursuant to the
Transaction Documents shall be true and correct in all material respects on and
as of the Purchase Date as if made on and as of such date.

        (c)    No Termination Event.    No Termination Event or Incipient
Termination Event shall have occurred and be continuing on such Purchase Date or
after giving effect to the purchase requested to be made on such date.

        (d)    Filings, Registrations and Recordings; Other Actions.    Each
(a) document specified in Schedule 3.14, or otherwise reasonably requested by
the Administrative Agent, to be filed, registered or recorded by the Originators
and (b) each other action specified on Schedule 3.14, or otherwise reasonably
requested by the Administrative Agent, to be taken prior to or concurrently with
the Purchase Date by the Originators, in each case in order to create in favor
of the Administrative Agent, for the benefit of the Purchasers, a perfected
ownership interest in and first priority Lien on the Collateral described
therein and ownership interest in the Scheduled Receivables, prior and superior
in right to any other Person, shall be in proper form for filing, registration
or recordation or shall have been taken, as the case may be.

The sale by the Originators hereunder shall constitute a representation and
warranty by the Originators as of the relevant Purchase Date that the conditions
contained in Section 4.2(b) and (c) have been satisfied.

SECTION 5. AFFIRMATIVE COVENANTS

        Each Originator hereby agrees that, so long as the Purchaser's
Investment Limits remain in effect or any amount is owing to any Purchaser or
the Administrative Agent hereunder, the Originators and the Servicers, as the
case may be, shall:

        5.1.    Financial Statements.    Furnish to the Administrative Agent:

        (a)   as soon as available, but in any event within 90 days after the
end of each fiscal year of Sanmina-SCI, a copy of the audited consolidated
balance sheet of Sanmina-SCI and its consolidated subsidiaries as at the end of
such year and the related audited statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a "going concern" or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG LLP,
or other independent registered public accountants of recognized international
standing and without any limitation or qualification on the certification of
internal controls required under SEC rules; and

        (b)   as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of Sanmina-SCI, the unaudited consolidated balance sheet of Sanmina-SCI as at
the end of such quarter and the related unaudited consolidated statements of
income and of cash flows for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in comparative form the figures
for the previous year, certified by a Responsible Officer of Sanmina-SCI as
fairly presenting in all material respects the financial condition of
SCI-Sanmina and its Subsidiaries

26

--------------------------------------------------------------------------------






as at the dates indicated and the results of their operations and cash flows for
the periods indicated, subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes (which certification shall be satisfied
by the certification provided in Exhibit 31 to Sanmina-SCI's Quarterly Report on
Form 10-Q filed with the SEC). Each of the Purchasers shall be entitled to rely
on such certification as if addressed to them.

        Financial statements required to be delivered pursuant to Sections
5.1(a) and (b) (to the extent any such financial statements are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so, shall be deemed to have been delivered on the date on which Sanmina-SCI
posts such reports, or provides a link thereto, either: (i) on Sanmina-SCI's
website on the Internet at the website address listed in Section 9.2; or
(ii) when such report is posted electronically on IntraLinks/IntraAgency or
other relevant website which each Purchaser and the Administrative Agent have
access to (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any, on Sanmina-SCI's behalf; provided that:
(x) Sanmina-SCI shall deliver paper copies of such reports to the Administrative
Agent or any Purchaser who requests Sanmina-SCI to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Purchaser; and (y) Sanmina-SCI shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such reports and immediately following such notification Sanmina-SCI
shall provide to the Administrative Agent, by electronic mail, electronic
versions (i.e., soft copies) of such reports. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the reports
referred to above, and in any event shall have no responsibility to monitor
compliance by Sanmina-SCI with any such request for delivery, and each Purchaser
shall be solely responsible for requesting delivery to it or maintaining its
copies of such reports.

        5.2.    Payment of Obligations.    Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
its material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member or where the failure to so pay, discharge
or satisfy such obligation could not reasonably be expected to have a Material
Adverse Effect.

        5.3.    Maintenance of Existence; Compliance.    (a)(i) Preserve, renew
and keep in full force and effect its organizational existence, (ii) continue to
engage in business of the same general type conducted by it on the initial
Purchase Date and any business that is related, ancillary or complementary
thereto or a reasonable extension thereof, and (iii) take all reasonable action
to maintain all permits, licenses, rights, privileges and franchises necessary
or desirable in the normal conduct of its business, except, in the case of
clause (iii) above, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all Contractual
Obligations binding on it and applicable Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

        5.4.    Maintenance of Property; Insurance.    (a) Keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability and product liability) as are usually insured against in the same
general area by companies engaged in the same or a similar business.

        5.5.    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which entries
are made so that financial statements may be prepared in conformity with GAAP
and (b) at reasonable times and upon reasonable prior notice, permit

27

--------------------------------------------------------------------------------






employees of any Purchaser and the Administrative Agent to (at its own expense
prior to a Termination Event), visit and inspect any of its properties and
examine and make abstracts from any of its books and records (including computer
tapes and disks) relating to Scheduled Receivables. Without limiting the
foregoing, such examinations, copies, abstracts, visits and discussions may
cover, among other things, maturity dates, agings, past dues, charge-offs and
offsets with respect to the Scheduled Receivables. Notwithstanding anything to
the contrary in this Section 5.5, no Originator shall be required to disclose,
permit the inspection, examination or making of extracts, or discussion of any
document, information or matter that (i) constitutes non-financial trade secrets
or non-financial proprietary information, (ii) in respect of which disclosure to
any Purchaser or the Administrative Agent is then prohibited by law, rule,
regulation, statute or ordinance or any agreement binding on such Originator,
Sanmina-SCI or any other Subsidiary of Sanmina-SCI or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

        5.6.    Notices.    Promptly give notice to the Administrative Agent and
each Purchaser of:

        (a)   the occurrence of any Incipient Termination Event or Termination
Event;

        (b)   any (i) material default or event of default under any material
Contractual Obligation of any Originator or Servicer or (ii) material
litigation, investigation or proceeding that may exist at any time to which any
Originator or Servicer is a party or is subject that, in either case, if not
cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

        (c)   any litigation or proceeding affecting any Originator or Servicer
(i) in which the amount involved is $15,000,000 or more and not covered by
insurance or (ii) that relates to any Transaction Document; and

        (d)   any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section 5.6 shall be accompanied by a statement of
a Responsible Officer of Sanmina-SCI setting forth details of the occurrence
referred to therein and stating what action the relevant Originator or Servicer
proposes to take with respect thereto.

        5.7.    Use of Proceeds.    The proceeds of the sales of Scheduled
Receivables will be used for working capital and general corporate purposes. No
part of the proceeds will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board
applicable to the Originators, including, without limitation, Regulations U and
X.

        5.8.    Irrevocable Payment Instructions.    Deliver to each purchaser
designated as an Eligible Buyer in respect of a Scheduled Receivable the
Irrevocable Payment Instructions to make payment to (or to cause a letter of
credit to be paid to) the relevant Collection Account. In the case of sales by
Sanmina-Mexico, the Irrevocable Payment Instructions also shall have been
delivered to each Eligible Buyer in the form of the Notification.

        5.9.    Ownership.    In the case of Sanmina-SCI, retain, directly or
indirectly, voting control of the Originators.

        5.10.    Further Assurances.    Execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent may reasonably request
(i) to perfect or maintain the ownership interest of the Purchasers in Scheduled
Receivables and Liens for the benefit of the parties named in the applicable
Security Documents as beneficiaries thereof, including assets that are required
to become Collateral after the Initial Purchase Date, or (ii) otherwise to
implement or effectuate the provisions of this Agreement and the other
Transaction Documents.

28

--------------------------------------------------------------------------------






        5.11.    Offices, Records, Books of Account.    Each Originator
(i) shall keep its principal place of business and chief executive office (as
such terms are defined in the UCC) and the office where it keeps its records
concerning the Scheduled Receivables at the address of such Originator set forth
on Schedule 3.15 or, upon at least 15 days' prior written notice of a proposed
change to the Administrative Agent, at any other locations, so long as, prior to
making such a change, such Originator shall have taken all actions in any
applicable jurisdiction that may be requested by the Administrative Agent in
accordance with Section 3.14; and (ii) shall provide the Administrative Agent
with at least 15 days' written notice prior to making any change in such
Originator's name or making any other change in the Originator's identity or
corporate structure which could render any UCC Financing Statement theretofore
filed with respect to such Person by any other Person (including, if applicable,
any UCC Financing Statements filed in connection with this Agreement) "seriously
misleading" as such term is used in the UCC, so long as, prior to making any
such change, the Originator shall have taken all actions in any applicable
jurisdiction that may be requested by the Administrative Agent in accordance
with Section 3.14. Each Originator also will maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing Scheduled Receivables and related Contracts in the event of
the destruction of the originals thereof) and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Scheduled Receivables,
including records adequate to permit the daily identification of each Scheduled
Receivable and all Collections of and adjustments to each existing Scheduled
Receivable. Each Originator and the Servicers agree to indicate, or cause to be
indicated, on the computer files containing a master database of Scheduled
Receivables a notation that all Scheduled Receivables included in such list or
print out have been sold to the Purchasers in accordance with this Agreement,
and to deliver to the Administrative Agent computer files, microfiche lists or
typed or printed lists containing true and complete lists of all such Scheduled
Receivables, identified by Obligor from time to time promptly upon request of
the Administrative Agent.

        5.12.    Sales, Liens, Etc.    No Originator shall sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Lien or adverse claim upon or with respect to, any or all of its
right, title or interest in, to or under the Scheduled Receivables or upon or
with respect to any account to which any Collections of Scheduled Receivables
are deposited, or assign any right to receive income in respect of any items
contemplated by this Section (except as required by this Agreement).

        5.13.    Extension or Amendment of Receivables; Changes to
Contract.    Except as expressly provided by this Agreement, no Originator shall
adjust the outstanding principal balance of, or otherwise modify the terms of,
any of the Scheduled Receivables, or amend, modify or waive any term or
condition of any related Contract; provided, that, notwithstanding any other
provision of this Agreement, an Originator (x) may extend the Scheduled Due Date
of any Scheduled Receivable, but in no event to a date later than the last day
of the Yield Period for such Scheduled Receivable, unless such Originator
repurchases such Scheduled Receivable in full on the original Distribution Date
therefor; and (y) may grant a Dilution in respect of a Scheduled Receivable, so
long as the amount of any such Dilution is paid in full by the Servicers no
later than the last day of the Yield Period for such Scheduled Receivable. The
Originators shall provide the Administrative Agent with prompt notice of any
material modifications to the supply agreements that were in place with an
Eligible Buyer at the date it became an Eligible Buyer.

        5.14.    Status of Scheduled Receivables.    In the event that any third
party and any Originator enter into negotiations or discussions concerning the
provision of financing (whether in the form of a loan, purchase or otherwise)
with respect to any Scheduled Receivable, such Originator shall inform such
third party that the Originator has sold an undivided percentage ownership
interest in such Scheduled Receivables to the Purchasers.

29

--------------------------------------------------------------------------------






        5.15.    Account Generation and Servicing Practices.    No Originator
shall make any change or modification (or permit any change or modification to
be made) in any material respect to the manner in which it generates and
services Receivables from the manner in which such Originator generated and
serviced Receivables prior to the date hereof, except (i) if such changes or
modifications are necessary under any Requirement of Law, or (ii) if such
changes or modifications would not have a Material Adverse Effect with respect
to the Purchasers or the Administrative Agent and any such change shall be
promptly notified by the affected Originator to the Administrative Agent.

        5.16.    Inconsistent Instructions.    No Originator shall give any
Eligible Buyer any instructions contrary to or inconsistent with the provisions
contained in the Irrevocable Payment Instruction with respect to payments of
Scheduled Receivables.

        5.17    Designation of New Eligible Buyers and New Originators.    If
the Servicers wish to designate a Contingent Eligible Buyer as an Eligible Buyer
(a "New Eligible Buyer"), they shall first notify the Administrative Agent of
the designation of such customer as a New Eligible Buyer. Subject to (i) the
prior written consent of the Required Purchasers to the addition of such New
Eligible Buyer, (ii) determination of the applicable Obligor Limits and
Applicable Margin for such New Eligible Buyer by Required Purchasers,
(iii) compliance with the requirements for perfection of the ownership and
security interest in the Receivables arising from sales to such Eligible Buyer,
and bring-down legal opinions, in each case in form and substance satisfactory
to the Administrative Agent and the Purchasers, and (iv) fulfillment by each
Purchaser of the procedures specified in Section 5.17(b), such customer shall be
deemed to be an Eligible Buyer for all purposes of this Agreement and the other
Transaction Documents. The Servicers shall use their reasonable commercial
efforts, consistent with their obligations of confidentiality, to provide such
information concerning the New Eligible Buyers and their contractual relations
with the relevant Originator as the Administrative Agent may reasonably request.

        (a)   In connection with their designation of a Contingent Eligible
Buyer as a New Eligible Buyer hereunder, the Servicers shall request the
establishment of Purchasers' Investment Limits in respect of such Contingent
Eligible Buyer in an amount that, when added together with the then existing
Purchasers' Investment Limits does not exceed $400,000,000. At the time of
sending such request, the Servicers (in consultation with the Administrative
Agent) shall specify the time period within which each Purchaser is requested to
respond (which shall in no event be less than 15 Business Days from the date of
delivery of such request to the Purchasers). Each Purchaser shall determine, in
its sole discretion, whether it will establish a Purchaser's Investment Limit in
respect of such Contingent Eligible Buyer, and shall notify the Administrative
Agent within such time period whether or not it agrees to establish such a
Purchaser's Investment Limit, it being understood that each Purchaser must agree
to establish a Purchaser's Investment Limit for such Contingent Eligible Buyer
in an amount equal to its pro rata share of such requested amount for the
Purchasers' Investments Limits to take effect with respect to such Purchaser;
provided, however, that if any Purchaser declines to establish a Purchaser's
Investment Limit accordingly (any such Purchaser being a "Non-Increasing
Purchaser" with respect to such New Eligible Buyer), the other Purchasers may
agree to increase their Purchaser's Investment Limits in respect of such
Contingent Eligible Buyer by an aggregate amount equal to the full amount of
what would have been such Non-Increasing Purchaser's pro rata share of the
requested increase (no such increase by the other Purchasers being permitted in
an aggregate amount of less than the full amount of such pro rata share). Any
Purchaser not responding within such time period shall be deemed to have
declined to establish a Purchaser's Investment Limit for such Contingent
Eligible Buyer and shall constitute a Non-Increasing Purchaser with respect to
such New Eligible Buyer.

30

--------------------------------------------------------------------------------



        (b)   If the Purchasers agree to increase the Purchasers' Investment
Limits in accordance with this Section, the Administrative Agent and the
Servicers shall determine the effective date of such increase (an "Increase
Effective Date") and promptly notify the Purchasers thereof. As a condition
precedent to such increase, each Obligor shall deliver to the Administrative
Agent a certificate (i) certifying that before and after giving effect to such
increase, the representations and warranties contained in Article 3 are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date and except
that this clause (i) shall be deemed to refer to the last day of the most recent
fiscal quarter and year for which financial statements have been made available
in respect of the representations and warranties made in Sections 3.1 and 3.2,
and (ii) no Termination Event or Incipient Termination Event exists. The
Administrative Agent shall distribute an amended Schedule 1.1A (which shall be
deemed incorporated into this Agreement) to reflect the changes therein
resulting from such increase.

        No Purchaser which is a Non-Increasing Purchaser with respect to any New
Eligible Buyer shall have any obligation to purchase any interest in Receivables
of such New Eligible Buyer. No Collections or other amount payable in respect of
Receivables of any Tranche shall be reduced on account of any other Tranche or
any circumstance or condition relating to any other Tranche. No Purchaser in its
capacity as a Tranche A Purchaser, Tranche B Purchaser, Tranche C Purchaser,
Tranche D Purchaser or Purchaser in respect of any other Tranche shall have any
obligation to share amounts received with Purchasers in respect of any other
Tranche.

        (c)   If the Servicers wish to designate a Contingent Originator as an
"Originator" hereunder (a "New Originator"), they shall first notify the
Administrative Agent of the designation of such Contingent Originator as a New
Originator. Subject to (i) the prior written consent of the Required Purchasers
to the addition of such New Originator, (ii) compliance with the requirements
for perfection of the ownership and security interest in the Receivables arising
from sales by such New Originator, and legal opinions, certifications and
documentation, in each case in form and substance satisfactory to the
Administrative Agent and the Purchasers (including an amendment to the Guarantee
to cover such New Originators and security agreements relating to Collections
and related deposit accounts), and (iii) execution and delivery by such New
Originator of an accession agreement in form and substance satisfactory to the
Administrative Agent and the Purchasers, such Contingent Originator shall be
deemed to be an Originator for all purposes of this Agreement and the other
Transaction Documents.

SECTION 6. SERVICER OBLIGATIONS

        6.1.    Appointment of Servicer.    Each of Sanmina-SCI, Sanmina Israel
and Sanmina United Kingdom is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Servicer pursuant to the terms hereof. Each
of Sanmina-SCI, Sanmina Israel and Sanmina United Kingdom acknowledges that the
Administrative Agent and the Purchasers have relied on their agreement to act as
the Servicers hereunder in making their decision to execute and deliver this
Agreement. Accordingly, none of Sanmina-SCI, Sanmina Israel, nor Sanmina United
Kingdom shall voluntarily resign as a Servicer hereunder. In the event that a
Termination Event has occurred and is continuing, the Administrative Agent may
designate as Servicer any Person (including the Administrative Agent) to succeed
Sanmina-SCI, Sanmina Israel and Sanmina United Kingdom as Servicer. The
Servicers shall not be entitled to receive any fee for the performance of their
servicing duties hereunder.

31

--------------------------------------------------------------------------------



        6.2.    Duties of Servicers.    The Servicers shall take or cause to be
taken all action as may be necessary or advisable to collect each Scheduled
Receivable from time to time, all in accordance with this Agreement and all
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with its standard credit and collection policies; provided,
however, that the Servicers may not extend the Scheduled Due Date of any
Scheduled Receivable without the prior written consent of the Administrative
Agent except as otherwise permitted by Section 5.13 hereof. The Originators
shall deliver to the Servicers and the Servicers shall hold for the benefit of
the Purchasers in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to such Scheduled
Receivables. Notwithstanding anything to the contrary contained herein, the
Administrative Agent, with the consent of or at the direction of the Required
Purchasers and the applicable Required Tranche Purchasers, may direct the
Servicers to commence or settle any legal action to enforce collection of any
Scheduled Receivable; provided, however, that the Servicers may decline to bring
such legal action if within two days from such request they repurchase such
Scheduled Receivable at its full face amount from the Purchasers.

        6.3.    Reporting Requirements.    On each date that the Servicers
instruct the Administrative Agent to apply proceeds held in the Collection
Account after the Initial Purchase Date, the Servicers shall provide the
Administrative Agent with a status report (the "Servicers' Report") by
telecopier in respect of the Collections of Scheduled Receivables, such
Servicers' Report to be substantially in the form of Exhibit K hereto. If an
Investment with respect to an undivided ownership interest purchased by the
Purchasers remains outstanding on the last day of the Yield Period therefor,
then the Servicers shall provide to the Administrative Agent in such report, in
form and substance satisfactory to the Administrative Agent, detailed
information with respect to the related Scheduled Receivables (including with
respect to collection efforts relating thereto) as set forth in the form of
Servicers' Report and as otherwise requested by the Administrative Agent. The
Servicers shall render all assistance reasonably requested by the Administrative
Agent in respect of collecting a Defaulted Receivable.

        (a)   The Servicers shall provide to the Administrative Agent as soon as
possible and in any event within five Business Days after the occurrence of a
Termination Event or Incipient Termination Event, a statement of a Responsible
Officer of Sanmina-SCI setting forth details of such Termination Event or
Incipient Termination Event and the action that the Servicers and the
Originators have taken and propose to take with respect thereto.

        (b)   The Servicers shall provide to the Administrative Agent such other
information respecting Scheduled Receivables or the condition or operations,
financial or otherwise, of the Originators or any of their Affiliates, as the
Administrative Agent may from time to time reasonably request (including
listings identifying the outstanding balance of each Scheduled Receivable).

        6.4.    Deposit Requirements.    The Servicers shall promptly, but in
any event not later than two Business Days after receipt, transfer, or cause the
Originators to transfer, Collections from the relevant Collection Accounts to
the Payment Account and deposit such Collections in Dollars in the Payment
Account.

SECTION 7. TERMINATION EVENTS AND REMEDIES

        If any of the following events shall occur and be continuing:

        (a)   the Originators or the Servicers shall fail to pay or deposit any
amount when due in accordance with the terms hereof; or

        (b)   any representation or warranty made or deemed made by any
Originator or the Servicers herein or in any other Transaction Document or that
is contained in any certificate, document or financial or other statement
furnished by it at any time under or in connection with this

32

--------------------------------------------------------------------------------






Agreement or any such other Transaction Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or

        (c)   any Originator or the Servicers shall default in the observance or
performance of any agreement contained in Section 5.3(a)(i), Section 5.6(a),
Section 5.7, Section 5.8, Section 5.9, Section 5.10, Section 5.12, Section 5.13
or Section 5.16 of this Agreement or the Servicers shall default in the
observance or performance of any agreement contained in Section 6 of this
Agreement;

        (d)   any Originator or the Servicers shall default in the observance or
performance of any other agreement contained in this Agreement or any other
Transaction Document (other than as provided in paragraphs (a) through (c) of
this Section 7), and such default shall continue unremedied for a period of
30 days after notice to the Servicers from the Administrative Agent or the
Required Purchasers; or

        (e)   any Originator or the Servicers shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation constituting Indebtedness) on the scheduled or original due
date with respect thereto and such default continues beyond any applicable grace
period; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, however, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
a Termination Event unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000;
or

        (f)    (i) any Originator or the Servicers shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction relating to bankruptcy, concurso mercantil, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, concurso mercantil, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or any Originator or the Servicers shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any
Originator or the Servicers any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or (iii) there shall be
commenced against any Originator or the Servicers any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 90 days from the entry
thereof; or (iv) any Originator or the Servicers shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Originator or the Servicers shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

33

--------------------------------------------------------------------------------






        (g)   one or more judgments or decrees shall be entered against any
Originator or the Servicers involving in the aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $5,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, satisfied, stayed or bonded pending
appeal within 60 days from the entry thereof or

        (h)   An Event of Default occurs under Section 8.1(j) of the Bank of
America Credit Agreement, without giving effect to any termination of such
agreement; or

        (i)    (i) any of the Transaction Documents shall cease, for any reason,
to be in full force and effect (other than in accordance with its terms or as
agreed to by the Administrative Agent), or any Originator or a Servicer shall so
assert, or (ii) any Lien created by any of the Security Documents shall cease to
be enforceable and of the same effect and priority purported to be created
thereby; or

        (j)    any Governmental Authority shall condemn, nationalize, seize or
otherwise expropriate any substantial portion of the assets or the Capital Stock
or other equity interests of Sanmina-SCI or any Originator or take any similar
action by way of introduction of legislation or otherwise, and such action shall
materially affect the ability of Sanmina-SCI to perform its obligations under
any Transaction Document; or

        (k)   a Change of Control shall occur;

then, and in any such event, (A) if such event is a Termination Event specified
in clause (i) or (ii) of paragraph (f) above or clause (i) of paragraph (i)
above, automatically the Purchaser's Investment Limits shall immediately be
reduced to zero and terminate, (B) if such event is any other Termination Event,
with the consent of the applicable Required Tranche Purchasers, the
Administrative Agent may, or upon the request of the applicable Required Tranche
Purchasers, the Administrative Agent shall, by notice to the Servicers, declare
the Purchaser's Investment Limits for the relevant Tranche to be reduced to zero
and terminated forthwith and (C) in either event, the Administrative Agent may
exercise all rights and remedies available to it under this Agreement, the
Security Documents or at law, including, without limitation, the application of
funds in the applicable Collection Accounts to pay any obligations of the
Originators or the Servicers hereunder and under the other Transaction
Documents.

SECTION 8. THE ADMINISTRATIVE AGENT

        8.1.    Appointment.    Each Purchaser hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Purchaser under this
Agreement and the other Transaction Documents, and each such Purchaser
irrevocably authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and the other Transaction
Documents to which it is a party or by which it is bound and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents,
together with such other powers as are reasonably incidental thereto, including,
without limitation, (a) receiving all applicable notices referred to in this
Agreement or in the other Transaction Documents on behalf of such Purchaser,
(b) giving all applicable notices referred to in this Agreement or the other
Transaction Documents to or on behalf of such Purchaser, (c) maintaining the
Register pursuant to Sections 2.11 and 9.6 and (d) receiving payments and
deposits (under Section 2.3 or otherwise) from the Originators and the
Servicers, and giving release and acquittance therefor in accordance with the
terms of this Agreement. Notwithstanding any provision to the contrary elsewhere
in this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other
Transaction Documents, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Administrative Agent. The provisions of this
Section 8 are solely for the benefit of the Administrative

34

--------------------------------------------------------------------------------



Agent and its officers, directors, employees, agents, attorneys-in-fact and
affiliates, and no other Person shall have any rights as a third party
beneficiary of any of the provisions hereof. The Administrative Agent shall
perform its obligations hereunder with reasonable care, using a degree of skill
and attention no less than that which the Administrative Agent (i) exercises
with respect to comparable duties that it performs when holding comparable
assets for itself and (ii) exercises with respect to comparable administrative
duties that it performs for comparable assets for others, and in a manner
consistent with the standard of care exercised by similar administrators
relating to the duties to be performed hereunder. The Administrative Agent shall
have no obligations, duties or responsibilities except for those set forth in
this Agreement.

        8.2.    Delegation of Duties.    The Administrative Agent may execute
any of its duties under this Agreement and the other Transaction Documents by or
through agents, custodians, nominees or attorneys-in-fact and shall be entitled
to rely upon, and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with, advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, custodians, nominees
or attorneys-in -fact selected by it with reasonable care.

        8.3.    Exculpatory Provisions.    Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Transaction Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have proximately resulted from its or such Person's own gross negligence or
willful misconduct) or (ii) responsible in any manner to any Person (including
without limitation any of the Purchasers) for (A) any recitals, statements,
representations or warranties made by any Person (other than an Agent or any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates) contained in this Agreement or any other Transaction Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Transaction Document, (B) the value, validity, effectiveness, genuineness,
collectability, enforceability or sufficiency of this Agreement or any other
Transaction Document, (C) any Liens or guarantees (including without limitation
pursuant to any Guarantee Obligation) granted by, or purported to be granted by,
any of the Security Documents or otherwise, (D) ascertaining or inquiring as to
the existence or possible existence of any Termination Event, or (E) any failure
of any party hereto or thereto (other than the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates) to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, to inspect the
properties, books or records of any Originator, or to take any action that
exposes the Administrative Agent to personal liability or that is contrary to
this Agreement or applicable law. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Administrative Agent be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Administrative Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.

        8.4.    Reliance by Administrative Agent.    The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon (i) any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and (ii) advice and
statements of legal counsel (including, without limitation, counsel to any of
the Originators), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Purchased Interest as the owner thereof for all purposes unless a written
notice of assignment, negotiation or

35

--------------------------------------------------------------------------------




transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Required Purchasers (or, if so
specified by this Agreement, all Purchasers) as it deems appropriate or it shall
first be indemnified to its satisfaction by the Purchasers against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Transaction Documents in accordance with a request of the Required
Purchasers (or, if so specified by this Agreement, all Purchasers or the
applicable Required Tranche Purchasers, as the case may be), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Purchasers and all future holders of the Purchased Interests.

        8.5.    Notice of Termination.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Incipient
Termination Event or Termination Event unless the Administrative Agent has
received notice from a Purchaser or an Originator referring to this Agreement,
describing such Incipient Termination Event or Termination Event and stating
that such notice is a "notice of termination." In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Purchasers. The Administrative Agent shall
take such action with respect to such Incipient Termination Event or Termination
Event as shall be reasonably directed by the Required Purchasers (or, if so
specified by this Agreement, all Purchasers or the applicable Required Tranche
Purchasers, as the case may be); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Incipient Termination Event or
Termination Event as they shall deem advisable in the best interests of the
Purchasers.

        8.6.    Non-Reliance on Administrative Agent and Other
Purchasers.    Each Purchaser expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of an Originator or any affiliate of an
Originator, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Purchaser. Each Purchaser represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Purchaser, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Originators and their affiliates and made
its own decision to make its purchases hereunder and enter into this Agreement
and the other Transaction Documents to which it is a party or by which it is
bound. Each Purchaser also represents and covenants that it will, independently
and without reliance upon the Administrative Agent, any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates or any other
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Originators and their respective
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Purchasers by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Purchaser with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Originator or any affiliate of an Originator that may
come into the possession of the Administrative Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

36

--------------------------------------------------------------------------------



        8.7.    Indemnification.    The Purchasers agree to indemnify the
Administrative Agent in its capacity as such and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates (to the extent not reimbursed
by the Originators and without limiting the obligation of the Originators to do
so), ratably according to its applicable Purchaser's Investment Percentage in
effect on the date on which indemnification is sought under this Section 8.7
(or, if indemnification is sought after the date upon which the Purchaser's
Investment Limits shall have terminated and the Purchased Interests shall have
been paid in full, ratably in accordance with such applicable Purchaser's
Investment Percentage immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever (including
without limitation attorneys' fees and disbursements) that may at any time be
imposed on, incurred by or asserted against the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates in any
way relating to or arising out of, the Purchaser's Investment Limits, this
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent and/or its
officers, directors, employees, agents, attorneys-in-fact or affiliates under or
in connection with any of the foregoing; provided, that no Purchaser shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent's and/or its officers, directors,
employees, agents, attorneys-in-fact or affiliates gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent for any
purpose shall, in its opinion, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. None of the provisions of this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise to incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any Transaction Document, or in the exercise of any of its
rights or powers hereunder or thereunder, if it shall have reasonable grounds
for believing that repayment of such funds or indemnity satisfactory to it
against such risk or liability is not assured to it. In the case of any
investigation, litigation or proceeding giving rise to any indemnification under
this Section 8.7, this Section 8.7 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Purchaser
or a third party. The agreements in this Section 8.7 shall survive the payment
of all amounts payable hereunder.

        8.8.    Agent in Its Individual Capacity.    The Administrative Agent
and its affiliates may make loans to, accept deposits from, act as trustee under
indentures of, accept investment banking engagements from, and generally engage
in any kind of business with any Originator as though such Agent were not an
Agent and without any duty to account therefor to any other Person. With respect
to its Purchased Interests, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Transaction Documents as any
Purchaser and may exercise the same as though it were not an Agent, and the
terms "Purchaser" and "Purchasers" shall include the Administrative Agent in its
individual capacity.

        8.9.    Successor Administrative Agent.    The Administrative Agent may
resign as Agent upon 30 days' written notice to the Purchasers and the Servicer.
If the Administrative Agent shall resign as Agent under this Agreement and the
other Transaction Documents, then the Required Purchasers shall appoint from
among the Purchasers a successor agent for the Purchasers, which successor agent
shall (unless a Termination Event under Section 7(a) or Section 7(f) shall have
occurred and be continuing, in which instance any such appointment shall be
immediately effective and shall not require any prior notice to or approval of
the Servicer or any other Person) be subject to approval by the Servicer (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent under this Agreement and the Transaction Documents
(including without limitation the Security Documents), and the resigning
Administrative

37

--------------------------------------------------------------------------------



Agent shall be discharged from its duties and obligations under this Agreement
and the Transaction Documents (including without limitation the Security
Documents), and the term "Administrative Agent" shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent's rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former Agent, any
of the parties to this Agreement or any Transaction Document, or any holders of
the Purchased Interests. If no successor agent has accepted appointment as
Administrative Agent by the date that is 20 days following a resigning Agent's
notice of resignation, the resigning Agent's resignation shall nevertheless
thereupon become effective, and the Purchasers shall assume and perform all of
the duties of such Agent hereunder until such time, if any, as the Required
Purchasers appoint a successor agent as provided for above. After any resigning
Administrative Agent's resignation as Agent, the provisions of this Section 8
shall continue to apply to it with respect to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Transaction Documents, including, without limitation, the liability of each such
Agent under Section 8.3 for (and the exclusion from any liability of any
Purchaser to indemnify any such Agent under Section 8.7 in respect of) any such
actions or omissions that are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from such Agent's gross
negligence or willful misconduct.

        8.10.    Determination Pursuant to Security Documents.    In each
circumstance where, under any provision of a Security Document or this
Agreement, the Administrative Agent shall have the right to grant or withhold
any consent, exercise any remedy, make any determination or direct any action by
the Administrative Agent under such Security Document, the Administrative Agent
shall act in respect of such consent, exercise of remedies, determination or
action, as the case may be, only with the consent of and at the direction of the
Required Purchasers unless unanimity or direction of the applicable Required
Tranche Purchasers, as the case may be, is required by the relevant agreement;
provided, however, that no such consent of the Required Purchasers shall be
required with respect to any consent, determination or other matter that is, in
the Administrative Agent's reasonable judgment, ministerial or administrative in
nature or provided for in this Agreement, and provided that the Administrative
Agent is hereby authorized on behalf of all of the Purchasers, without the
necessity of any further consent from any Purchaser, from time to time prior to
a Termination Event, to release portions of the Collateral from the security
interests and Liens imposed by the Security Documents in connection with any
dispositions of such portions of the Collateral permitted by the terms of this
Agreement or the Security Documents or as may be required by law. In each
circumstance where any consent of or direction from the Required Purchasers is
required, the Administrative Agent shall send to the Purchasers a notice setting
forth a description in reasonable detail of the matter as to which consent or
direction is requested and the Administrative Agent's proposed course of action
with respect thereto.

        8.11.    Merger of the Administrative Agent.    Any Person into which
the Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Administrative Agent shall be a party, or any Person
succeeding to the business of the Administrative Agent shall be the successor
hereunder and under the Transaction Documents of the Administrative Agent,
without the execution or filing of any paper with any party hereto or thereto or
any further act on the part of any of the parties hereto or thereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein or in any Transaction Document to the contrary
notwithstanding.

SECTION 9. MISCELLANEOUS

        9.1.    Amendments and Waivers.    Neither this Agreement, any other
Transaction Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.1. The Required Purchasers, the applicable Required Tranche Purchasers
and each Servicer and Originator party to the relevant Transaction Document may,
or, with the written

38

--------------------------------------------------------------------------------



consent of the Required Purchasers and the applicable Required Tranche
Purchasers or the Administrative Agent, as the case may be, and each Servicer
and Originator party to the relevant Transaction Document may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Transaction Documents or any Scheduled Receivables for the purpose
of adding any provisions to this Agreement or the other Transaction Documents or
any Scheduled Receivables or changing in any manner the rights of the Purchasers
or of the Originators or the Obligors hereunder or thereunder or (b) waive, on
such terms and conditions as the Required Purchasers and the applicable Required
Tranche Purchasers and the Administrative Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other
Transaction Documents or any Incipient Termination Event or Termination Event
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive the face amount or
extend the Scheduled Due Date of any Scheduled Receivable, reduce the stated
rate or amount of any interest, Purchased Interest, Interest or fee payable
hereunder or extend the scheduled date of any payment thereof, change any
Purchaser's Investment Percentage, or increase the amount or extend the
expiration date of, or otherwise change, any Purchaser's Investment Limit, in
each case without the written consent of each Purchaser directly affected
thereby; (ii) eliminate or reduce the voting rights of any Purchaser under this
Section 9.1 without the written consent of such Purchaser; (iii) require or
result in any requirement that a Tranche A Purchaser acquire Receivables in
respect of which any entity other than the Tranche A Eligible Buyer is the
account debtor or require, result in any requirement that a Tranche B Purchaser
acquire Receivables in respect of which any entity other than the Tranche B
Eligible Buyer is the account debtor, require or result in any requirement that
a Tranche C Purchaser acquire Receivables in respect of which any entity other
than the Tranche C Eligible Buyer is the account debtor or require or result in
any requirement that a Tranche D Purchaser acquire Receivables in respect of
which any entity other than the Tranche D Eligible Buyer is the account debtor;
(iv) (A) reduce any percentage specified in the definition of Required
Purchasers or Required Tranche Purchasers, (B) consent to the assignment or
transfer by any Originator of any of its rights and obligations under this
Agreement and the other Transaction Documents, (C) release any Obligor, the
Guarantor or any Collateral (except as otherwise expressly permitted hereunder
without such consent), (D) amend or modify any provision of any Transaction
Document if the effect of such amendment or modification would be to permit
Collections received in respect of any Tranche to be used to pay Receivables of,
or any obligations relating to, any other Tranche, or (E) amend or modify the
definition of "Obligations", "Scheduled Receivable", "Tranche A Receivable",
"Tranche B Receivable", "Tranche C Receivable", "Tranche D Receivables",
"Receivable" or "Eligible Receivable", "Tranche A Eligible Buyer", "Tranche B
Eligible Buyer", "Tranche C Eligible Buyer", "Tranche D Eligible Buyer" or
Sections 2.1, 2.2, 2.3, 2.6(a) or (b), 2.9, 5.13, 5.17 or 9.7 in this Agreement
or "Secured Parties" in the Collateral Assignment Agreement, or amend, modify or
waive Section 9 or any provision of the Guarantee, in each case without the
written consent of all Purchasers; or (iv) amend, modify or waive any provision
of Section 8 without the written consent of the Administrative Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Purchasers and shall be binding upon the Originators, the
Purchasers, the Administrative Agent and all future holders of the Purchased
Interests. In the case of any waiver, the Originators, the Purchasers and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Transaction Documents, and any Incipient
Termination Event or Termination Event waived shall be deemed to be cured and
not continuing; but no such waiver shall extend to any subsequent or other
Incipient Termination Event or Termination Event, or impair any right consequent
thereon.

        9.2.    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made (i) if by hand, when delivered, (ii) if by air
courier service, when delivered, or (iii) if by telecopy, when received by the
addressee, addressed as follows in

39

--------------------------------------------------------------------------------




the case of the Servicers and the other Originators, the Administrative Agent
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Purchasers, or to such other address as
may be hereafter notified by the respective parties hereto:

Servicers
(for themselves and for each Originator):   7 West Nile Street
Glasgow, Scotland G12PR
Attention: Treasury Manager
Telecopy: 44-141-245-2882
 
 
With a copy to:
 
 
2300 Highway 79 South
P.O. Box 1900
Guntersville, AL 35976
Attention: Accounts Receivable Manager
Telecopy: (256) 505-4414
 
 
With a copy to:
 
 
Sanmina-SCI Corporation
2700 North First Street
San Jose, CA 95134
Attention: Treasurer
Telecopy: (408) 964-3644
Telephone: (408) 964-3500
Website: www.sanmina-sci.com
Administrative Agent:
 
Deutsche Bank AG, New York Branch
60 Wall Street
New York, New York 10005
Attention: Nancy Adamo, Carol Khan and Thomas Sakellariou
Telecopy: 212-797-0473
Telephone: 212-250-9069/212-250-3086/212-250-4412
 
 
With a copy to:
 
 
Deutsche Bank Trust Company Americas
100 Plaza One
Jersey City, NJ 07302
Attention: Joe Cusmai
Telecopy: 201-593-2313
Telephone: 201-593-2202

provided that any notice, request or demand to or upon the Administrative Agent
or the Purchasers shall not be effective until received.

        9.3.    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Originators, the Administrative Agent or
any Purchaser, any right, remedy, power or privilege hereunder or under the
other Transaction Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

40

--------------------------------------------------------------------------------




        9.4.    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Transaction
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the purchases hereunder.

        9.5.    Payment of Expenses and Taxes.    Except to the extent limited
by other provisions of this Agreement or the other Transaction Documents, or any
other documents prepared in connection therewith, the Originators jointly and
severally agree (i) to pay or reimburse the Administrative Agent for all its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other
Transaction Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
and documented fees and disbursements of counsel to the Administrative Agent,
with statements with respect to the foregoing to be submitted to the Servicers
prior to the initial Purchase Date (in the case of amounts to be paid on the
initial Purchase Date) and from time to time thereafter on a quarterly basis or
such other periodic basis as the Administrative Agent shall deem appropriate;
(ii) to pay or reimburse each Purchaser and the Administrative Agent for all
their reasonable and documented costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Transaction Documents and any such other documents, including, without
limitation, the reasonable and documented fees and disbursements of counsel to
each Purchaser and of counsel to the Administrative Agent; (iii) to pay,
indemnify, and hold each Purchaser and the Administrative Agent harmless from,
any and all documented recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Transaction Documents and any such other documents; and (iv) to indemnify and
hold harmless each Indemnified Person from and against any and all reasonable
and documented Indemnified Amounts to which any such Indemnified Person may
become subject arising out of or in connection with (1) the execution, delivery,
enforcement, performance and administration of this Agreement, the other
Transaction Documents and any such other documents, (2) the use of the proceeds
of the Purchased Interests, and (3) any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto, and to reimburse each Indemnified Person
upon demand for any reasonable legal or other reasonable and documented expenses
incurred in connection with investigating or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found by a final, non-appealable judgment of a court to arise from the
willful misconduct or gross negligence of such Indemnified Person. All amounts
due under this Section 9.5(a) shall be payable not later than 10 Business Days
after written demand therefor. Statements payable by an Originator pursuant to
this Section 9.5(a) shall be submitted to the address of the Servicers set forth
in Section 9.2, or to such other Person or address as may be hereafter
designated by the Servicers in a written notice to the Administrative Agent. The
agreements in this Section 9.5(a) shall survive payment of all amounts payable
hereunder.

        (a)   Each Indemnified Person under the provisions of Section 9.5(a)
will, upon the service of a summons or other initial legal process upon it in
any action or suit instituted against it or upon its receipt of written
notification of the commencement of any investigation or inquiry of, or
proceeding against, it in respect of which indemnity may be sought on account of
the provisions contained in Section 9.5(a), promptly give written notice (the
"Notice") of such service or notification to the Servicers. Notwithstanding the
foregoing, the omission so to notify the Servicers of any such service or
notification shall not relieve the Originators from any of the obligations

41

--------------------------------------------------------------------------------



under Section 9.5(a) that the Originators may have to the indemnified person,
except to the extent the Originators have been materially prejudiced thereby.
The Originators shall not be liable for any settlement of any such action, suit
or proceeding effected without their prior written consent (which consent shall
not unreasonably be withheld), but if settled with their prior written consent
or if there be a final judgment for the plaintiff in any such action, suit or
proceeding, the Originators agree to indemnify and hold harmless any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. The Originators shall not, without the prior written consent of the
Indemnified Person (which consent shall not unreasonably be withheld or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is a party or in respect of which
indemnity could have been sought under the preceding paragraph by such
Indemnified Person unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding.

        9.6.    Successors and Assigns; Participations and
Assignments.    Subject to the provisions of this Section 9.6, this Agreement
shall be binding upon and inure to the benefit of the Originators, the
Servicers, the Purchasers, the Lead Arranger, the Administrative Agent, all
future holders of the Purchased Interests and their respective successors and
assigns, except that no Originator or the Servicers (in its capacity as such)
may assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Purchaser.

        (a)   Any Purchaser may, without the consent of the Servicers, in
accordance with applicable law, at any time sell to one or more banks, financial
institutions or other entities (each, a "Participant") participating interests
in any Purchased Interest owing to such Purchaser, any Purchaser's Investment
Limits of such Purchaser or any other interest of such Purchaser hereunder and
under the other Transaction Documents. In the event of any such sale by a
Purchaser of a participating interest to a Participant, such Purchaser's
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Purchaser shall remain solely responsible for the
performance thereof, such Purchaser shall remain the holder of any such
Purchased Interest for all purposes under this Agreement and the other
Transaction Documents, and the Servicers, the Administrative Agent shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser's rights and obligations under this Agreement and the other
Transaction Documents. In no event shall any Participant under any such
participation have any right to approve any amendment or waiver of any provision
of any Transaction Document, or any consent to any departure by any Originator
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of the Purchased Interests or any fees payable hereunder,
or postpone the Scheduled Due Date of the Purchased Interests, in each case to
the extent subject to such participation. The Originators agree that each
Participant shall be entitled to the benefits of Sections 2.7, 2.8 and 2.9 with
respect to its participation in the Purchaser's Investment Limits and the
Purchased Interests outstanding from time to time as if it was a Purchaser;
provided that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Purchaser would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Purchaser to such Participant had no such transfer occurred.

        (b)   Any Purchaser (an "Assignor") may, in accordance with applicable
law, at any time and from time to time assign to any Purchaser or any Purchaser
Affiliate or, with the prior written consent of the Servicers and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed), to an additional bank, financial institution or other entity (an
"Assignee") all or any part of its rights and obligations under this Agreement
and the other Transaction Documents pursuant to an Assignment and Acceptance,
executed by such Assignee, such Assignor and any other Person whose consent is
required pursuant to this paragraph, and

42

--------------------------------------------------------------------------------






delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that such Assignee of a Purchaser's Investment Limit to
Sanmina Mexico represents for the benefit of Sanmina Mexico to the effect set
forth in Section 2.8(d); and provided further, however, that unless otherwise
agreed by the Servicers and the Administrative Agent, no such assignment to an
Assignee (other than any Purchaser or any Purchaser Affiliate) shall be in an
aggregate principal amount of less than $5,000,000, in each case except in the
case of an assignment of all of a Purchaser's interests under this Agreement or
an assignment in connection with the replacement of a Purchaser pursuant to
Section 2.10. For purposes of the proviso contained in the preceding sentence,
the amount described therein shall be aggregated in respect of each Purchaser
and its Purchaser Affiliates, if any. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Purchaser hereunder with a Purchaser's Investment Limits
and/or Investment as set forth therein, and (y) the Assignor thereunder shall,
to the extent provided in such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of an Assignor's rights and obligations under this
Agreement, such Assignor shall cease to be a party hereto but shall continue to
be entitled to the benefits of Section 2.7, 2.8, 2.9 and 9.5 for the period of
time it was a Purchaser hereunder); provided that no Assignee shall be entitled
to receive any greater amount pursuant to Section 2.7, 2.8 or 2.9 than the
Assignor would have been entitled to receive in respect of the portion of the
rights and obligations assigned by such Assignor to such Assignee had no such
assignment occurred. Notwithstanding any provision of this Section 9.6, the
consent of the Servicers shall not be required for any assignment that occurs
when a Termination Event shall have occurred and be continuing (although in such
event, the proviso in the immediately preceding sentence shall continue in full
force and effect).

        (c)   The Administrative Agent shall, on behalf of the Servicers,
maintain at its address referred to in Section 9.2 a copy of each Assignment and
Acceptance delivered to it and a register (the "Register") for the recordation
of the names and addresses of the Purchasers and the Purchaser's Investment
Limit of, and the amount of the Purchased Interests owing to, each Purchaser
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Servicers, each Originator, the
Administrative Agent and the Purchasers shall treat each Person whose name is
recorded in the Register as the owner of the Purchased Interests recorded
therein for all purposes of this Agreement. Any assignment of any Purchased
Interest, shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
any Purchaser or Originator at any reasonable time and from time to time upon
reasonable prior notice.

        (d)   Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by
Section 9.6(c), together with payment to the Administrative Agent of a
registration and processing fee of $4,000 (which shall be the sole
responsibility of the Assignor or Assignee, as the case may be), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

        (e)   For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 9.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Purchaser to any Federal Reserve Bank in accordance with
applicable law.

43

--------------------------------------------------------------------------------



        9.7.    Adjustments; Set-off.    Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular
Purchaser, if any Tranche A Purchaser, Tranche B Purchaser, Tranche C Purchaser
or Tranche D Purchaser, as the case may be (a "Benefitted Purchaser") shall
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 7(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Tranche A Purchaser, Tranche B Purchaser,
Tranche C Purchaser or Tranche D Purchaser, if any, respectively, in respect of
the Obligations owing to such other Purchaser, such Benefitted Purchaser shall
purchase for cash from the other Tranche A, Tranche B, Tranche C or Tranche D
Purchasers, as the case may be, a participating interest in such portion of the
Obligations owing to each such other Tranche A, Tranche B Purchaser, Tranche C
Purchaser or Tranche D Purchaser, as the case may be, or shall provide such
other Purchasers with the benefits of any such collateral, as shall be necessary
to cause such Benefitted Purchaser to share the excess payment or benefits of
such collateral ratably with each of the applicable Purchasers; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Purchaser, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

        (a)   In addition to any rights and remedies of the Purchasers provided
by law, each Purchaser shall have the right, without prior notice to the
Originators, any such notice being expressly waived by the Originators to the
extent permitted by applicable law, upon any amount becoming due and payable by
the Originators hereunder, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Purchaser or any branch
or agency thereof to or for the credit or the account of the Originators, as the
case may be. Each Purchaser agrees promptly to notify the Servicers and the
Administrative Agent after any such setoff and application made by such
Purchaser; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

        9.8.    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Servicer and the Administrative Agent.

        9.9.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        9.10.    Integration.    This Agreement and the other Transaction
Documents, together with the Fee Letters, represent the entire agreement of the
Originators, the Servicers, the Administrative Agent, the Lead Arranger and the
Purchasers with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, the Lead Arranger or any Purchaser relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Transaction
Documents.

        9.11.    Governing Law.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT THAT
SECTION 2.3 HEREOF SHALL BE GOVERNED BY THE LAWS OF MEXICO

44

--------------------------------------------------------------------------------




(IN THE CASE OF SANMINA MEXICO) AND HUNGARY (IN THE CASE OF SANMINA HUNGARY).

        9.12.    Submission To Jurisdiction; Waivers.    

        (a)   each party to this Agreement hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Transaction Documents
(except for the Mexican Deed of Assignment governed by the laws of Mexico) to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York sitting in the City of New York, the courts of the United
States for the Southern District of New York, and appellate courts from any
thereof;

        (b)   each party to this Agreement consents that any such action or
proceeding may be brought in such courts and expressly and irrevocably waives
(i) any objection that it may now or hereafter have to the venue of any such
action, (ii) proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same and
(iii) any right to any other jurisdiction that may apply by virtue of its
present or future domicile, or for any other reason;

        (c)   each Originator and Servicer hereby irrevocably and
unconditionally appoints CSC Corporation (the "New York Process Agent"), with an
office on the date hereof at 1133 Avenue of the Americas, Suite 3100, New York,
New York 10036, as its agent to receive on its behalf and on behalf of its
property, service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding in any such New York State
or U.S. federal court and agrees promptly to appoint a successor New York
Process Agent in New York City (which successor New York Process Agent shall
accept such appointment in writing prior to the termination, for any reason, of
the appointment of the initial New York Process Agent) and promptly to provide
written notice to the Administrative Agent of the appointment of such successor
New York Process Agent. In any such action or proceeding in such New York State
or U.S. federal court sitting in New York City, such service may be made on the
Originators and the Servicers by delivering in person a copy of such process to
the Originators and the Servicers in care of the appropriate New York Process
Agent at such New York Process Agent's address, and a copy of such process shall
be forwarded to the Originators and the Servicers at their respective addresses
or transmission numbers set forth in Section 9.2. The Originators and the
Servicers hereby irrevocably and unconditionally authorize and direct such New
York Process Agent to accept such service on their behalf and promptly to
forward a copy of such service to each Originator and Servicer;

        (d)   consents to service of process in the manner provided for notices
in Section 9.2 and agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 9.12 any special, exemplary, punitive or consequential damages.

        9.13.    Waiver of Immunities.    To the extent that any Originator or
Servicer has or hereafter may acquire any immunity (sovereign or otherwise) from
any legal action, suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) with respect to itself or any of its property, each Originator and
Servicer hereby irrevocably waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other
Transaction Documents. Each Originator and Servicer hereby agrees that the
waivers set forth in this Section 9.13 shall have the fullest extent permitted
under the U.S. Foreign Sovereign Immunities Act of 1976 and are intended to be
irrevocable and not subject to withdrawal for purposes of such Act.

45

--------------------------------------------------------------------------------




        9.14.    Judgment Currency.    The obligations of each Originator and
Servicer under this Agreement and each other Transaction Documents and the
obligations to make payments to the Administrative Agent or any Purchaser shall,
notwithstanding any judgment in a currency (the "judgment currency") other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency,
such party may in accordance with normal banking procedures purchase Dollars
with the judgment currency. If the amount of Dollars so purchased is less than
the sum originally due to such party in Dollars, each Originator and Servicer
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such party against such documented loss, and if the amount of Dollars
so purchased exceeds the sum originally due to any party to this Agreement or
any other Transaction Document, such party agrees to remit promptly to the
Servicers such excess.

        9.15.    Acknowledgements.    Each Originator and Servicer hereby
acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Transaction Documents;

        (b)   none of the Administrative Agent or any Purchaser has any
fiduciary relationship with or duty to any Originator arising out of or in
connection with this Agreement or any of the other Transaction Documents, and
the relationship between Administrative Agent and Purchasers, on one hand, and
the Originators and Servicers, on the other hand, in connection herewith or
therewith, is solely that of creditor and debtor; and

        (c)   no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Purchasers or among the Originators and the Purchasers.

        9.16.    Grant of Security Interest.    To protect against the event
that, notwithstanding the intention of the parties that the sale and assignment
of all right, title and interest of the Originators in and to the Scheduled
Receivables pursuant to this Agreement constitute a true sale, a court were to
hold that such sale and assignment constitutes a secured financing arrangement
rather than a true sale, but without derogating from the foregoing intention of
the parties, each Originator hereby grants to the Administrative Agent for the
benefit of the Administrative Agent and the Purchasers as of the date of this
Agreement a security interest under Article 9 of the UCC in all of the right,
title and interest of the Originators in, to and under the Scheduled Receivables
now existing and hereafter created as collateral security for all of the
Obligations of the Originators under this Agreement and the other Transaction
Documents, and solely for such purpose (i) the Administrative Agent shall have
all of the rights and remedies of a secured party under the UCC, (ii) all of the
provisions of this Agreement shall be construed mutatis mutandis to grant such a
security interest, (iii) the Scheduled Receivables constitute either "accounts"
or "general intangibles" under the UCC and (iv) this Agreement shall constitute
a security agreement under New York law.

        9.17.    WAIVERS OF JURY TRIAL.    THE ORIGINATORS, THE SERVICERS, THE
ADMINISTRATIVE AGENT AND THE PURCHASERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        9.18.    Confidentiality.    Each Purchaser and the Administrative Agent
agrees (which agreement shall survive the termination of this Agreement) that
financial information, information from the Originators' or Sanmina-SCI's
respective books and records, information concerning the Originators' or
Sanmina-SCI's respective trade secrets and patents and any other information
received from the Originators or the Guarantor hereunder which at the time of
receipt is clearly labeled as confidential and subject to this Section 9.18
shall be treated as confidential by such Purchaser and the

46

--------------------------------------------------------------------------------




Administrative Agent, and the Administrative Agent and each Purchaser agrees to
use its reasonable best efforts to ensure that such information is not
published, disclosed or otherwise divulged to anyone other than employees or
officers of such Purchaser or the Administrative Agent or any of their
respective Affiliates that need to know and its counsel and agents; provided it
is understood that the foregoing shall not apply to:

          (i)  disclosure made with the prior written authorization of the
Originators or the Guarantor;

         (ii)  disclosure of information (other than that received from the
Originators or the Guarantor prior to or under this Agreement) already known by,
or in the possession of such Purchaser or the Administrative Agent without
restrictions on the disclosure thereof at the time such information is supplied
to such Purchaser or the Administrative Agent by the Originators or the
Guarantor hereunder;

        (iii)  disclosure of information which is required by applicable law or
required by a Governmental Authority having supervisory authority over any party
hereto;

        (iv)  disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

         (v)  disclosure to any bank (or other financial institution) which may
acquire a participation or other interest in the Scheduled Receivables or rights
of any Purchaser hereunder or under the other Transaction Documents; provided,
that such bank (or other financial institution) agrees to maintain any such
information to be received in accordance with the provisions of this
Section 9.18;

        (vi)  disclosure by any party hereto to any other party hereto or their
counsel or accountants, provided, that such counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

       (vii)  disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

      (viii)  disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

        (b)   Each Originator and Servicer agrees to treat as confidential all
information supplied by Deutsche Bank AG to structure and arrange the facility
hereunder, and shall ensure that such information is not published, disclosed or
otherwise divulged to anyone other than employees or officers of the Originators
and the Servicers, that need to know and their counsel and agents; provided it
is understood that the foregoing shall not apply to:

          (i)  disclosure made with the prior written authorization of Deutsche
Bank AG;

         (ii)  disclosure of information which is required by applicable law or
to a Governmental Authority having supervision over any party hereto;

        (iii)  disclosure of any party hereto to any other party hereto or their
counsel or accountants, provided, that said counsel or accountants agree to
maintain the confidentiality of such information in accordance with the
restrictions of this Section 9.18;

        (iv)  disclosure of information limited to the minimum extent necessary
or advisable in connection with any suit, action or proceeding in connection
with the enforcement of rights hereunder or under any Transaction Document or in
connection with the transactions contemplated hereby or thereby;

47

--------------------------------------------------------------------------------






         (v)  disclosure by any party hereto to its Affiliates subject to the
confidentiality obligations of this Section; or

        (vi)  disclosure of information that prior to such disclosure has become
public knowledge through no violation of this Agreement.

[The remainder of this page is intentionally left blank]

48

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT
 
 
By:
/s/ Walter Boileau

--------------------------------------------------------------------------------

    Name:   Walter Boileau     Title:   Vice President and Treasurer
 
 
SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.
 
 
By:
/s/ Walter Boileau

--------------------------------------------------------------------------------

    Name:   Walter Boileau     Title:   Vice President and Treasurer
 
 
SANMINA-SCI CORPORATION
 
 
By:
/s/ Walter Boileau

--------------------------------------------------------------------------------

    Name:   Walter Boileau     Title:   Vice President and Treasurer
 
 
SANMINA-SCI UK LTD.
 
 
By:
/s/ Walter Boileau

--------------------------------------------------------------------------------

    Name:   Walter Boileau     Title:   Vice President and Treasurer
 
 
SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.
 
 
By:
/s/ Walter Boileau

--------------------------------------------------------------------------------

    Name:   Walter Boileau     Title:   Vice President and Treasurer
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
 
 
By:
/s/ Nancy Adamo

--------------------------------------------------------------------------------

    Name:   Nancy Adamo     Title:   Vice President
 
 
By:
/s/ Stephen Atallah

--------------------------------------------------------------------------------

    Name:   Stephen Atallah     Title:   Managing Director

49

--------------------------------------------------------------------------------




Schedule 1.1A


PURCHASERS' INVESTMENT LIMITS

Tranche


--------------------------------------------------------------------------------

  Purchaser


--------------------------------------------------------------------------------

  Investment Limit

--------------------------------------------------------------------------------

  Percentage of
Tranche

--------------------------------------------------------------------------------

  A   Deutsche Bank AG   $ 35,000,000.00   100 %
B
 
Deutsche Bank AG
 
$
142,500,000
 
100
%
C
 
Deutsche Bank AG
 
$
100,000,000
 
100
%
D
 
Deutsche Bank AG
 
$
95,000,000
 
100
%

--------------------------------------------------------------------------------




Schedule 1.1B


Obligor Limits

IBM de México Comercialización y Servicios S.A. de C.V.   $ 35,000,000
Lenovo (Singapore) PTE Ltd.
 
$
150,000,000
IBM Corporation
 
$
100,000,000
IBM Singapore PTE Ltd.
 
$
100,000,000

--------------------------------------------------------------------------------




Schedule 1.1C


Applicable Percentages

Tranche A   100 %
Tranche B
 
95
%
Tranche C
 
100
%
Tranche D
 
95
%

--------------------------------------------------------------------------------




Schedule 1.1D


Sanmina-SCI Haukipudas Oy   Finland Sanmina-SCI Enclosure Systems Oy   Finland
Sanmina Enclosure Systems Hungary   Hungary Sanmina-SCI Systems Singapore PTE.
Ltd   Singapore Sanmina-SCI Israel Medical Systems Ltd   Israel Sanmina-SCI
Eskilstuna AB   Sweden Sanmina-SCI Systems Canada, Inc.   Canada

--------------------------------------------------------------------------------




Schedule 3.4


        1.     Filings with the SEC required under applicable securities laws.

        2.     Consents of Eligible Buyers that have been or will be obtained
prior to the sale of Scheduled Receivables in respect thereof.

--------------------------------------------------------------------------------




Schedule 3.14 to the Receivables Purchase Agreement


ACTIONS TO PERFECT OWNERSHIP AND SECURITY INTERESTS IN SCHEDULED
RECEIVABLES AND COLLATERAL

United States

        A UCC-1 financing statement setting forth the applicable information
regarding Sanmina Hungary and Sanmina Mexico, as debtors, and the relevant
Scheduled Receivables, shall have been filed with the District of Columbia
Recorder of Deeds, Washington, D.C. Sanmina Hungary and Sanmina Mexico have
entered into an agreement with the Administrative Agent giving the
Administrative Agent "control" (as such term is defined in Article 9 of the UCC)
over the Collection Accounts.

Hungary

        A Hungarian Receivables Transfer Agreement shall have been duly executed
and delivered in respect of the Scheduled Receivables to be sold on a Purchase
Date.

Mexico

        A Mexican Deed of Assignment shall have been duly executed and delivered
as a notarial deed in Mexico in respect of the Scheduled Receivables to be sold
on a Purchase Date, and (i) in the case of the Tranche A Receivables, the
Notification shall have been delivered to the relevant Eligible Buyer before a
notary public, who shall issue the corresponding acta evidencing such delivery
and (ii) in the case of the Tranche B Receivables and Tranche C Receivables, the
Notification shall have been delivered to the relevant Eligible Buyer before two
witnesses having legal capacity.

--------------------------------------------------------------------------------




Schedule 3.15


        Principal Place of Business of the Originators:

Sanmina Hungary:
tH-2800 Tatabanya
Kota Jozsef u. hrsz
Tatabanya, Hungary 11809/4

Sanmina Mexico:
Carretera al Castillo
No. 2100 Int. 7-A
El Salto, Jalisco
Mexico 45680

--------------------------------------------------------------------------------






EXHIBIT A


COLLATERAL ASSIGNMENT AGREEMENT

Dated as of September 21, 2007
among

SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT

and

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

as Assignors,

and

DEUTSCHE BANK TRUST AG, NEW YORK BRANCH,

as Administrative Agent

--------------------------------------------------------------------------------



        AMENDED AND RESTATED COLLATERAL ASSIGNMENT AGREEMENT, dated as of
September 21, 2007 (this "Agreement"), among Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft, a Hungarian limited liability company, Sanmina-SCI
Systems de Mexico, S.A. de C.V., a Mexican sociedad anónima de capital variable
(each, an "Assignor" and collectively, the "Assignors") and DEUTSCHE BANK AG,
NEW YORK BRANCH, as administrative agent for the Purchasers (as defined below)
(in such capacity, and together with its successors in such capacity, the
"Administrative Agent").

W I T N E S S E T H:

        WHEREAS, the Assignors have entered into a Revolving Trade Receivables
Purchase Agreement dated as of September 21, 2007 (as amended, restated,
supplemented or otherwise modified on or prior to the date hereof and from time
to time hereinafter, the "Receivables Purchase Agreement") among the Assignors,
Sanmina-SCI Corporation, Sanmina-SCI UK Limited and Sanmina-SCI Israel Medical
Systems Ltd., as Servicers, Deutsche Bank AG, New York Branch, as Administrative
Agent, and the several banks and other financial institutions parties thereto as
Purchasers;

        WHEREAS, the Scheduled Receivables are required to be paid into the
Collection Accounts and transferred to the Payment Account (defined below);

        WHEREAS, other Obligations of the Assignors are required to be paid from
time to time under the Receivables Purchase Agreement by transfer thereof to the
Payment Account of the Administrative Agent when due and payable;

        WHEREAS, the Assignors will instruct the Eligible Buyers to make
payments in respect of the Scheduled Receivables into the respective Collection
Accounts and the Servicers will cause the transfer of such amounts to the
Payment Account, and the Assignors shall make such other payment of Obligations
to the Administrative Agent using funds accumulating in the Collection Accounts,
whatever their source;

        WHEREAS, to induce the Purchasers to enter into the Receivables Purchase
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Assignor has agreed to pledge
and grant a security interest in the Collateral as security for the Obligations;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        Section 1.    Definitions.    Unless otherwise specified herein,
capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Receivables Purchase Agreement.

        Section 2.    Assignment and Grant of Security Interest.    

        (a)    Assignment and Grant of Security Interest; Collateral.    As
collateral security for the prompt payment in full when due of the Tranche A
Obligations, each Assignor hereby assigns, and pledges and grants to the
Administrative Agent, for the benefit of the Tranche A Purchasers, a security
interest in, all of its right, title and interest in and to the following
property, whether now owned by such Assignor or hereafter acquired and whether
now existing or hereafter coming into existence (all being collectively referred
to herein as the "Tranche A Collateral"):

          (i)  the Tranche A Collection Accounts and all funds and investment
property (as defined in the Uniform Commercial Code) held therein and all
certificates and instruments (as defined in the Uniform Commercial Code), if
any, from time to time representing or evidencing the Tranche A Collection
Accounts or such funds; and

         (ii)  all proceeds (including insurance proceeds), products,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property described in the preceding clause of this Section 2
(including, without limitation, all causes of action, claims and warranties

2

--------------------------------------------------------------------------------






now or hereafter held by the Assignors in respect of any of the items listed
above and all cash proceeds of any collection or other realization of all or any
part of the Tranche A Collateral pursuant to this Agreement).

        The Administrative Agent shall have "control" (within the meaning of
Sections 8-106(d) and 9-106(a) of the UCC) of each Tranche A Collection Account
until the indefeasible payment in full of the Tranche A Obligations, on the
terms and subject to the conditions contained herein and in the Collateral
Account Agreement.

        (b)   As collateral security for the prompt payment in full when due of
the Tranche B Obligations, each Assignor hereby assigns, and pledges and grants
to the Administrative Agent, for the benefit of the Tranche B Purchasers, a
security interest in, all of its right, title and interest in and to the
following property, whether now owned by such Assignor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as the "Tranche B Collateral"):

          (i)  the Tranche B Collection Accounts and all funds and investment
property (as defined in the Uniform Commercial Code) held therein and all
certificates and instruments (as defined in the Uniform Commercial Code), if
any, from time to time representing or evidencing the Tranche B Collection
Accounts or such funds; and

         (ii)  all proceeds (including insurance proceeds), products,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property described in the preceding clause of this Section 2
(including, without limitation, all causes of action, claims and warranties now
or hereafter held by the Assignors in respect of any of the items listed above
and all cash proceeds of any collection or other realization of all or any part
of the Tranche B Collateral pursuant to this Agreement).

        The Administrative Agent shall have "control" (within the meaning of
Sections 8-106(d) and 9-106(a) of the UCC) of each Tranche B Collection Account
until the indefeasible payment in full of the Tranche B Obligations, on the
terms and subject to the conditions contained herein and in the Collateral
Account Agreement.

        (c)   As collateral security for the prompt payment in full when due of
the Tranche C Obligations, each Assignor hereby assigns, and pledges and grants
to the Administrative Agent, for the benefit of the Tranche C Purchasers, a
security interest in, all of its right, title and interest in and to the
following property, whether now owned by such Assignor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as the "Tranche C Collateral"):

          (i)  the Tranche C Collection Accounts and all funds and investment
property (as defined in the Uniform Commercial Code) held therein and all
certificates and instruments (as defined in the Uniform Commercial Code), if
any, from time to time representing or evidencing the Tranche C Collection
Accounts or such funds; and

         (ii)  all proceeds (including insurance proceeds), products,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property described in the preceding clause of this Section 2
(including, without limitation, all causes of action, claims and warranties now
or hereafter held by the Assignors in respect of any of the items listed above
and all cash proceeds of any collection or other realization of all or any part
of the Tranche C Collateral pursuant to this Agreement).

        The Administrative Agent shall have "control" (within the meaning of
Sections 8-106(d) and 9-106(a) of the UCC) of each Tranche C Collection Account
until the indefeasible payment in full of the Tranche C Obligations, on the
terms and subject to the conditions contained herein and in the Collateral
Account Agreement.

3

--------------------------------------------------------------------------------



        (d)   As collateral security for the prompt payment in full when due of
the Tranche D Obligations, each Assignor hereby assigns, and pledges and grants
to the Administrative Agent, for the benefit of the Tranche D Purchasers, a
security interest in, all of its right, title and interest in and to the
following property, whether now owned by such Assignor or hereafter acquired and
whether now existing or hereafter coming into existence (all being collectively
referred to herein as the "Tranche D Collateral"):

          (i)  the Tranche D Collection Accounts and all funds and investment
property (as defined in the Uniform Commercial Code) held therein and all
certificates and instruments (as defined in the Uniform Commercial Code), if
any, from time to time representing or evidencing the Tranche D Collection
Accounts or such funds; and

         (ii)  all proceeds (including insurance proceeds), products,
accessions, rents, profits, income, benefits, substitutions and replacements of
and to any of the property described in the preceding clause of this Section 2
(including, without limitation, all causes of action, claims and warranties now
or hereafter held by the Assignors in respect of any of the items listed above
and all cash proceeds of any collection or other realization of all or any part
of the Tranche D Collateral pursuant to this Agreement).

        The Administrative Agent shall have "control" (within the meaning of
Sections 8-106(d) and 9-106(a) of the UCC) of each Tranche D Collection Account
until the indefeasible payment in full of the Tranche D Obligations, on the
terms and subject to the conditions contained herein and in the Collateral
Account Agreement.

        Section 3.    Cash Proceeds.    

        (a)    Collection Accounts.    Cash proceeds of any of the Tranche A
Receivables (including Defaulted Receivables) shall be paid into the applicable
Tranche A Collection Account for further transfer to the Payment Account for
payment to the Tranche A Purchasers. The parties hereto acknowledge and agree
that the balance from time to time in the Tranche A Collection Accounts shall
not constitute payment of the Tranche A Obligations until applied as provided in
accordance with the Collateral Account Agreement and the Receivables Purchase
Agreement.

          (i)  Cash proceeds of any of the Tranche B Receivables (including
Defaulted Receivables) shall be paid into the applicable Tranche B Collection
Account for further transfer to the Payment Account for payment to the Tranche B
Purchasers. The parties hereto acknowledge and agree that the balance from time
to time in the Tranche B Collection Accounts shall not constitute payment of the
Tranche B Obligations until applied as provided in accordance with the
Collateral Account Agreement and the Receivables Purchase Agreement.

         (ii)  Cash proceeds of any of the Tranche C Receivables (including
Defaulted Receivables) shall be paid into the applicable Tranche C Collection
Account for further transfer to the Payment Account for payment to the Tranche C
Purchasers. The parties hereto acknowledge and agree that the balance from time
to time in the Tranche C Collection Accounts shall not constitute payment of the
Tranche C Obligations until applied as provided in accordance with the
Collateral Account Agreement and the Receivables Purchase Agreement.

        (iii)  Cash proceeds of any of the Tranche D Receivables (including
Defaulted Receivables) shall be paid into the applicable Tranche D Collection
Account for further transfer to the Payment Account for payment to the Tranche D
Purchasers. The parties hereto acknowledge and agree that the balance from time
to time in the Tranche D Collection Accounts shall not constitute payment of the
Tranche D Obligations until applied as provided in accordance with the
Collateral Account Agreement and the Receivables Purchase Agreement.

        (iv)  Assignor Receipt of Proceeds.    Each Assignor agrees that if the
proceeds of any Scheduled Receivable shall be received by it other than in the
applicable Collection Accounts, it shall

4

--------------------------------------------------------------------------------






immediately notify (which notification shall not be required during the Ramp-Up
Period) the Administrative Agent in writing of such receipt and shall as
promptly as possible deposit such proceeds into the Payment Account. Until so
deposited, all such proceeds shall be held in trust by such Assignor and as the
property of the Administrative Agent.

        Section 4.    Further Assurances; Remedies.    

        In furtherance of the grant of the pledge and security interest pursuant
to Section 2 hereof, each Assignor hereby agrees with the Administrative Agent
as follows:

        (a)    Delivery and Other Perfection.    The Assignors shall:

          (i)  give, execute, deliver, file and/or record any financing
statement, notice, instrument, document, agreement or other papers that may be
necessary or desirable (in the reasonable judgment of the Administrative Agent)
to create, preserve, perfect or validate any portion of the security interest
granted pursuant hereto or to enable the Administrative Agent to exercise and
enforce its rights hereunder with respect to such pledge and security interest;

         (ii)  keep full and accurate in all material respects books and records
relating to the Collateral, and take such other actions as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement;

        (iii)  permit employees of the Administrative Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and forward to the
Administrative Agent copies of any notices or communications received by any
Assignor with respect to the Collateral, all in such manner as the
Administrative Agent may require;

        (iv)  at any time following the occurrence and during the continuation
of a Termination Event, upon request of the Administrative Agent, promptly
notify (and each Assignor hereby authorizes the Administrative Agent so to
notify) each Obligor in respect of any Scheduled Receivable that such Receivable
has been sold, assigned and transferred to the Purchasers; and

         (v)  execute and deliver Irrevocable Payment Instructions to each
proposed Eligible Buyer in respect of each group of Scheduled Receivables in the
form contemplated by the Receivables Purchase Agreement.

        Notwithstanding anything to the contrary in this Section 4.1, no
Assignor shall be required to disclose, permit the inspection, examination or
making extracts, or discussion of, any document, information or other matter
that (i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent is
then prohibited by law, rule, regulation, statute or ordinance or any agreement
binding on such Assignor, Sanmina-SCI or any other Subsidiary of Sanmina-SCI, or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product.

        (b)    Preservation of Rights.    Each Assignor shall defend the
Collateral against all Liens and demands of all Persons at any time claiming the
same or any interest therein adverse to the Administrative Agent. Each Assignor
will advise the Administrative Agent or the Purchasers promptly in reasonable
detail of any Lien (other than the security interests under this Agreement and
the other Transaction Documents) on any of the Collateral that would adversely
affect the ability of the Administrative Agent or the Purchasers to exercise any
of their respective remedies hereunder, under the Collateral Account Agreement
or under the Receivables Purchase Agreement.

5

--------------------------------------------------------------------------------






        (c)    Termination Event, Etc.    During the period during which a
Termination Event shall have occurred and be continuing, the Administrative
Agent shall have all of the rights and remedies with respect to the Collateral
of a secured party under the Uniform Commercial Code and such additional rights
and remedies to which a secured party is entitled under the laws in effect in
any jurisdiction where any rights and remedies hereunder may be asserted,
including, without limitation, the right, to the maximum extent permitted by
law, to exercise all powers of ownership pertaining to the Tranche A Collateral,
the Tranche B Collateral, the Tranche C Collateral or the Tranche D Collateral,
as the case may be, as if the Administrative Agent were the sole and absolute
owner thereof (and each Assignor agrees to take all such action as may be
appropriate to give effect to such right).

        (d)    Attorney-in-Fact.    

          (i)  Without limiting any rights or powers granted by this Agreement
to the Administrative Agent, effective upon the occurrence and during the
continuance of any Termination Event, the Administrative Agent shall be
appointed the attorney-in-fact of each Assignor (and each Assignor hereby agrees
to maintain in effect such a power of attorney until all amounts under the
Purchased Interests have been paid in full) with full power and authority in the
place and stead of each Assignor, in the name of each Assignor or in its own
name, for the purpose of carrying out the terms of this Agreement and taking any
action and executing any documents and instruments that Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement, which
appointment as attorney-in-fact shall be irrevocable and coupled with an
interest. Each Assignor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof consistent with the rights and
obligations of said attorneys under this Agreement, except in the case of gross
negligence or willful misconduct of said attorneys.

         (ii)  Each Assignor hereby acknowledges and agrees that in acting
pursuant to this power-of-attorney, the Administrative Agent shall be acting in
its own interest, and each Assignor acknowledges and agrees that neither the
Administrative Agent nor any Purchaser, as secured parties under this Agreement
(collectively, the "Secured Parties"), shall have any fiduciary or other duties
to the Assignors, and each Assignor hereby waives any claims to the rights of a
beneficiary of a fiduciary relationship hereunder.

        (e)    Termination.    Upon receipt of evidence satisfactory to the
Administrative Agent that all of the Scheduled Receivables and all other
Obligations and amounts payable or required to be deposited by the Assignors
under the Transaction Documents shall have been paid or deposited in full, this
Agreement shall terminate, and the Administrative Agent shall forthwith cause to
be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the relevant Assignor.
The Administrative Agent shall also execute and deliver to the Assignors upon
such termination such Uniform Commercial Code termination statements and such
other documentation as shall be reasonably requested and prepared by the
Assignors to effect the termination and release of the Liens on the Collateral.

        (f)    Further Assurances.    Each Assignor agrees that, from time to
time upon the written request of the Administrative Agent, it will promptly
execute and deliver such further documents and do such other acts and things as
the Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement and the pledge of the Collateral hereunder.

        (g)    Waiver; Deficiency.    Each Assignor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay the Obligations and the fees and disbursements of any
counsel employed by the Administrative Agent or any Purchaser to collect such
deficiency.

6

--------------------------------------------------------------------------------






        (h)    Execution of Financing Statements.    Pursuant to the Uniform
Commercial Code and any other applicable law, each Assignor authorizes the
Administrative Agent to file or record UCC Financing Statements and other filing
or recording documents or instruments with respect to the Collateral without the
signature of the Assignors in such form and in such offices as the
Administrative Agent determines appropriate to perfect its security interest
under this Agreement. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

        Section 5.    Miscellaneous.    

        (a)    Authority of Administrative Agent.    Each Assignor acknowledges
that the rights and responsibilities of the Administrative Agent under the
Transaction Documents with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
right, request, judgment or other right or remedy provided for herein or therein
or resulting or arising out of the Transaction Documents shall, as between the
Administrative Agent and the Purchasers, be governed by the Agency Agreement and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Administrative Agent and the Assignors, the
Administrative Agent shall be conclusively presumed to be acting as
Administrative Agent for the Purchasers with full and valid authority so to act
or refrain from acting, and the Assignors shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.

        (b)    Assignors Remain Liable.    Anything herein to the contrary
notwithstanding, each Assignor shall remain liable under each of the Transaction
Documents to observe and perform all the conditions and obligations to be
observed and performed by it thereunder. Neither the Administrative Agent, the
Administrative Agent nor the Purchasers shall have any obligation or liability
under any Receivable by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or the Purchasers of any payment relating
thereto, nor shall the Administrative Agent or the Purchasers be obligated in
any manner to perform any of the obligations of the Assignors under or pursuant
to any Receivable to make any payment, to make any inquiry as to the nature or
the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

        (c)    Notices.    All notices, requests and demands to or upon the
Assignors or the Administrative Agent to be effective shall be in writing
(including by telecopy) and shall be deemed to have been duly given or made
(a) if by hand, when delivered or (b) if by telecopy or by courier, when
received by the addressee, addressed to such party at its address or
transmission number for notices provided in Section 9.2 of the Receivables
Purchase Agreement. The Administrative Agent and each Assignor may change their
addresses and transmission numbers for notices by notice in the manner provided
in this Section 5.3.

        (d)    Amendments; No Waiver; Cumulative Remedies.    Subject to
Section 9.1 of the Receivables Purchase Agreement, none of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Assignors and the
Administrative Agent.

          (i)  No failure to exercise and no delay in exercising, on the part of
the Administrative Agent, the Administrative Agent or any Purchaser, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

7

--------------------------------------------------------------------------------



         (ii)  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any other rights, remedies, powers and
privileges provided by law.

        (e)    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the Assignors, the Administrative Agent, each
Purchaser, all future holders of the Purchased Interests and their respective
successors and assigns, except that the Assignors may not assign or transfer any
of their respective rights or obligations under this Agreement, except to the
Administrative Agent without the prior written consent of each Purchaser.

        (f)    Counterparts.    This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Servicers and the Administrative Agent.

        (g)    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        (h)    Integration.    This Agreement and the other Transaction
Documents represent the entire agreement of the Assignors, the Administrative
Agent, the Administrative Agent and the Purchasers with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Administrative
Agent or the Purchasers relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Transaction Documents.

        (i)    Governing Law.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        (j)    Section Headings.    The section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

[remainder of this page intentionally left blank]

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Assignor and the Administrative Agent have
caused this Agreement to be duly executed by their duly authorized officers all
as of the date first above written.

    SANMINA-SCI MARYARORSZAG ELEKTRONIKAI GYARTO KFT
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:

9

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF IRREVOCABLE PAYMENT INSTRUCTIONS

        Pay to Deutsche Bank AG, New York Branch, as Administrative Agent for
[Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft: Account No.
                        .*][Sanmina-SCI Systems de Mexico, S.A. de C.V.: Account
No.                        ]**

--------------------------------------------------------------------------------

        *For Sanmina Hungary, insert Tranche A, Tranche B or Tranche D
Collection Account number

        ** For Sanmina Mexico, insert Tranche A, Tranche B or Tranche C
Collection Account number

--------------------------------------------------------------------------------




EXHIBIT C


        September 21, 2007

Deutsche Bank AG New York Branch,
as Administrative Agent under the
Revolving Trade Receivables Purchase Agreement,
dated as of September 21, 2007

Sanmina-SCI Corporation
As Servicer

Each of the Purchasers named in Schedule 1.1A
to the Revolving Trade Receivables Purchase Agreement

        Re:    Sanmina-SCI Systems de Mexico, S.A. de C.V.

Ladies and Gentlemen:

        We have acted as Mexican counsel to Sanmina-SCI Systems de Mexico, S.A.
de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico (the "Mexican Originator") in connection with the Revolving Trade
Receivables Purchase Agreement dated as of September 21, 2007 (the "Receivables
Purchase Agreement"), among Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft and
the Mexican Originator, as Originators, Sanmina-SCI Corporation, Sanmina-SCI
UK Ltd. and Sanmina-SCI Israel Medical Systems Ltd, as Servicers, the several
banks and other financial institutions or entities from time to time parties
thereto, as Purchasers, and Deutsche Bank AG, New York Branch, as Administrative
Agent.

        Unless otherwise defined herein, capitalized terms used herein shall
have the meanings given to them in Receivables Purchase Agreement. The opinions
expressed below are furnished to you pursuant to subsection 4.1(g)(ii) of the
Receivables Purchase Agreement.

        In connection with the opinions expressed below, we have reviewed
executed copies of:

          (i)  the Receivables Purchase Agreement;

         (ii)  the Collateral Assignment Agreement dated as of September 21,
2007;

        (iii)  the Closing Certificate of the Mexican Originator dated
September 21, 2007, together with the attachments thereto;

        (iv)  the Collateral Account Agreement dated as of September 21, 2007;

         (v)  the Mexican process agent appointment dated September 14, 2007;

        (vi)  the form of Mexican Deed of Assignment and the related form of
notification attached to the Deed of Assignment to IBM de Mexico
Comercializacion y Servicios S.A. de C.V. ("IBM"); to Lenovo (Singapore) PTE Ltd
("Lenovo"); to IBM Corporation; and to IBM Singapore PTE Ltd; and

       (vii)  all such other documents, agreements and instruments, and such
laws, rules and regulations as we have deemed relevant or appropriate in
connection with the giving of this opinion (items (i) through (vi) being the
"Transaction Documents").

        In so acting, we have also examined originals or copies, certified or
otherwise identified to our satisfaction, of such other documents, corporate
records, certificates or comparable documents of officers and representatives of
the Mexican Originator, or of public officials, and have made such inquiries of
such officers and representatives and have conducted such other investigations
of fact and law as we have deemed relevant and necessary as a basis for the
opinion hereinafter set forth.

--------------------------------------------------------------------------------



        We have assumed the following for purposes of rendering the opinions set
forth herein:

        The genuineness of all signatures, the authenticity and completeness of
all documents submitted to us as originals and the completeness and conformity
with authentic original documents of all documents submitted to us as copies,
and that all documents, books and records made available to us by the
Transaction Parties are accurate and complete.

        That there are no agreements or understandings between or among the
Transaction Parties, Administrative Agent, Purchasers or third parties which
would expand, modify or otherwise affect the terms of the Transaction Documents
or the respective rights or obligations of the parties thereunder and that the
Transaction Documents correctly and completely set forth the intent of all
parties thereto.

        That the Transaction Documents have been duly authorized, executed and
delivered by Administrative Agent and Purchasers to the extent Administrative
Agent or Purchasers are contemplated to be a party thereto and that each of
Administrative Agent and each Purchaser has full power, authority and legal
right to enter into and perform the terms and conditions of the Transaction
Documents to be performed by Administrative Agent or such Purchaser and that
each Transaction Document to which Administrative Agent or such Purchaser is a
party constitutes a legal, valid and binding obligation of Administrative Agent
or such Purchaser, as applicable, enforceable against it in accordance with its
terms.

        As used in this opinion, the expression "to our knowledge," "known to
us" or similar language with reference to matters of fact refers to the current
actual knowledge of the attorneys of this firm who have worked on matters for
the Transaction Parties in connection with the Purchase Agreement and the
transactions contemplated thereby. Except to the extent expressly set forth
herein or as we otherwise believe to be necessary to our opinion, we have not
undertaken any independent investigation to determine the existence or absence
of any fact, and no inference as to our knowledge of the existence or absence of
any fact should be drawn from our representation of the Transaction Parties or
the rendering of the opinions set forth below.

        We express no opinion as to any laws other than the laws of Mexico and
we have assumed that there is nothing in any other law that affects our opinion,
which is delivered based upon Mexican law applicable as of the date hereof. In
particular, we have made no independent investigation of the laws of the United
States of America or any state thereof as a basis for the opinions stated herein
and do not express or imply any opinion on or based on such laws.

        Based upon and subject to the foregoing, and subject to the
qualifications set forth below, we are of the opinion that:

        1.     The Mexican Originator is a corporation ("sociedad anónima de
capital variable") duly organized and validly existing under the laws of Mexico
and has the power and authority to execute, deliver and perform each of the
Transaction Documents to which it is a party.

        2.     The execution and delivery of each Transaction Document to which
the Mexican Originator is a party, and the giving of the Notification, and the
performance by the Mexican Originator of its obligations under each such
instrument and the Notification, have been duly authorized by all necessary
corporate action and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation or
by-laws (estatutos sociales) of the Mexican Originator or, to the best of our
knowledge, of any agreement, judgment, injunction, order, decree or other
instrument binding on the Mexican Originator or any other agreement, contract or
instrument to which the Mexican Originator is party or by which it or any of its
property or assets is bound, or result in the creation or imposition of any Lien
on any asset of the Mexican Originator, other than a Lien created pursuant to
and in accordance with the Transaction Documents.

2

--------------------------------------------------------------------------------






        3.     Each of the Transaction Documents to which the Mexican Originator
is a party has been duly executed and delivered and constitutes a legal, valid
and binding obligation of the Mexican Originator, enforceable against the
Mexican Originator in accordance with its terms.

        4.     nder Mexican law, upon the execution of each Mexican Deed of
Assignment before a Mexican notary public and the delivery of a notification to
the Eligible Buyer before a notary public or before two witnesses, (i) the
transfer of the Scheduled Receivables contemplated thereunder by the Mexican
Originator to the Administrative Agent will constitute a valid, binding and
enforceable transfer of ownership of such Scheduled Receivables by the Mexican
Originator to the Administrative Agent pursuant to the terms thereof, and
(ii) following such transfer, the Scheduled Receivables will not constitute
property or rights of the Mexican Originator, but instead will be the property
of the Administrative Agent, free and clear from any third party rights or
claims. As a result of the foregoing, assuming the Mexican Originator was not
insolvent or in a "concurso mercantil" status on the date of each Mexican Deed
of Assignment, each transfer of Scheduled Receivables by the Mexican Originator
to the Administrative Agent will be a perfected transfer which may not be set
aside or invalidated at the instigation of any creditor or Governmental
Authority.

        5.     No authorization or approval, consent, approval, license,
authorization or validation or other action by, or notice to, recordation or
registration or filing with, any Governmental Authority of Mexico is required
for the execution, delivery and performance by the Mexican Originator of the
Transaction Documents to which it is a party. No authorization or approval or
other action by, or notice to or filing with, any Governmental Authority of
Mexico is required for the validity or enforceability of the rights and remedies
of the Administrative Agent in the Scheduled Receivables against the Mexican
Originator or any third parties.

        6.     To the best of our knowledge, there is no action, suit or
proceeding pending against, threatened against or affecting the Mexican
Originator before any Governmental Authority or any court or arbitral tribunal
in which there is a reasonable likelihood of an adverse decision which could
have a material adverse effect on the business, financial condition or results
of operations of the Mexican Originator or which in any manner draws into
question the validity or enforceability of the Transaction Documents.

        7.     The making and performance by the Mexican Originator of the
Transaction Documents to which it is party constitute private and commercial
acts rather than public or governmental acts. Neither the Mexican Originator nor
any of its property has any immunity from the jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under any
applicable law in respect of its obligations under the Transaction Documents.

        8.     The instructions to be given by the Mexican Originator to IBM de
México Comercialización y Servicios S.A. de C.V.; or to Lenovo (Singapore)
PTE Ltd.; or to IBM Corporation; or to IBM Singapore PTE Ltd. in a Notification,
pursuant to a duly executed and delivered Mexican Deed of Assignment will be,
binding on the Mexican Originator, irrevocable by the Mexican Originator and
effective upon delivery of such instructions in the presence of a Mexican notary
public for the purposes stated therein. The delivery of the Notification upon
each sale of Scheduled Receivables is the only act required of the Mexican
Originator, and no authorization is required from any Mexican authorities, to
permit the payments to the Administrative Agent in accordance with the
Notification and for the transfer of the Scheduled Receivables on any Purchase
Date.

        9.     The payment obligations of the Mexican Originator under the
Receivables Purchase Agreement are, and will at all times be, direct and
unconditional general obligations of the Mexican Originator, and rank, and will
at all times rank, in right of payment and otherwise at least

3

--------------------------------------------------------------------------------






pari passu with all other unsecured Indebtedness of the Mexican Originator,
whether now existing or hereafter outstanding, except for such Indebtedness as
would, by virtue only of the law in force in Mexico, be preferred in the event
of its bankruptcy, winding up, dissolution or liquidation.

        10.   The choice of New York law as the governing law of the Receivables
Purchase Agreement, the Collateral Assignment Agreement and the Collateral
Agency Agreement is, under the laws of Mexico, a valid, effective, irrevocable
and binding choice of law. The choice of Mexican law to govern the Mexican Deed
of Assignment is, under the laws of Mexico, a valid, effective and irrevocable
choice of law.

        11.   The submission to the jurisdiction of the United States Court for
the Southern District of New York and any New York State court by the Mexican
Originator under the Receivables Purchase Agreement is a valid submission to
jurisdiction under Mexican law, as to which Mexican courts would give effect.
All formalities required in Mexico for the validity and enforceability of the
Transaction Documents have been accomplished, and no further notarization is
required and no taxes are required to be paid, for the validity and
enforceability thereof, except for the notarization contemplated in paragraph 4
herein.

        12.   The courts of Mexico will recognize as valid, and will enforce,
any final and conclusive judgment for a monetary claim obtained in a court of
the State of New York or a Federal court of the United States for the Southern
District of New York against the Mexican Originator, subject to the
qualifications set forth herein.

        13.   A final judgment rendered by a court of competent jurisdiction in
New York pursuant to a legal action instituted before such courts in connection
with the Receivables Purchase Agreement, would be enforceable against the
Mexican Originator in the competent courts of Mexico, pursuant to Article 1347-A
of the Commerce Code, which provides, inter alia, that any judgment rendered
outside Mexico may be enforced by Mexican courts, provided, that:

          (i)  such judgment is obtained in compliance with the legal
requirements of the jurisdiction of the court rendering such judgment and in
compliance with all legal requirements of the Receivables Purchase Agreement;

         (ii)  such judgment is strictly for the payment of a certain sum of
money, based on an in personam(as opposed to an in rem) action;

        (iii)  the judge or court rendering the judgment was competent to hear
and judge on the subject matter of the case in accordance with accepted
principals of international law that are compatible with Mexican law;

        (iv)  service of process is made personally on the defendant or on its
duly appointed process agent;

         (v)  such judgment does not contravene Mexican law, public policy of
Mexico, international treaties or agreements binding upon Mexico or generally
accepted principles of international law;

        (vi)  the applicable procedure under the laws of Mexico with respect to
the enforcement of foreign judgments (including the issuance of a letter
rogatory by the competent authority of such jurisdiction requesting enforcement
of such judgment and the certification of such judgment as authentic by the
corresponding authorities of such jurisdiction in accordance with the laws
thereof) is complied with;

       (vii)  the action in respect of which such judgment is rendered is not
the subject matter of a lawsuit among the same parties, pending before a Mexican
court;

      (viii)  such judgment is final in the jurisdiction where obtained; and

4

--------------------------------------------------------------------------------






        (ix)  the courts of such jurisdiction recognize the principles of
reciprocity in connection with the enforvcement of Mexican judgments in such
jurisdiction.

        14.   The power-of-attorney of the Mexican Originator to Corporation
Service Company as Process Agent has been duly made before a notary public and
constitutes valid a power-of-attorney under the laws of Mexico.

        15.   It is not necessary under the laws of Mexico (i) in order to
enable any party to enforce its rights under the Transaction Documents or
(ii) solely by reason of the execution, delivery or performance of the
Transaction Documents, that any of the parties be licensed, qualified or
entitled to carry on business in Mexico.

        16.   Other than the following, there are no Mexican Taxes on or by
virtue of the execution, delivery and performance of the Transaction Documents
related to the Mexican Originator. Payments to be made by the Mexican Originator
under the Transaction Documents will be subject to the following Mexican Taxes:

          (i)  Payments made according to section 2.5 (c) of the Receivables
Purchase Agreement are deemed as interest payments for Mexican tax purposes
according to Article 195 of the Mexican Income Tax Law, in the understanding
that these payments are effectively regarded as a "commitment fee" ("comisión
por apertura"). Provided that the beneficial owners of such interest payments
comply with the requirements set forth in Article 195, Section I of the Mexican
Income Tax law, the rules thereunder and any administrative regulations
thereunder, the applicable income tax rate will be 4.9%, which must be withheld
by the Mexican Originator.

         (ii)  Payments according to section 2.6 of the Receivables Purchase
Agreement are deemed as interest payments for Mexican tax purposes according to
Article 195 of the Mexican Income Tax Law. Provided that the beneficial owners
of such interest payments comply with the requirements set forth in Article 195,
Section I of the Mexican Income Tax law, the rules thereunder and any
administrative regulations thereunder, the applicable income tax rate will be
4.9%, which must be withheld by the Mexican Originator.

        (iii)  Any other payment made by the Mexican Originator according the
Receivables Purchase Agreement, which is considered or assimilated to interest
under current law will be subject to Mexican income tax. Provided that the
beneficial owners of such interest payments comply with the requirements set
forth in Article 195, Section I of the Mexican Income Tax law, the rules
thereunder and any administrative regulations thereunder, the applicable income
tax rate will be 4.9%, which must be withheld by the Mexican Originator.

        (iv)  Payments made according to section 2.9 of the Receivables Purchase
Agreement, are considered indemnity payments for Mexican tax purposes according
to Article 206, section III, of the Mexican Income Tax Law. The applicable
income tax rate for these payments is 30% on the gross amount of the indemnity
paid, which must be withheld by the Mexican Originator.

        The opinions set forth above are subject to the following exceptions,
qualifications, limitations, comments and additional assumptions:

        (a)   Our opinions are limited to laws of Mexico and we express no
opinion as to the laws of any other jurisdiction.

        (b)   The enforceability of the Transaction Documents may be limited by
bankruptcy, insolvency, reorganization, moratorium, concurso mercantil or other
laws relating to, affecting or limiting the enforcement of creditors' rights
generally.

5

--------------------------------------------------------------------------------






        (c)   In any proceedings brought before the courts of Mexico for the
enforcement of (i) the Transaction Documents, or (ii) any judgment related to
the Transaction Documents obtained in a foreign jurisdiction against the Mexican
Originator, a Mexican court would apply Mexican procedural law in such
proceedings.

        (d)   The taking of possession, entry, removal, sale, transfer or other
disposition of property or similar action may not be made in Mexico without
judicial intervention after the defendant is given the right to be heard and
defeated in court.

        (e)   We express no opinion as to the legality, validity, binding
nature, perfection or enforceability of clause 9.16 of the Receivables Purchase
Agreement.

        (f)    The remedies of the Administrative Agent under the Transaction
Documents may not, depending on the procedural situation at the time, be
available concurrently or cumulatively.

        (g)   Provisions in the Transaction Documents granting discretionary
authority to a party thereto, cannot be exercised in a manner inconsistent with
relevant facts nor defeat any requirement from a competent authority to produce
satisfactory evidence as to the basis of any determination; in addition, any
notice or certificate purporting to be conclusive and binding may be contested
in a Mexican court by the party in respect of which it purports to be conclusive
and binding.

        (h)   Although the obligations of the Mexican Originator to make
payments in Dollars outside of Mexico are valid, it should be noted that
pursuant to Article 8 of the Monetary Law (Ley Monetaria de los Estados Unidos
Mexicanos) of Mexico, if collection of amounts payable by any the Mexican
Originator in foreign currency under the Transaction Documents is sought in
Mexico, Mexican courts might render a judgment in Mexican currency or, if such
judgment is rendered in foreign currency but payable in Mexico, such judgment
may be discharged in Pesos at the rate of exchange in effect at the date when
payment is made, as determined by the Central Bank of Mexico (Banco de México).
Thus, we express no opinion as to the enforceability of clause 9.14 of the
Receivables Purchase Agreement.

        (i)    In the event that any legal proceeding is brought in the courts
of Mexico, a Spanish translation (prepared by a court-approved translator) of
the Transaction Documents which are executed in the English language must be
filed in such proceedings and would have to be approved by the court after the
defendant had been given an opportunity to be heard with respect to the accuracy
of the translation, and proceedings would thereafter be based upon the
translated documents.

        (j)    Any increase on the obligations of the Mexican Originator not
specifically agreed to in writing may not be enforceable in Mexico.

        (k)   Public rights, such as the right to seek compensation in court or
the right to appear in a suit, may not be waived under Mexican law.
Notwithstanding the foregoing, the parties are free to agree to defer their
exercise of their public rights.

        (l)    Proceedings brought before the courts of Mexico may become barred
under statutes of limitation or may become subject to defenses or set-off or
counter claim.

        (m)  Any provision in the Transaction Documents to the effect that
invalidity and illegality of any part thereof will not invalidate the remaining
obligations of the corresponding Transaction Document may be unenforceable in
Mexico to the extent that such provision constitutes an essential element of
such Transaction Document.

        This opinion is given solely for your benefit, a copy of this letter may
be delivered by any of you to any Person that becomes a Purchaser in accordance
with the provisions of the Receivables Purchase

6

--------------------------------------------------------------------------------



Agreement. Any such Purchaser may rely on the opinions expressed above as if
this letter were addressed and delivered to such Purchaser on the date hereof.

        Sanmina-SCI Corporation is authorized to make available to its external
auditors this opinion solely as evidential matter in support of their evaluation
of management's assertion that the transfer of the receivables meets the
isolation criterion of the United States of America's FASB Statement No. 140. In
authorizing to make a copy of this opinion available to auditors for such
purpose, we are not undertaking or assuming any duty or obligation to such
auditors or establishing any lawyer-client relationship with them. Further, we
do not undertake or assume any responsibility with respect to financial
statements. This opinion has been prepared solely to address legal, and not
accounting, issues raised by the transactions contemplated herein and that
certain terminology used herein may or may not have the same technical meaning
as would be ascribed to such terms in Mexican accounting rules or accounting
rules of other jurisdictions. We express no opinion relating to any accounting
rules, including but not limited to any Mexican Financial Information Rules
(Normas de Información Financiera) and United States of America's FASB
statements.

    Very truly yours,
 
 
Baker & McKenzie Abogados, S.C.

7

--------------------------------------------------------------------------------




EXHIBIT D


--------------------------------------------------------------------------------

KÖVES CLIFFORD CHANCE OPINION LETTER
ISSUED IN CONNECTION WITH
A REVOLVING TRADE RECEIVABLE PURCHASE
AGREEMENT BETWEEN, INTER ALIA, SANMINA-SCI
MAGYARORSZÁG ELEKTRONIKAI GYÁRTÓ KFT.
AND
DEUTSCHE BANK AG NEW YORK

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Draft 1: 13 September 2007

To: Deutsche Bank AG New York, as Administrative Agent, Deutsche Bank Trust
Company Americas as Collateral Agent and the Purchasers being party to the Trade
Receivables Purchase Agreement on the date of this Opinion Letter.

Dear Sirs,

        We have been asked by Sanmina-SCI Corporation to provide advice in
connection with the transactions contemplated in (i) the Revolving Trade
Receivables Purchase Agreement between, inter alia, Sanmina-SCI Magyarország
Elektronikai Gyártó Kft. (the "Originator") and Deutsche Bank AG New York dated
[    •    ]September 2007 (the "Trade Receivables Purchase Agreement") and
(ii) a trade receivables assignment agreement governed by Hungarian law between
Sanmina-SCI Magyarország Elektronikai Gyártó Kft. and Deutsche Bank AG New York
(to be executed from time to time substantially in the form provided in
Exhibit N of the Trade Receivables Purchase Agreement) (the "Hungarian
Receivables Assignment Agreement"). This opinion is furnished to you at the
request of Sanmina-Sci Corporation pursuant to Section 4 (1)(g)(iii) of the
Trade Receivables Purchase Agreement.

1.INTRODUCTION

1.1Transaction Documents

The opinions given in this Opinion Letter relate to the following documents
(each a "Transaction Document" and collectively referred to as "Transaction
Documents "):

1.1.1the Trade Receivables Purchase Agreement;

1.1.2the Hungarian Receivables Assignment Agreement;

1.1.3the Collateral Assignment Agreement; and

1.1.4the Collateral Account Agreement.



1.2Interpretation

1.2.1Terms defined or given a particular construction in the Trade Receivables
Purchase Agreement have the same meaning in this Opinion Letter unless a
contrary indication appears.

1.2.2Headings in this Opinion Letter are for ease of reference only and shall
not affect its interpretation.

1.2.3Save where the context otherwise requires, references in this Opinion
Letter to a paragraph number shall be reference to such numbered paragraph in
this Opinion Letter.

1.3Legal Review

For the purpose of issuing this Opinion Letter we have reviewed only the
documents and completed only the searches and enquiries referred to in
Schedule 1 (Documents and Enquiries) to this Opinion Letter.

1.4Applicable Law

This Opinion Letter and the opinions given in it are governed by Hungarian law
and relate only to Hungarian law as applied by the Hungarian courts as at
today's date. We express no opinion in this Opinion Letter on the laws of any
other jurisdiction.

1.5Assumptions and Reservations

The opinions given in this Opinion Letter are given on the basis of the
assumptions set out in Schedule 2 (Assumptions) and are subject to the
reservations set out in Schedule 3 (Reservations) to this Opinion Letter. The
opinions given in this Opinion Letter are strictly limited to the matters stated
in paragraph 2 (Opinions) and do not extend to any other matters.

--------------------------------------------------------------------------------



2.OPINIONS

We are of the opinion that:

2.1Corporate Existence

The Originator is a limited liability company ("Korlátolt Felelelõsségû
Társaság"), duly incorporated and validly existing under the laws of Hungary and
according to the information obtained from the company extract referred to in
Section 2 of Schedule 1 (Documents and Enquiries), it is not under bankruptcy,
liquidation or solvent final dissolution proceedings.

2.2Power, Authority and Due Execution

2.2.1The Originator has the capacity and corporate power to enter into, deliver,
exercise its rights and perform its obligations under the Transaction Documents.

2.2.2All corporate action required by law to authorise the due execution and
delivery by the Originator of each of the Transaction Documents and the exercise
by it of its rights and the performance by it of its obligations under the
Transaction Documents has been duly taken provided that after the date of this
Opinion Letter the counterparty of the underlying supply agreement will be
notified by the Originator about the transaction contemplated by the Hungarian
Receivables Assignment Agreement each time such agreement is executed.

2.3Legal, Valid, Binding and Enforceable Obligations

The obligations of the Originator under each Transaction Document are legal,
valid, binding and enforceable under the laws of Hungary.

2.4No Conflict

Neither the execution, nor the delivery by the Originator of the Transaction
Documents nor the performance of it's obligations under the Transaction
Documents conflict with any provision of any existing Hungarian law applicable
to companies generally and with its Deed of Foundation.

2.5Taxes on payments and sales

All amounts payable by the Originator under the Transaction Documents may be
made without deduction for or on account of any taxes imposed by or in Hungary.
The sale of Scheduled Receivables contemplated by the Trade Receivables Purchase
Agreement and the Hungarian Receivables Assignment Agreement is not a taxable
sale or service subject to Hungarian value added tax.

2.6No filing

No filing, recording, notarisation or registration of the Transaction Documents
with any court or other authority in the Republic of Hungary is required to
ensure the legality, validity, enforceability or (subject to their official
translation into the Hungarian language) admissibility in evidence of the
Transaction Documents.

2.7Registration Taxes

No stamp duties, fees or other charges are payable in connection with the
registration, execution and performance of the Transaction Documents in Hungary.

2.8Licensed to Carry on Business

(a)Subject to the assumption made under paragraph 4(b) of Schedule 2
(Assumptions) of this Opinion Letter it is not necessary (a) in order to enable
any of the Administrative Agent, the Collateral Agent or the Purchasers to
enforce its rights under the Transaction Documents or (b) by reason of the
execution of any of the Transaction Documents or the performance of its
obligations thereunder, that any of them should be licensed, qualified or
otherwise entitled to carry on business in Hungary.

--------------------------------------------------------------------------------



(b)The Administrative Agent, the Collateral Agent or the Purchasers will not
deemed to be resident, domiciled, carrying on business or subject to taxation in
the Republic of Hungary by reason only of the execution, performance and/or
enforcement of any of the Transaction Documents.

2.9Governing Law and Jurisdiction

The application of the laws of the State of New York as the governing law of the
Transaction Documents (other than the Hungarian Receivables Assignment
Agreement) and the submission to the jurisdiction of any State or Federal Court
in the Borough of Manhattan, City and State of New York by the Company is a
valid choice of law and jurisdiction.

2.10Enforcement of foreign judgements

A judgement obtained in any State or Federal Court in the Borough of Manhattan,
City and State of New York in proceedings in relation to the Transaction
Documents should be recognised and enforced by a Hungarian court, insofar as
such judgement is not contrary to public policy in Hungary and complies with the
requirements relating to the form and content of foreign judgements as set out
in Hungarian law.

2.11Immunity

In any proceedings taken in the Hungary in relation to the Transaction
Documents, the Originator will not be entitled to claim immunity from suit,
execution or other legal process for itself or any of its assets.

2.12Further Acts

No further acts, conditions, authorisations, approvals, consents, licences,
exemptions and other requirements of governmental, judicial and public bodies
and authorities of or in Hungary are required under the relevant Hungarian law
applicable for financing transactions to be done, fulfilled or obtained in
Hungary in order to enable the Originator to lawfully to enter into, exercise
its rights or perform its obligations under any of the Transaction Documents or
to make any of the Transaction Documents admissible in evidence in Hungary.

2.13True Sale

Subject to the discussion relating to such transfer in Schedule 3 (Reservations)
to this Opinion Letter, we are of the opinion that:

2.13.1the assignment of the Scheduled Receivables identified in the relevant
Purchase Notice as contemplated by the Hungarian Receivables Assignment
Agreement will, upon the payment of the purchase price therefore and the
consummation of the transactions contemplated by the Hungarian Receivables
Assignment Agreement, and insofar as they came into existence prior to
commencement of liquidation proceedings ("felszámolási eljárás") or bankruptcy
proceedings ("csõdeljárás") in relation to the Originator, be recognized in
Hungary as being effective to transfer legal title to such Scheduled Receivables
from the Originator to the Administrative Agent under the Hungarian Receivables
Assignment Agreement; and

2.13.2in any bankruptcy proceedings or liquidation proceedings of the Originator
in accordance with the provisions of Act No. IL of 1991 on Bankruptcy and
Liquidation Proceedings (the "Bankruptcy Act"), commencing following such sale
of the Scheduled Receivables identified in the relevant Purchase Notice pursuant
to the Hungarian Receivables Assignment Agreement, neither the creditors of the
Originator nor any liquidator ("felszámoló") or bankruptcy trustee
("vagyonfelügyelõ")of the Originator will be able to contest successfully the
validity of such sale or avoid or have set aside the assignment by the
Originator pursuant to the Hungarian Receivables Assignment Agreement of the
Scheduled Receivables identified in the relevant Purchase Notice.

--------------------------------------------------------------------------------





3.LIMITS OF OPINION

We express no opinion as to any liability to tax, which may arise or be suffered
as a result of or in connection with the Transaction Documents other than as
mentioned in paragraph 3.4 (Taxes on payment and sales) and 3.6 (Registration
Taxes) above.

4.ADDRESSEES AND PURPOSE

This Opinion Letter is addressed to and is solely for the benefit of the
addressees hereof in relation to the transactions contemplated by the Trade
Receivables Purchase Agreement and the Hungarian Receivables Assignment
Agreement and, except with our prior written consent, is not to be transmitted
or disclosed to or used or relied upon by any other person or used or relied
upon by the addressee hereof for any other purpose. In authorising such
disclosure, we are not undertaking any duty or obligation to such persons or any
responsibility with respect to the financial statements of the addressee or any
of its affiliates.

Yours faithfully

Dr. Péter Köves
Köves Clifford Chance Ügyvédi Iroda

--------------------------------------------------------------------------------




SCHEDULE 1
Documents and Enquiries


1.DOCUMENTS

We have reviewed only the following documents for the purposes of this Opinion
Letter.

(a)An executed copy of the Trade Receivables Purchase Agreement.

(b)The form of the Hungarian Receivables Assignment Agreement.

(c)An executed copy of the Collateral Assignment Agreement dated [    ]
September 2007.

(d)An executed copy of the Collateral Account Agreement dated [    ]
September 2007.

(e)An executed copy of the resolution of the sole quotaholder of the Originator
dated [    ] September 2007.

(f)A company extract of the Originator dated [    ] September 2007.



2.SEARCHES AND ENQUIRIES

We have undertaken only the following searches and enquiries for the purposes of
this Opinion Letter:

(a)An enquiry on the internet (website: "www.microsec.hu") was made on [    ]
September 2007 with respect to the company extract of the Originator.

(b)An enquiry on the internet (website: www.pszaf.hu) was made on [    ]
September 2007 with respect to the passporting license of the Administrative
Agent being party to the Trade Receivables Purchase Agreement on the date of
this Opinion Letter.

--------------------------------------------------------------------------------






SCHEDULE 2
Assumptions


We have not been concerned with investigating or verifying the accuracy of any
facts, representations or warranties set out in any of the Transaction Documents
(with the exception of those matters on which we have herein specifically and
expressly given our opinion). To the extent that the accuracy of such facts,
representations and warranties not so investigated or verified is relevant to
the contents of this Opinion Letter, we have assumed that such facts,
representations and warranties are correct.

Where an assumption is stated to be made in this Opinion Letter, we have not
made any investigation with respect to the matters that are the subject of such
assumption.

The opinions in this Opinion Letter have been made on the following assumptions.

1.VALIDITY

(a)Each of the Transaction Documents (other than the Hungarian Receivables
Assignment Agreement) is valid under the law of the State of New York.

(b)The obligations expressed to be assumed by the Originator under each of the
Transaction Documents (other than the Hungarian Receivables Assignment
Agreement) constitute its legal, valid, binding and enforceable obligations
under the law of the State of New York.

2.ORIGINAL AND GENUINE DOCUMENTATION

(a)All signatures, stamps and seals are genuine, all original documents are
authentic and all copy documents are complete and conform to the originals.

(b)There have been no changes or amendments to the Transaction Documents and any
other document listed in Schedule 1 (Documents and Enquiries).

3.PARTIES OTHER THAN THE ORIGINATOR

(a)Each party to any of the documents listed in Schedule 1 (Documents and
Enquiries) (other than the Originator) has the requisite capacity, power,
authority to enter into and to exercise its rights and to perform its
obligations thereunder and the application of the law of the State of New York
and the submission by such parties to the jurisdiction of the courts of any
State or Federal Court in the Borough of Manhattan, City and State of New York
is a valid choice of law and jurisdiction in respect of the Transaction
Documents (other than the Hungarian Receivables Assignment Agreement).

(b)Each party to any of the of the documents listed in Schedule 1 (Documents and
Enquiries) (other than the Originator) has been duly authorised by and duly
executed by or on behalf of each of the parties thereto.

(c)Each of the Scheduled Receivable to which a Hungarian Receivables Assignment
Agreement relates is a legal, valid and binding obligation of the counterparty
of the underlying supply agreement.

4.APPROVALS AND CONSENTS

(a)The consent, licence, approval or authorisation of, or notification to, any
person, which is required in relation to the execution and delivery of the
Transaction Documents and the performance and observance of the terms thereof by
the parties, has been obtained at the date of this Opinion Letter.

(b)The Administrative Agent duly passported its respective license to Hungary,
which is required in relation to the execution and delivery of the Hungarian
Receivables Assignment Agreement and the performance and observance of the terms
thereof by the parties.

--------------------------------------------------------------------------------



5.TRANSACTIONS

(a)In respect of the Transaction Documents and each of the transactions
contemplated by, referred to in, provided for or effected by the Hungarian
Receivables Assignment Agreement:

(i)each of the parties thereto entered into the same in good faith and for the
purpose of carrying on its business;

(ii)each of the parties thereto entered into the same on arms' length commercial
terms; and

(iii)each of the parties thereto are not seeking to achieve any purpose not
apparent from the Transaction Documents which would have the effect of rendering
the Transaction Documents illegal or void

(iv)each of the parties thereto had reasonable grounds for believing that the
same would benefit such party.

(b)Immediately prior to the execution and delivery of the relevant Purchase
Notice the Originator will be the legal and beneficial owner of the Scheduled
Receivable the subject thereof;

(c)Immediately prior to the execution and delivery of a Hungarian Receivables
Assignment Agreement, all rights, title and interest in the subject matter which
it is contemplated be transferred thereby will be free and clear of all
encumbrances or security interests.

6.OTHER DOCUMENTS

(a)Save for those listed in Schedule 1 (Documents and Enquiries), there is no
other agreement, instrument or other arrangement between any of the parties
which modifies, supersedes or in contradiction with the Hungarian Receivables
Assignment Agreement and the Trade Receivables Purchase Agreement.

(b)All facts set forth in official public records, certificates and documents
supplied by public officials or otherwise conveyed to us by public officials are
complete, true and accurate.

7.OTHER LAWS

(a)All acts, conditions or things required to be fulfilled, performed or
effected in connection with the Transaction Documents under the laws of any
jurisdiction other than Hungary have been duly fulfilled, performed and
effected.

(b)Without prejudice to the fact that this opinion relates only to Hungarian
law, there is no law in any other jurisdiction which would render any of the
opinions set out in this Opinion Letter inaccurate, materially or at all.

--------------------------------------------------------------------------------




SCHEDULE 3
Reservations


The opinions in this Opinion Letter are subject to the following reservations.

1.BANKRUPTCY/INSOLVENCY

(a)The bankruptcy trustee has the right to challenge contracts concluded or
legal declarations made by the bankrupt company within one year of the date
preceding the commencement date of the bankruptcy proceedings or at any time
thereafter, if the subject matter of such contract or legal declaration is (A) a
free asset transfer by the insolvent company; (B) an undertaking by the
insolvent company in respect of its assets for no consideration; or (C) an
arrangement resulting in evidently disproportional benefit in value to the
contracting party;

(b)Any creditor of an insolvent company or the liquidator has the right to
challenge transactions concluded by such insolvent company which is of a type
falling under any of the criteria set out under subparagraph (i)-(iii) below.
The persons referred to above have the right to challenge such transactions
within 90 days from the date of becoming aware of the existence of such
transactions, but in any event within one year from the date of publication of a
court order relating to the commencement of the liquidation proceedings. The
types of transactions open to challenge are the following:

(i)Contracts concluded or legal declarations made by the insolvent company
within five years of the date preceding the date when a competent court received
a petition for the initiation of liquidation proceedings or at any time
thereafter, if such contract or legal declaration resulted in the decrease in
the value of the insolvent company's assets, and the intent of the insolvent
company was to defraud any or all of the creditors, and the contracting party,
or beneficiary of the legal declaration had or should have had knowledge of such
intent;

(ii)Contracts concluded or legal declarations made by the insolvent company
within two years of the date preceding the date when a competent court received
a petition for the initiation of liquidation proceedings or at any time
thereafter, if the subject matter of such contract or legal declaration is (A) a
free asset transfer by the insolvent company; (B) an undertaking by the
insolvent company in respect of its assets for no consideration; or (C) an
arrangement resulting in evidently disproportional benefit in value to the
contracting party;

(iii)Contracts concluded or legal declarations made by the insolvent company
within ninety days of the date preceding the date when a competent court
received a petition for the initiation of liquidation proceedings or at any time
thereafter, if the subject matter of such contract or legal declaration is to
grant preference to any one creditor, in particular an amendment of an existing
contract for the benefit of such creditor, or provision of collateral to an
unsecured creditor.

(c)The liquidator, acting on behalf of the insolvent company, is entitled to
seek to recover within the time periods referred to in paragraph 1(b) above, any
service rendered by the insolvent company within 60 days of the date preceding
the date when a competent court received a petition for the initiation of
liquidation proceedings or at any time thereafter, if the provision of such
service resulted in a preference to any one creditor and was not made in its
normal course of business. In particular payment of a debt prior to its original
maturity is considered as granting preference a creditor.

(d)Any provision of the Hungarian Receivables Assignment Agreement, which
confers, purports to confer or waives a right of set-off or similar right may be
ineffective against a liquidator or creditor.

(e)The relevant public records do not contain information with respect to
whether any steps have been taken by any person to initiate the commencement of
a bankruptcy, liquidation or final solvent dissolution proceedings of a company.
Such information only appears after the competent court issues a final and
non-appealable order to this effect. Therefore it is not possible to

--------------------------------------------------------------------------------



determine on the basis of searches of public registers whether any such steps
have been taken or whether any such court order has been made in relation to a
company. In particular, notice of these matters may not yet have been filed with
the Court of Registration (or if filed, may not yet be publicly available).

2.SANCTIONS

If any party to Transaction Documents is controlled by a person or is itself
incorporated in the laws of a country which is subject of United Nations or
European Union sanctions, as implemented, the obligations of the Originator to
such party may be unenforceable or void.

3.ENFORCEMENT OF A JUDGEMENT

(a)Hungarian courts will enforce a final and non-appealable judgement by any
State or Federal Court in the Borough of Manhattan, City and State of New York
with respect to property (including money) claims only in cases where:

(i)the jurisdiction of the court or authority is found to be legitimate under
Hungarian legal rules concerning jurisdiction; and

(ii)the jurisdiction of such foreign court was stipulated by the parties in the
manner prescribed by Hungarian conflicts law.

(b)The judgements of foreign courts are recognised under Hungarian law except
where:

(i)the recognition of the decision would violate Hungarian public policy;

(ii)the foreign court would not have had competence under its own laws to
proceed against its own citizen (including legal entities) in a similar matter;

(iii)the party against whom the decision was made did not attend the proceedings
in person or by way of a representative because the summons, statement of claim
or other document on the basis of which the proceedings were initiated was not
properly served at his domicile or residence or in a timely fashion in order to
allow adequate time to prepare his defence;

(iv)the decision was based on the findings of proceedings which seriously
violated the basic principles of Hungarian procedural rules;

(v)(a) a final judgment with respect to the same legal matter and factual
background between the same parties has been rendered by a Hungarian court or
other authority or (b) proceedings have commenced with respect to the same legal
matter and factual background between the same parties before a Hungarian court
or other authority prior to the commencement of the foreign proceedings; or

(vi)the Hungarian court or other authority has exclusive jurisdiction (for
example, proceedings related to real estate located in Hungary).

(c)In the event that any party to the Transaction Documents seeks to enforce its
rights before the courts of Hungary, all relevant documents will have to be
translated into Hungarian.

(d)We express no opinion as to the enforceability of a foreign judgement arising
from a lawsuit initiated after the Hungarian statue of limitations periods have
elapsed.

4.PUBLIC POLICY

We are not aware of any principle of public policy in Hungary which is
contradicted by the Transaction Documents, although it should be noted that it
is not possible to express a precise and definitive view of the exact scope of
Hungarian public policy at any particular time.

--------------------------------------------------------------------------------



5.PERFORMANCE OR REGISTRATION OUTSIDE HUNGARY

(a)Where any obligations of any person are to be performed in any jurisdiction
outside of Hungary, such obligations may not be enforceable under Hungarian law
to the extent that such performance thereof would be illegal or contrary to
public policy under the laws of such jurisdiction.

(b)Where any filing or registration is required to be made outside Hungary in
respect of any of the documents listed in Schedule 1 (Documents and Enquiries),
this Opinion Letter shall not cover the effects of such filing or registration
requirement on the validity, enforceability and effectiveness of such documents.

6.OTHER QUALIFICATIONS

(a)Where any party to an agreement is vested with discretion or may determine a
matter in its sole opinion, Hungarian law requires that such discretion cannot
be abused.

(b)Claims under any of the Transaction Documents may be or become by law subject
to defences of set-off or counter-claim.

(c)The question as to whether or not any provision of the Hungarian Receivables
Assignment Agreement which may be declared invalid may be severed from the other
provisions thereof would be determined by a Hungarian court in its discretion;
the severability of provisions of any agreement is generally accepted if the
agreement so provides, but the invalidity of certain provisions may cause the
entire agreement to be invalid.

(d)If a judgement is obtained in a currency other than forint it is possible
that it could only be enforced in Hungary in forints. In the event of any
proceeding being brought in a Hungarian court in respect of a monetary
obligation expressed to be payable in a currency other than Hungarian forints, a
Hungarian court may give judgement as an order to pay the Hungarian forints
equivalent of such currency at the time of actual payment of the debtor.
Furthermore, with respect to a bankruptcy, insolvency, or solvent final
dissolution, Hungarian law requires that all claims or debts be converted to
equivalent Hungarian forints amount.

--------------------------------------------------------------------------------




EXHIBIT E


September 21, 2007

Deutsche Bank AG New York,
    as Administrative Agent
60 Wall Street
New York, NY 10005

and Purchasers (as defined below)

        Re:    Revolving Trade Receivables Purchase Agreement

Ladies and Gentlemen:

        We have acted as special counsel to Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft, a limited liability company incorporated under the laws
of the Republic of Hungary ("Sanmina Hungary"), Sanmina-SCI Systems de Mexico
S.A. de C.V., a sociedad anonima de capital variable organized and existing
under the laws of the United Mexican States ("Sanmina Mexico"), Sanmina-SCI
Corporation, a Delaware corporation ("Sanmina-SCI"), Sanmina-SCI UK Ltd., a
company organized and existing with limited liability under the laws of England
and Wales ("Sanmina U.K."), and Sanmina-SCI Israel Medical Ltd., a [company]
formed under the laws of Israel ("Sanmina Israel"), in connection with the
execution and delivery of the Revolving Trade Receivables Purchase Agreement,
dated as of September [21], 2007 (the "Purchase Agreement"), with the several
banks and other financial institutions or entities from time to time parties to
the Purchase Agreement ("Purchasers") and Deutsche Bank AG New York, as
administrative agent (in such capacity, the "Administrative Agent"). This
opinion is rendered to you pursuant to Section 4.1(g)(i) of the Purchase
Agreement. All capitalized terms used but not defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement. Sanmina
Hungary, Sanmina Mexico, Sanmina U.K. and Sanmina Israel are sometimes referred
to herein as the "Sanmina Subsidiaries" and each a "Sanmina Subsidiary." The
Sanmina Subsidiaries and Sanmina-SCI are sometimes referred to herein as the
"Transaction Parties" and each a "Transaction Party."

        In rendering the opinions expressed below, we have examined executed
originals or copies of the following documents:

(a)the Purchase Agreement;

(b)the Guarantee, dated as of the date hereof (the "Guarantee"), executed by
Sanmina-SCI in favor of Administrative Agent and the Purchasers;

(c)the Collateral Assignment Agreement, dated as of the date hereof (the
"Collateral Assignment Agreement"), by and among Sanmina Mexico, Sanmina Hungary
and Administrative Agent;

(d)the Collateral Account Agreement, dated as of the date hereof (the
"Collateral Account Agreement"), by and among Sanmina Mexico, Sanmina Hungary
and the Administrative Agent;

(e)the certificate of incorporation and bylaws of Sanmina-SCI, each as amended
to date;

(f)records of proceedings of the Board of Directors of Sanmina-SCI during or by
which resolutions were adopted relating to matters covered by this opinion;

(g)(i) a certificate of the Secretary of State of the State of Delaware, dated
September 10, 2007, with respect to the standing of Sanmina-SCI as a corporation
incorporated under the laws of the State of Delaware; (ii) a Certificate of the
Secretary of State of the State of California, dated September 10, 2007, with
respect to the standing of Sanmina-SCI as a foreign corporation qualified to do
business in the State of California; and (iii) a tax status certificate from the
Franchise Tax Board of the State of California, dated September 10, 2007, with
respect to the tax status of Sanmina-SCI;

--------------------------------------------------------------------------------



(h)the certificates of the Secretary and certain officers of the Transaction
Parties as to certain factual matters;

(i)each of the judgments and decrees expressly identified on Annex A hereto (the
"Reviewed Judgments"); and

(j)each of the documents listed on Annex B hereto (the "Reviewed Agreements").

        In addition, we have examined and relied upon such corporate records of
the Transaction Parties as we have deemed necessary or appropriate for purposes
of the opinions expressed below. We have also relied upon and obtained from
public officials and officers of the Transaction Parties such other certificates
and assurances as we consider necessary for the rendering of this opinion. The
Purchase Agreement, the Guarantee, the Collateral Assignment Agreement and the
Collateral Account Agreement are sometimes referred to herein as the
"Transaction Documents."

        With your permission and without any verification by us, we have assumed
the following for purposes of rendering the opinions set forth herein:

(i)The genuineness of all signatures, the authenticity and completeness of all
documents submitted to us as originals and the conformity to original documents
of all copies submitted to us.

(ii)That each party to any document that we have examined (other than
Sanmina-SCI in connection with the Transaction Documents) has satisfied those
requirements that are applicable to it to the extent necessary to make such
document a valid and binding obligation of such party, enforceable against such
party in accordance with its terms.

(iii)That (A) the representations and warranties as to factual matters made by
the parties to the Transaction Documents and pursuant thereto are correct,
(B) the representations and warranties made by officers of the Transaction
Parties as to factual matters made in the certificates delivered in connection
with the Transaction Documents are correct; and (C) the parties to the
Transaction Documents have complied and will comply with their obligations under
the Transaction Documents.

        As used in the opinions or statements set forth below, the expressions
"to our knowledge," "known to us" or similar language with reference to matters
of fact refer to the current actual knowledge of the attorneys of this firm who
have rendered legal services in connection with the representation described in
the first paragraph of this opinion letter. Except to the extent expressly set
forth herein, we have not undertaken any independent investigation to determine
the existence or absence of any fact, and no inference as to our knowledge of
the existence or absence of any fact should be drawn from our representation of
the Transaction Parties or the rendering of the opinions or statements set forth
below. Furthermore, this opinion letter does not purport to encompass
information which may have been communicated to any attorney in our firm who is
a director or officer of Sanmina-SCI, solely by reason of such attorney's
serving in such capacity.

        In rendering our opinion in paragraph 4 below as to the enforceability
of the Transaction Documents to which a Sanmina Subsidiary is a party, we have
assumed that each Sanmina Subsidiary is duly formed, validly existing and in
good standing under the laws of its jurisdiction of formation, each of such
Transaction Documents have been duly authorized, executed and delivered by such
Sanmina Subsidiary and that each such Sanmina Subsidiary has the corporate power
and authority to enter into the Transaction Documents to which it is a party and
to perform the terms and conditions of such Transaction Documents to be
performed by it. We understand that you are receiving a legal opinion as to such
matters from: (a) Baker & McKenzie Abogados, S.C. as to Sanmina Mexico, and
(b) Clifford Chance LLP as to Sanmina Hungary.

--------------------------------------------------------------------------------




        On the basis of the foregoing and in reliance thereon, and based upon
examination of such questions of law as we have deemed appropriate, and subject
to the assumptions, exceptions, qualifications, and limitations set forth
herein, we advise you that in our opinion:

1.Sanmina-SCI is a corporation duly incorporated and validly under the laws of
the State of Delaware and is in good standing under such laws. Sanmina-SCI is
qualified to do business as a foreign corporation in the State of California.

2.Sanmina-SCI has the corporate power to execute and deliver the Transaction
Documents to which it is a party and to carry out and perform its obligations
under the terms of the Transaction Documents to which it is a party.

3.All corporate action on the part of Sanmina-SCI necessary for the
authorization, execution and delivery of the Transaction Documents to which it
is a party, and the performance by Sanmina-SCI of its obligations under the
Transaction Documents to which it is a party has been taken.

4.Each of the Transaction Documents to which Sanmina-SCI is a party has been
duly and validly executed and delivered by Sanmina-SCI. Each Transaction
Document constitutes a valid and binding obligation of each Transaction Party
which is a party thereto, enforceable against such Transaction Party in
accordance with its terms.

5.The execution and delivery by Sanmina-SCI of the Transaction Documents to
which it is a party, the undertaking by Sanmina-SCI of the covenants set forth
in Transaction Documents to which it is a party and the payment of any
obligations by Sanmina-SCI pursuant to the terms of the Guarantee, do not
(a) violate any provision of its certificate of incorporation or bylaws;
(b) violate any applicable United States federal or California state law, rule
or regulation known to us to be customarily applicable to transactions of this
nature; (c) violate any Reviewed Judgment; or (d) violate or constitute a breach
or default under any Reviewed Agreement.

6.The execution and delivery by each Sanmina Subsidiary of the Transaction
Documents to which it is a party, the undertaking by each Sanmina Subsidiary of
the covenants set forth in Transaction Documents to which it is a party, do not
(a) violate any applicable United States federal or California state law, rule
or regulation known to us to be customarily applicable to transactions of this
nature; (b) violate any Reviewed Judgment; or (c) violate or constitute a breach
or default under any Reviewed Agreement.

7.No consent, approval or authorization of, and no designation, declaration or
filing with, any United States federal or California governmental authority on
the part of any Transaction Party is required in connection with the valid
execution or delivery by any Transaction Party of the Transaction Documents to
which it is a party and the undertaking by any Transaction Party of the
covenants set forth in the Transaction Documents to which it is a party.

        The opinions set forth above are subject to the following exceptions,
qualifications, limitations, comments and additional assumptions:

A.We are members of the bar of the State of California and the State of New York
and we express no opinion as to any matter relating to laws of any jurisdiction
other than the federal laws of the United States of America (but only to the
extent applicable), the laws of the State of California (but only to the extent
applicable, but excluding our opinion in paragraph 4 above as to valid and
binding effect and enforceability of the Transaction Documents, referred to
herein as the "enforceability opinion"), the State of New York (but only as to
the enforceability opinion), the General Corporation Law of the State of
Delaware (but only to the extent applicable), as such are in effect on the date
hereof, and we have made no inquiry into, and we express no opinion as to, the
statutes, regulations, treaties, common laws or other laws of any other nation,
state or jurisdiction or whether the laws of any particular jurisdiction govern
any aspect of the Transaction Documents. As you know, we are not licensed to
practice

--------------------------------------------------------------------------------



law in the State of Delaware and, accordingly, our opinions as to General
Corporation Law of the State of Delaware are based solely on a review of the
official statutes of the State of Delaware.

B.We express no opinion as to (i) the effect of any bankruptcy, insolvency,
reorganization, arrangement, fraudulent transfer, moratorium or other similar
laws relating to or affecting the rights of creditors generally, or (ii) the
effect of general principles of equity, including without limitation, concepts
of materiality, reasonableness, good faith and fair dealing, and the possible
unavailability of specific performance or injunctive relief, whether considered
in a proceeding in equity or at law.

C.We express no opinion as to the enforceability of any provision of the
Transaction Documents (i) purporting to waive broadly or vaguely stated rights,
unknown future defenses, rights to damages, or the benefits of other statutory,
regulatory or constitutional rights that cannot be waived or, if they can be
waived, cannot be waived prospectively; (ii) providing for a choice of venue;
(iii) imposing penalties, forfeitures, liquidated damages, late charges,
acceleration of future amounts due (other than principal) without appropriate
discount to present value, prepayment charges, or increased interest rates upon
default; or (iv) prescribing or varying rules of evidence, method or quantum of
proof or other legal standards in a manner contrary to applicable statutes and
rules of law.

D.We express no opinion as to the enforceability of any provisions in the
Transaction Documents (i) giving rights or remedies, or permitting the exercise
of rights or remedies, in a manner not in compliance with applicable statutes
and rules of law, (ii) providing that rights or remedies are not exclusive, that
every right or remedy is cumulative and may be exercised in addition to any
other right or remedy, or that the election of some particular remedy does not
preclude recourse to one or more other remedies, or (iii) providing for rights
of set-off.

E.We express no opinion as to the enforceability of indemnification and
contribution provisions to the extent they may be subject to limitations of
public policy and the effect of applicable statutes and rules of law.

F.We express no opinion as to the applicability or effect of compliance or
non-compliance by Administrative Agent or any Purchaser (or its agent) with any
state, federal or other laws applicable to Administrative Agent or such
Purchaser (or its agent) or to the transactions contemplated by the Transaction
Documents because of the nature of its business, including its legal or
regulatory status.

G.In rendering the opinions set forth in paragraph 1 as to due incorporation,
valid existence, good standing and qualification to do business, we have relied
solely upon documents and certificates referenced in paragraphs (e) and
(g) above.

H.We express no opinion as to the creation, attachment, validity, perfection or
priority of a security interest in any item of collateral or the necessity of
making any filings or taking any other action in connection therewith.

I.Our opinions are limited by the effect of statutes and rules of law protecting
guarantors, including those (i) which may discharge a guarantor, if the
beneficiary of the guaranty alters the obligation of a principal, fails to
inform the guarantor of material information pertinent to the principal or any
collateral, elects remedies that may impair the subrogation or reimbursement
rights of the guarantor against the principal or the value of any collateral,
fails to accord the guarantor the protections afforded a debtor under the New
York Uniform Commercial Code, or otherwise takes any action which prejudices the
guarantor, without obtaining consent of the guarantor, and (ii) relating to
waivers or subordination by a guarantor of its rights against the principal or
otherwise.

J.We express no opinion as to the enforceability or legal effect of any
provision of any Transaction Document purporting to reinstate, as against any
obligor or guarantor, obligations

--------------------------------------------------------------------------------



or liabilities of such obligor which have been avoided or which have arisen from
transactions which have been rescinded or the payment of which has been required
to be returned by any court of competent jurisdiction.

K.In rendering the opinion set forth in paragraphs 5 and 6 above concerning
violations of and defaults under Reviewed Agreements and violations of Reviewed
Judgments, we have relied solely upon an examination of the Reviewed Agreements
and Reviewed Judgments in the forms provided to us by Sanmina-SCI. Our opinions
in clauses (b) and (c) of paragraph 5 and clauses (a) and (b) of paragraph 6
above are intended to express our opinion that the execution and delivery by
each Transaction Party of the Transaction Documents to which it is a party, the
undertaking by each Transaction Party of the covenants set forth in Transaction
Documents to which it is a party and the payment of any obligations by
Sanmina-SCI pursuant to the terms of the Guarantee, do not violate any law,
rule, or regulation of the State of California or United States federal law or
any order, writ, judgment, decree, determination or award of any United States
federal or California state governmental authority that a lawyer practicing in
the State of California exercising customary professional diligence would
reasonably recognize to be applicable to the Transaction Parties and the
transactions contemplated by the Transaction Documents. We express no opinion
regarding compliance or non-compliance (or the effect thereof) with any federal
or state securities laws.

L.With respect to our opinion in clause (d) of paragraph 5 and clause (c) of
paragraph 6, we have assumed that the sales under the Purchase Agreement
constitute sales under GAAP in the United States of America and each other
applicable jurisdiction and true sales for legal purposes. We express no opinion
as to whether the transfer of property described in Section 2.3 of the Purchase
Agreement constitutes a loan secured by such property or a sale of such property
or the effect on the property transferred by the Sanmina Subsidiaries pursuant
to the Purchase Agreement of any bankruptcy or insolvency of any Originator. We
understand that you are receiving true sale opinions with respect to such sales
under the Purchase Agreement from Baker & McKenzie Abogados, S.C. and Clifford
Chance LLP.

M.This opinion speaks only at and as of its date and is based solely on the
facts and circumstances known to us at and as of such date. We express no
opinion as to the effect on Administrative Agent's or any Purchaser's (or its
agent's) rights under the Transaction Documents of any statute, rule, regulation
or other law which is enacted or becomes effective after, or of any court
decision which changes the law relevant to such rights which is rendered after,
the date of this opinion or the conduct of the parties following the closing of
the contemplated transaction. In addition, in rendering this opinion, we assume
no obligation to revise or supplement this opinion should the present laws of
the jurisdictions mentioned herein be changed by legislative action, judicial
decision or otherwise.

        This opinion is made with the knowledge and understanding that you (but
no other person) may rely thereon in entering into the Purchase Agreement and is
solely for your benefit, and this opinion may not be disclosed to or relied upon
by any person other than you, except that (i) this opinion may be disclosed to
bank regulatory and other governmental authorities having jurisdiction over you
requesting (or requiring) such disclosure and (ii) this opinion may be disclosed
to and relied upon by assignees if the assignments relating thereto are
permitted under and made in accordance with the Purchase Agreement; provided
that in no event does this opinion extend to any issue or matter related to any
such assignment or arising from or out of any such assignment (as distinct from
the subject transaction).

    Very truly yours,
 
 
WILSON SONSINI GOODRICH & ROSATI
 
 
Professional Corporation

--------------------------------------------------------------------------------




EXHIBIT E



ANNEX A

Reviewed Judgments


[To be determined]

--------------------------------------------------------------------------------




ANNEX B

Reviewed Agreements


        1.     Indenture, dated as of February 24, 2005, among Sanmina-SCI
Corporation, the guarantors named therein and U.S. Bank National Association, as
Trustee, as supplemented by (a) First Supplemental Indenture, dated as of
September 30, 2005, among Sanmina-SCI USA, Inc., Sanmina-SCI Corporation and
U.S. Bank National Association, as Trustee, and (b) Second Supplemental
Indenture, dated as of January 3, 2007, between Sanmina-SCI Corporation and U.S.
Bank National Association, as Trustee.

        2.     Indenture, dated as of February 15, 2006, among Sanmina-SCI
Corporation, certain subsidiaries of Sanmina-SCI Corporation, as guarantors, and
U.S. Bank National Association, as Trustee, as supplemented by First
Supplemental Indenture, dated as of January 3, 2007, between Sanmina-SCI
Corporation and U.S. Bank National Association, as Trustee.

        3.     Indenture, dated as of June 12, 2007, among Sanmina-SCI
Corporation, the guarantors party thereto and Wells Fargo Bank, National
Association, as Trustee, relating to the Senior Floating Rate Notes due 2010.

        4.     Indenture, dated as of June 12, 2007, among Sanmina-SCI
Corporation, the guarantors party thereto and Wells Fargo Bank, National
Association, as Trustee, relating to the Senior Floating Rate Notes due 2014.

        5.     Amended and Restated Credit and Guaranty Agreement, dated as of
December 16, 2005, among Sanmina-SCI Corporation, certain subsidiaries of
Sanmina-SCI Corporation, as guarantors, the lenders party thereto from time to
time, Bank of America, N.A., as initial issuing bank, Citicorp USA, Inc., as
syndication agent, Deutsche Bank Trust Company Americas, KeyBank National
Association and The Bank of Nova Scotia, as co-documentation agents, Banc of
America Securities LLC and Citigroup Global Markets Inc., as joint book mangers
and joint lead arrangers, Bank of America, N.A., as administrative agent, and
Citibank, N.A., as collateral agent, as amended by (a) Amendment No.3 and Waiver
to Amended and Restated Credit and Guaranty Agreement, dated as of December 29,
2006, among Sanmina-SCI Corporation, the guarantors party thereto, the lenders
party thereto, Citibank, N.A., as collateral agent, and Bank of America, N.A.,
as administrative agent, and (b) Amendment No. 4 to Amended and Restated Credit
and Guaranty Agreement, dated as of June 5, 2007, among Sanmina-SCI Corporation,
the guarantors party thereto, the lenders party thereto, Citibank, N.A., as
collateral agent, and Bank of America, N.A., as administrative agent

--------------------------------------------------------------------------------




EXHIBIT F


FORM OF CLOSING CERTIFICATE

        The undersigned [INSERT TITLE OF RESPONSIBLE OFFICER] of [SANMINA-SCI
CORPORATION.] [SANMINA-SCI UK LIMITED][SANMINA ISRAEL] [SANMINA-SCI SYSTEMS DE
MEXICO, S.A. DE C.V.] [SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT] (the
"Company") hereby certifies to DEUTSCHE BANK AG NEW YORK (the "Administrative
Agent") as follows:

        1.     The representations and warranties of the Company set forth in
Section 3 of the Revolving Trade Receivables Purchase Agreement dated as of
September 21, 2007 (the "Receivables Purchase Agreement") among the Company,
each other party named therein as an "Originator", Sanmina-SCI Corporation,
Sanmina-UK Limited and Sanmina-SCI Israel Medical Systems Ltd., as Servicers,
the Administrative Agent, and the entities and financial institutions named
therein as Purchasers, or which are contained in any other Transaction Document
or certificate furnished by or on behalf of the Company pursuant thereto are
true and correct in all material respects on and as of the date hereof.

        2.                             is [a] [the] duly elected and qualified
[insert title of Responsible Officer] of the Company, and the signature set
forth for such officer below is such officer's true and genuine signature.

        3.     No Incipient Termination Event or Termination Event has occurred
and is continuing as of the date hereof or after giving effect to the purchase
to be made on                         .

        4.    Compliance with Money Laundering and Anti-Terrorist Laws.    The
Company represents and warrants that it is not and shall take commercially
reasonable steps to ensure that it shall not be, and, to its knowledge, that no
person who, directly or indirectly, owns a controlling interest in or otherwise
controls the Company is or shall be (i) listed on any Governmental Lists, (ii) a
person who has been determined to be subject to the prohibitions contained in
the Executive Order, including, without limitation, being a person designated
under Section 1(b), (c) or (d) of the Executive Order, (iii) a person who acts
for or on behalf of, any person, group, or entity on the Governmental Lists or
any other person who has been determined to be subject to the prohibitions
contained in the Executive Order, (iv) a person who is located in a country with
which dealings are prohibited or restricted by the United States government, or
(v) to the Company's knowledge, dealing in a prohibited manner with a country or
person or entity in a country with which dealings are prohibited or restricted
by the United States government. The Company shall require, and shall take
reasonable measures to comply with the requirement, that no holder of any direct
or indirect interest in the Company is or shall be listed on any of the
Governmental Lists or is or shall be a person so designated pursuant to the
Executive Order; provided, however, none of the foregoing shall apply to any
person or entity to the extent that his or its interest is in or through an
entity that is domiciled in the United States of America and where securities
are traded through a public securities exchange subject to regulations by the
United States of America. (b) Legal Sources of Funds. The Company represents and
warrants that it has taken, and that it shall continue to take, commercially
reasonable measures appropriate to the circumstances, with respect to each
holder of a direct interest in the Company to assure that funds invested by such
holders in the Company are derived from legal sources. These measures will be in
accordance with all applicable anti-money laundering laws in            . (c) No
Investigation, Penalty, or Seizure. The Company represents and warrants, to its
knowledge, that neither it nor any holder of a direct interest in the Company
(i) has been charged with or convicted of, money laundering, drug trafficking,
terrorist-related activities, or other money laundering predicate crimes or a
violation of the BSA or similar                        legislation, (ii) has
been assessed civil penalties under these or related laws, or (iii) has had its
funds seized or forfeited in an action under these or related laws. The Company
further represents and warrants, to its knowledge, that neither it nor any
holder of a

--------------------------------------------------------------------------------






direct interest in the Company is under investigation by any Governmental
Authority. As used herein the following capitalized terms have the meanings set
forth below:

        "BSA" means the U.S. Bank Secrecy Act of 1970, as amended.

        "Executive Order" means that certain U.S. Presidential Executive Order
No. 13224 (September 23, 2001).

        "Government Lists" means (1) the SDN List, (2) the Denied Persons List
and the Entity List maintained by the United States Department of Commerce,
(3) the List of Designated Foreign Terrorist Organizations and List of Debarred
Parties maintained by the United States Department of State, (4) any other
publicly-available list of terrorists, terrorist organizations or narcotics
traffickers maintained pursuant to any of the OFAC Laws and Regulations, and
(5) any list or qualification of "Designated Nationals" as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515, as all such Governmental Lists
may be updated from time to time and to extent made publicly available on the
respective governmental agency's website.

        "Governmental Authority" means the United States of America and any
agency, authority, court, department, commission, board, bureau or
instrumentality of it.

        "OFAC" means the Office of Foreign Assets Control, United States
Department of the Treasury, or any other office, agency or department that
succeeds to the duties of OFAC.

        "OFAC Laws and Regulations" means any lists, laws, rules, sanctions and
regulations maintained by OFAC pursuant to any authorizing statute, executive
order or regulation, including the Trading with the Enemy Act, 50 U.S.C. App.
1-44, as amended from time to time, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-06, as amended from time to time, the Iraqi Sanctions
Act, Publ. L. No. 101-513; United Nations Participation Act, 22 U.S.C. § 287c,
as amended from time to time, the International Security and Development
Cooperation Act, 22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10, as amended from time to time, The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended
from time to time, and The Foreign Narcotics Kingpin Designation Act, Publ. L.
No. 106-120, as amended from time to time.

        "SDN List" means Specially Designated Nationals and Blocked Persons
Lists maintained by OFAC, as such list is amended from time to time.

        5.     The conditions precedent set forth in Sections 4.1 [and 4.2] of
the Receivables Purchase Agreement have been satisfied as, except as set forth
on Schedule 1 hereto.

        The undersigned [title of Representative Officer] of the Company
certifies as follows:

        6.     There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against the Company, nor has any other event occurred
adversely affecting or threatening the continued corporate existence of the
Company.

        7.     Company is a corporation duly incorporated, validly existing and
in good standing under the laws of                        .

        8.     Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by Board of Directors of the Company on
                        , 2007; such resolutions have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof, are now in full force and
effect and are the only corporate proceedings of the Company now in force
relating to or affecting the matters referred to therein.

        9.     Attached hereto as Annex 2 is a true and complete copy of the
constitutive corporate documents of the Company as in effect on the date hereof,
and such document has not been amended, repealed, modified or restated.

--------------------------------------------------------------------------------






        10.   The following persons are now duly elected and qualified officers
of the Company holding the offices indicated next to their respective names
below, and the signatures appearing opposite their respective names below are
the true and genuine signatures of such officers, and each of such officers is
duly authorized to execute and deliver on behalf of the Company the Receivables
Purchase Agreement, each other Transaction Document to which the Company is a
party, and any certificate or other document to be delivered by the Company
pursuant to the Receivables Purchase Agreement:

Name   Office   Signature

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned have hereunto set our names as of
the date set forth below.


          

--------------------------------------------------------------------------------

Name:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
Title:

Date:            , 2007

--------------------------------------------------------------------------------




EXHIBIT G


FORM OF
ASSIGNMENT AND ACCEPTANCE

        Reference is made to the Revolving Trade Receivables Purchase Agreement,
dated as of September 21, 2007 (as amended, supplemented or otherwise modified
from time to time, the "Purchase Agreement"), among Sanmina-SCI Magyarorszag
Elektronikai Gyarto Kft, Sanmina-SCI Systems de Mexico, S.A. de C.V.,
Sanmina-SCI Corporation, Sanmina-SCI UK Ltd., Sanmina-SCI Israel Medical
Systems Ltd., the several banks and other financial institutions or entities
from time to time parties thereto and Deutsche Bank AG, New York Branch, as
administrative agent (in such capacity, the "Administrative Agent") for the
Purchasers. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement.

        1.     The Assignor identified on Schedule l hereto (the "Assignor") and
the Assignee identified on Schedule l hereto (the "Assignee") agree as follows:

        2.     The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the "Assigned Interest") in and to the Assignor's rights and obligations under
the Purchase Agreement in an amount as set forth on Schedule 1 hereto.

        3.     The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Purchase Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Purchase Agreement, any other Transaction Document or any other
instrument or document furnished pursuant thereto, other than that the Assignor
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim;
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Originators or the Servicers or any
other obligor or the performance or observance by the Originators or the
Servicers or any other obligor of any of their respective obligations under the
Purchase Agreement or any other Transaction Document or any other instrument or
document furnished pursuant hereto or thereto.

        4.     The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Purchase Agreement, together with copies of the
financial statements delivered pursuant to subsection 3.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the
Administrative Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement,
the other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers and discretion under
the Purchase Agreement, the other Transaction Documents or any other instrument
or document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Purchase Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Purchase Agreement are required to be
performed by it as a Purchaser.

        5.     The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the "Effective
Date"). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and

--------------------------------------------------------------------------------




recording by the Administrative Agent pursuant to the Purchase Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than three Business Days after the date
of such acceptance and recording by the Administrative Agent).

        6.     Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date. The Assignor and the
Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

        7.     From and after the Effective Date, (a) the Assignee shall be a
party to the Purchase Agreement and, to the extent provided in this Assignment
and Acceptance, have the rights and obligations of a Purchaser thereunder and
under the other Transaction Documents and shall be bound by the provisions
thereof and (b) the Assignor shall, to the extent provided in this Assignment
and Acceptance, relinquish its rights and be released from its obligations under
the Purchase Agreement.

        8.     This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

2

--------------------------------------------------------------------------------



SCHEDULE 1
to Assignment and Acceptance

Name of Assignor:             

--------------------------------------------------------------------------------

Name of Assignee:             

--------------------------------------------------------------------------------

Effective Date of Assignment:             

--------------------------------------------------------------------------------


Investment Assigned
 
Purchaser's Investment Limit Assigned(1)
[Tranche A][Tranche B][Tranche C]
[Tranche D]$            
 
[Tranche A][Tranche B][Tranche C]
[Tranche D]            .            %
          

--------------------------------------------------------------------------------

[Name Of Assignee]
 
          

--------------------------------------------------------------------------------

[Name Of Assignor]
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
Accepted for Recordation in the Register:
 
Required consents:
 
 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
 
 
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
SANMINA-SCI CORPORATION
 
 
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
SANMINA-SCI UK LIMITED
 
 
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.
 
 
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title

--------------------------------------------------------------------------------

(1)Calculate the percentage that is assigned to at least 15 decimal places and
show as a percentage of the aggregate commitments of all Purchasers.

3

--------------------------------------------------------------------------------




EXHIBIT H



FORM OF SPECIAL IRREVOCABLE POWER OF ATTORNEY


[To be executed and delivered by Sanmina México, S.A. de C.V. in the
presence of and formalized by a Mexican Notary Public]

"NUMERO

--------------------------------------------------------------------------------


LIBRO

--------------------------------------------------------------------------------

FOLIO

--------------------------------------------------------------------------------

        En la ciudad de [            ] a los [            ] días del mes de
[            ] del año dos mil cinco, yo, el licenciado
[                        ], titular de la notaría número [            ] del
[            ], hago constar el PODER ESPECIAL IRREVOCABLE, que se consigna al
tenor de la siguiente:

CLÁUSULA ÚNICA

        "Por medio del presente instrumento, Sanmina México, S.A. de C.V. (la
"Otorgante"), representada como ha quedado dicho, otorga en favor de la sociedad
denominada [CSC Corporación] (el "Agente de Proceso"), un poder especial
irrevocable para pleitos y cobranzas, en los términos del primer y cuarto
párrafos del artículo dos mil quinientos cincuenta y cuatro del Código Civil
Federal y correlativos de los Estados de la República y del Distrito Federal,
limitado en cuanto a su objeto, pero tan amplio como sea necesario, para ser
ejercido en cualquier jurisdicción y a efecto de que, en nombre y representación
de la Otorgante, reciba toda clase de notificaciones y emplazamientos de
cualquier naturaleza en relación con cualquier demanda, acción, procedimiento o
juicio, incluyendo, sin limitación alguna, procedimientos judiciales,
administrativos o arbitrales, derivados de: (i) el Contrato de Compra de Cuentas
por Cobrar (Revolving Trade Receivables Purchase Agreement) de fecha
[                        ] celebrado entre la Otorgante, [Include other
originators], como originadores y Deutsche Bank AG New York Branch, como agente
administrador (el "Contrato de Compraventa"); (ii) [Include all other U.S.
Documents governed by NY law] (los "Documentos NY") y (iii) cualquier otro
contrato, instrumento o documento relacionado con los Documentos NY. La
Otorgante señala como domicilio convencional para recibir cualquiera de las
notificaciones o emplazamientos antes citados el ubicado en [    •    , New
York, NY,     •    ], U.S.A., o cualquier otro domicilio que en el futuro le
notifique el Agente de Proceso por escrito a la Otorgante y a las otras partes
de los Documentos NY. El poder contenido en este instrumento es irrevocable, en
virtud de que se otorga en cumplimiento de una condición prevista en la Sección
(Section) 4.1 (h) del Contrato de Compraventa."

--------------------------------------------------------------------------------



[ENGLISH TRANSLATION]

FORM OF SPECIAL IRREVOCABLE POWER OF ATTORNEY

[To be executed and delivered by Sanmina México, S.A. de C.V. in the
presence of and formalized by a Mexican Notary Public]

        Sanmina México, S.A. de C.V. (the "Grantor"), hereby grants an
irrevocable special power of attorney for litigation and collections in favor of
CSC Corporation (the "Process Agent"), in terms of the first and fourth
paragraphs of article 2554 of the Federal Civil Code and the corresponding
articles of the Civil Codes of all States of the United Mexican States and of
the Federal District of the United Mexican States. This power of attorney is
limited in its scope but is as broad as necessary and may be exercised in any
jurisdiction, so that the Process Agent, in the name and on behalf of the
Grantor, receives any and all notices and service of process of any nature in
connection with any suits, actions, proceedings and judgments of all kinds,
including, without limitation, judicial, administrative, or arbitration
proceedings relating to: (i) the Revolving Trade Receivables Purchase Agreement
dated September 21, 2007 entered into by and between the Grantor, [Include other
originators], as originators and Deutsche Bank AG New York, as administrative
agent (the "Purchase Agreement"); (ii) [Include all other U.S. Documents
governed by NY law] (the "NY Documents") and (iii) any other agreement,
instrument or document relating to the NY Documents. The Grantor hereby appoints
as its domicile to receive any notices relating thereto [    •    , New York,
NY,    •    ], U.S.A, or any other domicile that the Process Agent notifies to
the Grantor and to the other parties to the NY Documents, in writing. This power
of attorney is granted in satisfaction of certain condition set forth in
Section 4.1 (h) of the Purchase Agreement, and is therefore irrevocable."

2

--------------------------------------------------------------------------------




EXHIBIT I


COLLATERAL ACCOUNT AGREEMENT

Dated as of September 21, 2007

among

SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT,

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

and

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

--------------------------------------------------------------------------------



        COLLATERAL ACCOUNT AGREEMENT (as amended, restated, modified or
otherwise supplemented from time to time, the "Agreement"), dated as of
September 21, 2007 among SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT
("Sanmina Hungary"), a Hungarian limited liability company, and SANMINA-SCI
SYSTEMS DE MEXICO, S.A. DE C.V. ("Sanmina Mexico"), a Mexican sociedad anónima
de capital variable (each, an "Originator" and collectively, the "Originators"),
SANMINA-SCI CORPORATION, SANMINA-SCI UK LIMITED and SANMINA-SCI ISRAEL MEDICAL
SYSTEMS LTD., as servicers (collectively, the "Servicers"), and DEUTSCHE BANK
AG, NEW YORK BRANCH, as administrative agent (in such capacity, together with
its successors in such capacity, the "Administrative Agent") for the purchasers
party to the Revolving Trade Receivables Purchase Agreement, dated as of
September 21, 2007 (as amended, restated, modified or otherwise supplemented
from time to time, the "Purchase Agreement"), among the Originators, the
Servicers, the Administrative Agent, and the entities named therein as
purchasers (the "Purchasers").

W I T N E S S E T H:

        WHEREAS, pursuant to the Purchase Agreement, the Originators intend to
sell to Purchasers Scheduled Receivables arising from the sale of Goods to
Eligible Buyers, and will instruct such Eligible Buyers to make payments for
such into the applicable Collection Account for further transfer to the
applicable Payment Account;

        WHEREAS, concurrently with the execution and delivery of this Agreement,
and in order to induce the Secured Parties (as defined below) to enter into the
Purchase Agreement, each Originator is pledging its Collection Accounts, and all
property held therein, and assigning its rights under this Agreement, to the
Administrative Agent for the benefit of the Purchasers; and

        WHEREAS, it is a condition to the Purchasers' agreement to make the
Investments under the Purchase Agreement that the Originators enter into this
Agreement with the Administrative Agent to govern the operation of the
Collection Accounts;

        NOW, THEREFORE, the parties hereto hereby agree as follows:

        SECTION 1.    DEFINITIONS.    

        1.1.    Defined Terms.    Unless otherwise stated, capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Purchase Agreement referred to above.

        SECTION 2.    ACCOUNTS.    

        2.1.    Establishment of Collection Accounts.    Sanmina Hungary has
established with the Administrative Agent in New York City special cash
collateral accounts numbers 01474515, entitled "Sanmina Hungary Tranche B
Collection Account", and 01475294, entitled "Sanmina Hungary Tranche D
Collection Account", to be managed by the Administrative Agent and subject to
the exclusive dominion and control of the Administrative Agent (collectively,
the "Sanmina Hungary Collection Accounts"). Sanmina Mexico has established with
the Administrative Agent in New York City special cash collateral accounts
numbers 04879286 entitled "Sanmina Mexico Tranche A Collection Account",
01474128, entitled "Sanmina Mexico Tranche B Collection Account" and 01474953,
entitled "Sanmina Mexico Tranche C Collection Account", to be managed by the
Administrative Agent and subject to the exclusive dominion and control of the
Administrative Agent (collectively, the "Sanmina Mexico Collection Accounts")
(the Sanmina-Hungary Collection Accounts and the Sanmina-Mexico Collection
Accounts are referred to collectively as the "Collection Accounts" and
individually as a "Collection Account"). The Administrative Agent shall maintain
the Collection Accounts as control accounts of the Administrative Agent for the
benefit of the Secured Parties (as hereinafter defined) and subject to the first
priority security interest of the Administrative Agent on behalf of itself and
the Purchasers as provided in the Collateral Assignment Agreement. All payments
to be made by any Eligible Buyer in

2

--------------------------------------------------------------------------------




respect of a Scheduled Receivable shall be made directly to the applicable
Collection Account, for transfer to the applicable Payment Account in accordance
with Sections 6.3 and 6.4 of the Purchase Agreement. All monies deposited in the
Sanmina Hungary Tranche A Collection Account and the Sanmina Mexico Tranche A
Collection Account and all proceeds of any collection or realization of all or
any part of the Tranche A Collateral shall be held or deposited in such
Collection Accounts as security for the Tranche A Obligations. All monies
deposited in the Sanmina Hungary Tranche B Collection Account and the Sanmina
Mexico Tranche B Collection Account and all proceeds of any collection or
realization of all or any part of the Tranche B Collateral shall be held or
deposited in such Collection Accounts as security for the Tranche B Obligations.
All monies deposited in the Sanmina Mexico Tranche C Collection Account and all
proceeds of any collection or realization of all or any part of the Tranche C
Collateral shall be held or deposited in such Collection Accounts as security
for the Tranche C Obligations. All monies deposited in the Sanmina Hungary
Tranche D Collection Account and all proceeds of any collection or realization
of all or any part of the Tranche D Collateral shall be held or deposited in
such Collection Accounts as security for the Tranche D Obligations.

        2.2.    Amounts in Collection Accounts.    Amounts from time to time in
the Collection Accounts shall be held for the benefit of the Administrative
Agent and the Tranche A Purchasers, the Tranche B Purchasers, the Tranche C
Purchasers and the Tranche D Purchasers, as the case may be, and their
respective successors and assigns (the "Secured Parties", which shall comprise
Tranche A Purchasers, Tranche B Purchasers, Tranche C Purchasers or Tranche D
Purchasers, as the context may require) in the custody of and under the
exclusive dominion and control of the Administrative Agent for the purposes and
on the terms set forth in this Agreement. Amounts held in the Collection
Accounts shall constitute a part of the Collateral, to the extent provided
herein, and shall not constitute payment of the Obligations until applied as
hereinafter provided. Upon the request of the Servicers or the Purchasers, such
requesting party may at any time and from time to time have access to such
information concerning activity in the applicable Collection Accounts as can be
furnished or is readily available from the Administrative Agent.

        SECTION 3.    DEPOSITS, TRANSFERS AND DISBURSEMENTS.    

        3.1.    Whenever the Administrative Agent receives any payment in
respect of Scheduled Receivables the Administrative Agent shall credit such
payment to the respective Collection Account.

        3.2.    Disbursements.    (a) On each Business Day, the Administrative
Agent shall withdraw from the Collection Accounts an amount as directed by the
Servicers in writing equal to the payments received in respect of the Tranche A
Receivables, Tranche B Receivables, Tranche C Receivables or Tranche D
Receivables, as the case may be, plus any amount remitted as interest for such
Scheduled Receivables, paid into the Collection Accounts on the preceding
Business Day (including any Indemnified Amounts paid by an Originator in respect
of Scheduled Receivables under Sections 2.9(a)(iv), (v), (xii), (xiii), (xiv),
(xv) or (xvii) or a repurchase pursuant to Section 6.2 of the Purchase
Agreement) and transfer such amount (which transfer shall constitute payment of
the Obligations) for credit into the Payment Account (Deutsche Bank Trust
Company Americas, ABA 021001033, for further credit to Deutsche Bank NY Loan
Operations, account no. 60200119, Ref. Sanmina, Attention: Cheryl Mandelbaum/Joe
Cusmai) and, subject to subsection (c) below, distribute the excess thereof plus
any other amounts in the Collection Account promptly to the applicable
Originator as instructed by the Servicers in writing.

        (a)   Any Indemnified Amounts (other than those included in
Section 3.2(a)) shall be allocated and disbursed as the Administrative Agent is
instructed in writing by the Administrative Agent from time to time.

3

--------------------------------------------------------------------------------



        (b)   Upon receipt of notice thereof from the Servicers or a Purchaser,
if any Incipient Termination Event or Termination Event has occurred and is
continuing, all amounts deposited in the Collection Accounts shall be retained
therein for application in accordance with Section 4.

        (c)   The Originators shall not have any right of withdrawal in respect
of the Collection Accounts or any other right or power with respect to the
Collateral, except as expressly provided herein.

        3.3    General Rules Relating to Accounts.    (a) Amounts received in
the Collection Accounts before 1:00 p.m., New York City time, on any Business
Day shall be credited to such account on that Business Day. Amounts received in
the Collection Accounts after such time on any Business Day shall be credited to
such Accounts on the next succeeding Business Day.

        (b)   If any amount is to be paid into a Collection Account in Euros or
another Transaction Currency, such amount shall first be exchanged into Dollars
by the Servicers or the Originators prior to any transfer of such amounts to the
respective Collection Account.

        SECTION 4.    APPLICATION OF PROCEEDS.    

        4.1.    Application of Tranche A Proceeds.    Except as otherwise
expressly provided herein or in the other Transaction Documents, following the
occurrence and continuation of a Termination Event, the proceeds of any
collection, sale or other realization of all or any part of the Tranche A
Collateral pursuant hereto or pursuant to the other Security Documents and any
other cash at the time held by the Administrative Agent in the Tranche A
Collection Accounts shall be distributed by the Administrative Agent at the
times specified in the following order of priority:

        FIRST: To the Administrative Agent in an amount equal to the reasonable
expenses (including, without limitation, the costs and expenses of collection,
sale or other realization of all or any part of the Tranche A Collateral
pursuant hereto or pursuant to the other Security Documents and the reasonable
fees and expenses of the Administrative Agent's agents and counsel) which are
unpaid as of the date of distribution (the "Administrative Agent's Fees and
Expenses"), and to the Tranche A Purchasers if they have theretofore advanced or
paid any of the Administrative Agent's Fees and Expenses in an amount equal to
the amount thereof so advanced or paid by such Purchasers prior to such date;
provided, that nothing herein is intended to relieve the Originators of their
respective obligations to pay the Administrative Agent's Fees and Expenses or to
obligate the Purchasers to so advance or pay any such amounts;

        SECOND: To the Tranche A Purchasers in an amount equal to the unpaid
amount of the Purchased Interests owed to the Tranche A Purchasers, as notified
to the Administrative Agent by the Administrative Agent, whether or not then due
and payable and, in the event such proceeds shall be insufficient to pay in full
such amount, then to the payment thereof ratably to each Tranche A Purchaser
(without priority of one over any other) in proportion to the unpaid amounts
thereof on the relevant date;

        THIRD: To the Tranche A Purchasers in an amount equal to the reasonable
costs and expenses of, and all other amounts due to, such Secured Parties and
their representatives that are payable by the Originators to such Secured
Parties under the Purchase Agreement or the other Transaction Documents as
notified to the Administrative Agent by the Administrative Agent and, in the
event such proceeds shall be insufficient to pay in full such amounts, then to
the payment thereof ratably to each of the Tranche A Purchasers (without
priority of any one over any other) in proportion to the unpaid amounts due such
Secured Party on the relevant date; and

        FOURTH: After payment in full of all Tranche A Obligations, any surplus
then remaining shall be paid promptly to the applicable Originator or their
respective successors or assigns, or as the Servicers or a court of competent
jurisdiction may direct.

4

--------------------------------------------------------------------------------






        4.2.    Application of Tranche B Proceeds.    Except as otherwise
expressly provided herein or in the other Transaction Documents, following the
occurrence and continuation of a Termination Event, the proceeds of any
collection, sale or other realization of all or any part of the Tranche B
Collateral pursuant hereto or pursuant to the other Security Documents and any
other cash at the time held by the Administrative Agent in the Tranche B
Collection Accounts shall be distributed by the Administrative Agent at the
times specified in the following order of priority:

        FIRST: To the Administrative Agent in an amount equal to the reasonable
expenses (including, without limitation, the costs and expenses of collection,
sale or other realization of all or any part of the Tranche B Collateral
pursuant hereto or pursuant to the other Security Documents and the
Administrative Agent's Fees and Expenses, and to the Tranche B Purchasers if
they have theretofore advanced or paid any of the Administrative Agent's Fees
and Expenses in an amount equal to the amount thereof so advanced or paid by
such Purchasers prior to such date; provided, that nothing herein is intended to
relieve the Originators of their respective obligations to pay the
Administrative Agent's Fees and Expenses or to obligate the Purchasers to so
advance or pay any such amounts;

        SECOND: To the Tranche B Purchasers in an amount equal to the unpaid
amount of the Purchased Interests owed to the Tranche B Purchasers, as notified
to the Administrative Agent by the Administrative Agent, whether or not then due
and payable and, in the event such proceeds shall be insufficient to pay in full
such amount, then to the payment thereof ratably to each Tranche B Purchaser
(without priority of one over any other) in proportion to the unpaid amounts
thereof on the relevant date;

        THIRD: To the Tranche B Purchasers in an amount equal to the reasonable
costs and expenses of, and all other amounts due to, such Secured Parties and
their representatives that are payable by the Originators to such Secured
Parties under the Purchase Agreement or the other Transaction Documents as
notified to the Administrative Agent by the Administrative Agent and, in the
event such proceeds shall be insufficient to pay in full such amounts, then to
the payment thereof ratably to each of the Tranche B Purchasers (without
priority of any one over any other) in proportion to the unpaid amounts due such
Secured Party on the relevant date; and

        FOURTH: After payment in full of all Tranche B Obligations, any surplus
then remaining shall be paid promptly to the applicable Originator or their
respective successors or assigns, or as the Servicers or a court of competent
jurisdiction may direct.

        As used in this Section 4, "proceeds" of Collateral shall mean cash,
securities and any other property realized in respect of, and distributions in
kind of, Collateral, including any thereof received under any reorganization,
liquidation, or adjustment of debt of the Originators or of any issuer of or
obligor on any of the Collateral.

        4.3.    Application of Tranche C Proceeds.    Except as otherwise
expressly provided herein or in the other Transaction Documents, following the
occurrence and continuation of a Termination Event, the proceeds of any
collection, sale or other realization of all or any part of the Tranche C
Collateral pursuant hereto or pursuant to the other Security Documents and any
other cash at the time held by the Administrative Agent in the Tranche C
Collection Accounts shall be distributed by the Administrative Agent at the
times specified in the following order of priority:

        FIRST: To the Administrative Agent in an amount equal to the reasonable
expenses (including, without limitation, the costs and expenses of collection,
sale or other realization of all or any part of the Tranche C Collateral
pursuant hereto or pursuant to the other Security Documents and the
Administrative Agent's Fees and Expenses, and to the Tranche C Purchasers if
they have theretofore advanced or paid any of the Administrative Agent's Fees
and Expenses in an amount equal to the amount thereof so advanced or paid by
such Purchasers prior to such date;

5

--------------------------------------------------------------------------------



provided, that nothing herein is intended to relieve the Originators of their
respective obligations to pay the Administrative Agent's Fees and Expenses or to
obligate the Purchasers to so advance or pay any such amounts;

        SECOND: To the Tranche C Purchasers in an amount equal to the unpaid
amount of the Purchased Interests owed to the Tranche C Purchasers, as notified
to the Administrative Agent by the Administrative Agent, whether or not then due
and payable and, in the event such proceeds shall be insufficient to pay in full
such amount, then to the payment thereof ratably to each Tranche C Purchaser
(without priority of one over any other) in proportion to the unpaid amounts
thereof on the relevant date;

        THIRD: To the Tranche C Purchasers in an amount equal to the reasonable
costs and expenses of, and all other amounts due to, such Secured Parties and
their representatives that are payable by the Originators to such Secured
Parties under the Purchase Agreement or the other Transaction Documents as
notified to the Administrative Agent by the Administrative Agent and, in the
event such proceeds shall be insufficient to pay in full such amounts, then to
the payment thereof ratably to each of the Tranche C Purchasers (without
priority of any one over any other) in proportion to the unpaid amounts due such
Secured Party on the relevant date; and

        FOURTH: After payment in full of all Tranche C Obligations, any surplus
then remaining shall be paid promptly to the applicable Originator or their
respective successors or assigns, or as the Servicers or a court of competent
jurisdiction may direct.

        As used in this Section 4, "proceeds" of Collateral shall mean cash,
securities and any other property realized in respect of, and distributions in
kind of, Collateral, including any thereof received under any reorganization,
liquidation, or adjustment of debt of the Originators or of any issuer of or
obligor on any of the Collateral.

        4.4.    Application of Tranche D Proceeds.    Except as otherwise
expressly provided herein or in the other Transaction Documents, following the
occurrence and continuation of a Termination Event, the proceeds of any
collection, sale or other realization of all or any part of the Tranche D
Collateral pursuant hereto or pursuant to the other Security Documents and any
other cash at the time held by the Administrative Agent in the Tranche D
Collection Accounts shall be distributed by the Administrative Agent at the
times specified in the following order of priority:

        FIRST: To the Administrative Agent in an amount equal to the reasonable
expenses (including, without limitation, the costs and expenses of collection,
sale or other realization of all or any part of the Tranche D Collateral
pursuant hereto or pursuant to the other Security Documents and the
Administrative Agent's Fees and Expenses, and to the Tranche D Purchasers if
they have theretofore advanced or paid any of the Administrative Agent's Fees
and Expenses in an amount equal to the amount thereof so advanced or paid by
such Purchasers prior to such date; provided, that nothing herein is intended to
relieve the Originators of their respective obligations to pay the
Administrative Agent's Fees and Expenses or to obligate the Purchasers to so
advance or pay any such amounts;

        SECOND: To the Tranche D Purchasers in an amount equal to the unpaid
amount of the Purchased Interests owed to the Tranche D Purchasers, as notified
to the Administrative Agent by the Administrative Agent, whether or not then due
and payable and, in the event such proceeds shall be insufficient to pay in full
such amount, then to the payment thereof ratably to each Tranche D Purchaser
(without priority of one over any other) in proportion to the unpaid amounts
thereof on the relevant date;

        THIRD: To the Tranche D Purchasers in an amount equal to the reasonable
costs and expenses of, and all other amounts due to, such Secured Parties and
their representatives that are payable by the Originators to such Secured
Parties under the Purchase Agreement or the other

6

--------------------------------------------------------------------------------






Transaction Documents as notified to the Administrative Agent by the
Administrative Agent and, in the event such proceeds shall be insufficient to
pay in full such amounts, then to the payment thereof ratably to each of the
Tranche D Purchasers (without priority of any one over any other) in proportion
to the unpaid amounts due such Secured Party on the relevant date; and

        FOURTH: After payment in full of all Tranche D Obligations, any surplus
then remaining shall be paid promptly to the applicable Originator or their
respective successors or assigns, or as the Servicers or a court of competent
jurisdiction may direct.

        As used in this Section 4, "proceeds" of Collateral shall mean cash,
securities and any other property realized in respect of, and distributions in
kind of, Collateral, including any thereof received under any reorganization,
liquidation, or adjustment of debt of the Originators or of any issuer of or
obligor on any of the Collateral.

        SECTION 5.    AUTHORITY OF ADMINISTRATIVE AGENT.    Each of the
Originators acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any right or remedy provided for herein or resulting or arising out of
this Agreement shall, as between the Administrative Agent and the Purchasers, be
governed by the Agency Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Originators, the Administrative Agent shall be
conclusively presumed to be acting as Administrative Agent for the Purchasers
with full and valid authority so to act or refrain from acting, and the
Originators shall not be under any obligation, or entitlement, to make any
inquiry respecting such authority. The Administrative Agent shall be entitled to
such indemnity as is provided in the Purchase Agreement. Notwithstanding
anything herein to the contrary, in no event shall the Administrative Agent have
any liability, responsibility or obligations concerning (i) the establishment,
management or maintenance of any accounts not initially established and
maintained with the corporate trust group of the Administrative Agent, or
(ii) any failure of any financial institution maintaining such accounts to
perform its obligations in respect of such accounts.

        In no event shall the Administrative Agent be required to accept moneys
in any currency other than U.S. dollars. The Administrative Agent shall have no
liability for any losses incurred with respect to any currency conversion
hereunder or for the performance of any agent appointed hereunder to convert any
currency to U.S. dollars.

        SECTION 6.    NOTICES.    All notices, requests and demands to or upon
the Originators or the Administrative Agent to be effective shall be in writing
(including by telecopy) and shall be deemed to have been duly given or made
(a) if by hand, when delivered or (b) if by telecopy or courier, when received
by the addressee, addressed to at their respective addresses or transmission
numbers for notices provided in Section 9.2 of the Purchase Agreement.

        SECTION 7.    AMENDMENTS; NO WAIVER; CUMULATIVE REMEDIES.    

        7.1.    Amendments.    None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Originators and the Administrative Agent, provided
that any provision of this Agreement may be waived by the Administrative Agent
in a letter or agreement executed by the Administrative Agent or by telex or
facsimile transmission from the Administrative Agent.

        7.2.    No Waiver.    No failure to exercise and no delay in exercising,
on the part of the Administrative Agent or the Purchasers, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

7

--------------------------------------------------------------------------------




        7.3.    Cumulative Remedies.    The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any other rights,
remedies, powers and privileges provided by law.

        SECTION 8.    SUCCESSORS AND ASSIGNS.    This Agreement shall be binding
upon and inure to the benefit of the Servicers, the Originators, the Purchasers,
the Administrative Agent, all future holders of the Purchased Interests and
their respective successors and assigns, except that no Originator may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Purchaser.

        SECTION 9.    COUNTERPARTS.    This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Servicers and the Administrative Agent.

        SECTION 10.    SEVERABILITY.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        SECTION 11.    INTEGRATION.    This Agreement and the other Transaction
Documents represent the entire agreement of the Originators, the Servicers, the
Administrative Agent and the Purchasers with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or the Purchasers relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Transaction Documents.

        SECTION 12.    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        SECTION 13.    JUDGMENT CURRENCY.    The obligations of the Originators
under this Agreement and the other Transaction Documents and the obligations to
make payments to the Administrative Agent or the Purchasers shall,
notwithstanding any judgment in a currency (the "judgment currency") other than
Dollars, be discharged only to the extent that on the Business Day following
receipt by such party of any sum adjudged to be so due in the judgment currency,
such party may in accordance with normal banking procedures purchase Dollars
with the judgment currency. If the amount of Dollars so purchased is less than
the sum originally due to such party in Dollars, each Originator agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
party against such documented loss, and if the amount of Dollars so purchased
exceeds the sum originally due to any party to this Agreement or any other
Transaction Document, such party agrees to remit promptly to the Servicers such
excess.

        SECTION 14.    WAIVER OF JURY TRIAL.    EACH ORIGINATOR AND THE
ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

        SECTION 15.    SECTION HEADINGS.    The section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, each Seller, the Servicers and the Administrative
Agent have caused this Agreement to be duly executed by their duly authorized
officers all as of the date first above written.

    SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI GYARTO KFT
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
SANMINA-SCI CORPORATION
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
SANMINA-SCI UK LIMITED
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
SANMINA-SCI ISRAEL MEDICAL SYSTEMS LTD.
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:

--------------------------------------------------------------------------------




EXHIBIT J


Purchase Notice

Date:

        This irrevocable Purchase Notice is delivered in accordance with
Section 2.2 of the Revolving Trade Receivables Purchase Agreement (as amended,
restated, modified or otherwise supplemented from time to time, the "Agreement")
dated as of September 21, 2007 among Sanmina-SCI Magyarorszag Elektronikai
Gyarto Kft, a Hungarian limited liability company, Sanmina-SCI Systems de
Mexico, S.A. de C.V., a Mexican sociedad anónima de capital variable, as
Originators, Sanmina-SCI Corporation, Sanmina-SCI UK Limited and Sanmina-SCI
Israel Medical Systems Ltd., as Servicers, Deutsche Bank AG, New York Branch, as
Administrative Agent, and the several banks and other financial institutions
parties thereto as Purchasers. All capitalized terms used herein shall have the
meanings given to them in the Agreement, unless otherwise defined. On behalf of
the Originator, the Servicer requests that the Purchaser make the following
Investments with respect to the Scheduled Receivables presented in the attached
schedule:

I.Receivables

A)Aggregate Amount and Tranche of Scheduled Receivables: [Tranche A][Tranche
B][Tranche C][Tranche D] $

B)Anticipated Purchase Date and Purchased Interest of Scheduled Receivables:

C)A schedule of the Scheduled Receivables and scheduled Due Dates, including
calculation of Obligor Limits, is attached.

D)The Receivables Presentation also is attached.

        All of such Scheduled Receivables are Eligible Receivables. We certify
that none of the Scheduled Receivables have been the subject of a prior Purchase
Notice, and that the information provided in this Purchase Notice and the
attached schedule is true and correct.

[name of Servicer]

[Signed]
Name:
Title:

--------------------------------------------------------------------------------




EXHIBIT K


SERVICERS' REPORT

BY E-MAIL
Date:            

Deutsche Bank AG New York,
Attention: nancy.adamo@db.com; bridget.case@db.com; cheryl.mandelbaum@db.com

        In accordance with Section 6.3 of the Revolving Trade Receivables
Purchase Agreement dated as of September 21, 2007, as amended, among Sanmina-SCI
Magyarorszag Elektronikai Gyarto Kft, a Hungarian limited liability company, and
Sanmina-SCI Systems de Mexico, S.A. de C.V., a Mexican sociedad anónima de
capital variable, as Originators, Sanmina-SCI Corporation, Sanmina-SCI UK
Limited and Sanmina-SCI Israel Medical Systems Ltd., as Servicers, Deutsche Bank
AG, New York Branch, as Administrative Agent, and the several banks and other
financial institutions parties thereto as Purchasers (the "Agreement"), we
hereby provide the following information in regard to Collections of Scheduled
Receivables for the [date]. Capitalized terms used herein and not otherwise
defined have the meanings set forth in the Agreement.

A.The following Collections were received by credit to the applicable Collection
Account:

1.[Tranche A][Tranche B][Tranche C][Tranche D] Scheduled Receivables listed
pursuant to Purchase Notice no. [    ] dated [    ]:


Process Nr.:


--------------------------------------------------------------------------------

  Purchased Interest:

--------------------------------------------------------------------------------

  Total Receivable Paid

--------------------------------------------------------------------------------

Total:   $      
Eligible Obligor:
 
 
 
 
 
Total:
 
$
 
 
 
Eligible Obligor:
 
 
 
 
 

2.[Tranche A][Tranche B][Tranche C][Tranche D] Scheduled Receivables listed
pursuant to Purchase Notice no. [    ] dated [    ]:


Process Nr.:


--------------------------------------------------------------------------------

  Purchased Interest:

--------------------------------------------------------------------------------

  Total Receivable Paid

--------------------------------------------------------------------------------

Total:   $      
Eligible Obligor:
 
 
 
 
 
Total:
 
$
 
 
 
Eligible Obligor:
 
 
 
 
 

3.[Tranche A][Tranche B][Tranche C][Tranche D] Scheduled Receivables listed
pursuant to Purchase Notice no. [    ] dated [    ]:


Process Nr.:


--------------------------------------------------------------------------------

  Purchased Interest:

--------------------------------------------------------------------------------

Total:   $  
Eligible Obligor:
 
 
 

        PLEASE TRANSFER    % OF TOTAL RECEIVABLES PAID, REPRESENTING
$            , TO THE PAYMENT ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE
COLLATERAL ACCOUNT AGREEMENT.

--------------------------------------------------------------------------------




B.Collections were made in an amount less than the Purchased Interest amount of
the respective [Tranche A][Tranche B][Tranche C][Tranche D] Scheduled
Receivables listed below:


Process Nr.:   Eligible Buyer:   Purchased Interest:   Collection Amount:

        The Servicer has taken the following steps to obtain Collection of the
Scheduled Receivables listed above:

C.The following [Tranche A][Tranche B][Tranche C][Tranche D] Scheduled
Receivables were not paid on their respective Scheduled Due Dates:


Process Nr.   Eligible Buyer:   Scheduled Due Date:   Purchased Interest:

        The Servicer has taken the following steps to obtain Collection of the
Scheduled Receivables listed above:]**

        We certify this report to be true and correct.

Sincerely,

[Servicer]

*If no collections were made on a Business Day, please so indicate.

** The report is to include the items covered at B and C only on the last
Business Day of a Yield Period.

--------------------------------------------------------------------------------




EXHIBIT L


Receivables Presentation:

Date of Presentation:

Eligible Buyer: [                    ] Date of Invoice/Shipment:  
Invoice Number:   Amount (USD):   Scheduled Maturity Date: 1.             2.    
        3.             Total by Eligible Buyer:       $     Eligible Buyer:
[                    ] Date of Invoice/Shipment:   Invoice Number:   Amount
(USD):   Scheduled Maturity Date: 1.             2             3            
Total by Eligible Buyer:       $     Eligible Buyer: [             Date of
Invoice/Shipment:   Invoice Number:   Amount (USD):   Scheduled Maturity Date:
1.             2.             3.             Total by Eligible Buyer:       $  
  Eligible Buyer: [                    ] Date of Invoice/Shipment:   Invoice
Number:   Amount (USD):   Scheduled Maturity Date: 1.             2.            
3.             Total by Eligible Buyer:       $     Total Scheduled Receivables:
      $    

--------------------------------------------------------------------------------




EXHIBIT M




Purchase Calculation Notice


                    , 200            

        Each of the [Tranche A][Tranche B][Tranche C][Tranche D] Purchasers
party to the Revolving Trade Receivables Purchase Agreement dated as of
September 21, 2007, as amended

        In accordance with Section 2.2 of the captioned Revolving Trade
Receivables Purchase Agreement we hereby inform you as follows:

        1.     For the Purchase Date                        , 200    (the
"Purchase Date"), the aggregate amount of [Tranche A][Tranche B][Tranche
C][Tranche D] Scheduled Receivables to be purchased on such Purchase Date is
$                        .

        2.     Your Purchaser's [Tranche A][Tranche B][Tranche C][Tranche D]
Investment Percentage of such Investment is    %, and your Investment is
$                        , which amount should be made available to the
Administrative Agent pursuant to Section 2.2 of the Receivables Purchase
Agreement on the Purchase Date to our account
no.                        at                         .

        3.     $                        of Indemnified Amounts and interest are
due and payable and will be deducted from the Investments to be made on the
Purchase Date.

    Very truly yours,
 
 
DEUTSCHE BANK AG NEW YORK,
as Administrative Agent
 
 
By:
 
          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




EXHIBIT N


FORM OF RECEIVABLES TRANSFER AGREEMENT, TO BE EXECUTED EACH TIME, SCHEDULED
RECEIVABLES ARE BEING ASSIGNED

        RECEIVABLES TRANSFER AGREEMENT (THE "AGREEMENT"), dated [insert relevant
Purchase Date] between SANMINA-SCI MAGYARORSZÁG ELEKTRONIKAI GYÁRTÓ KFT, a
limited liability company (in Hungarian:"Korlátolt Felelõsségû Társaság") duly
incorporated and validly existing under the laws of Hungary (the "Seller"), and
DEUTSCHE BANK AG, NEW YORK BRANCH, a German banking corporation having a branch
office at 60 Wall Street, New York, New York 10005 (the "Administrative Agent"),
not in its individual capacity but acting in its capacity as Administrative
Agent for the Purchasers under the REVOLVING TRADE RECEIVABLES PURCHASE
AGREEMENT (this "Agreement"), dated as of September 21, 2007 (the "Purchase
Agreement"), entered into among Sanmina-SCI Systems de Mexico S.A. de C.V and
the Seller, as originators, Sanmina-SCI Corporation, Sanmina-SCI UK Limited and
Sanmina-SCI Israel Medical Systems Ltd., as servicers, the several banks and
other financial institutions or entities from time to time parties thereto, as
purchasers, and the Administrative Agent, in such capacity.


W I T N E S S E T H:


        WHEREAS, on September 21, 2007, the Seller, as originator, entered into
the Purchase Agreement pursuant to which, among other things, each Purchaser (as
defined in the Appendix referred to below) severally agreed to purchase from
time to time from the Originators (as defined in the Appendix referred to below)
ownership interests in the Scheduled Receivables (as defined in the Appendix
referred to below) in an amount not to exceed at any time outstanding the amount
of such Purchaser's Investment Limit (as defined in the Appendix referred to
below); and

        WHEREAS, pursuant to the Purchase Agreement, the Seller desires to sell
to the Purchasers, and the Administrative Agent, not in its individual capacity
but acting in its capacity as Administrative Agent for the Purchasers, desires
to purchase, the Eligible Receivables (as defined in the Appendix referred to
below) created from the sale of Goods (as defined in the Appendix referred to
below) by the Seller to [insert name of counterparty under the supply agreement]
(the "Scheduled Receivables"), subject to the terms and conditions hereof.


REPRESENTATIONS AND WARRANTIES:


I.The Seller hereby represents and warrants, that:

        (a)   it is a limited liability company ("Korlátolt Felelõsségû
Társaság"), duly incorporated and validly existing under the laws of Hungary;

        (b)   it is the sole legal and beneficial owner of, and has legal, valid
and marketable title to, the Scheduled Receivables, free and clear of any Liens
(as defined in the Appendix referred to below), encumbrances or options or any
other ownership limitations or preemptive rights of any kind;

        (c)   it has taken all necessary action to authorize the execution of
this Agreement and perform the obligations assumed by it hereunder, which are
legal, valid and enforceable against the Seller in accordance with their terms;

        (d)   as of the date hereof, there is no pending and, to its knowledge,
threatened action, claim, requirement or proceeding before any Governmental
Authority (as defined in the Appendix referred to below) or arbitrator that
affects or could reasonably be expected to affect the legality, validity or
enforceability of this Agreement;

        (e)   the entering into and performance of this Agreement does not
violate, or constitute a breach under (i) any provision of the by-laws or other
constitutional documents of the Seller; (ii) any material agreement, contract,
license, judgment or order to which the Seller is a party or

--------------------------------------------------------------------------------






by which the Seller or any of its assets is bound; or (iii) any law, regulation,
circular, order or decree of any branch of power or governmental entity
applicable to the Seller;

        (f)    it is the Seller's intention to transfer and assign in favor of
the Administrative Agent, not in its individual capacity but acting in its
capacity as Administrative Agent for the Purchasers, the Scheduled Receivables,
with everything that corresponds thereto in law or in fact, in the terms set
forth herein; and

        (g)   the individual (s) executing this Agreement in the name and on
behalf of the Seller has all the necessary power, authority and corporate
authorizations to execute and deliver this Agreement in the name and on behalf
of the Seller, as evidenced by a company extract obtained from the Competent
Court of Registration in Hungary not earlier than 30 days prior to the date of
this Agreement, and that such powers, authority and corporate authorizations
have not been revoked, modified or limited in any way.

II.The Administrative Agent, not in its individual capacity but acting in its
capacity as Administrative Agent for the Purchasers, hereby represents and
warrants, that:

        (a)   it is a German banking corporation having a branch office at 60
Wall Street, New York, New York 10005, with full legal capacity and corporate
authority to enter into, deliver and perform its obligations and duties under
this Agreement; and

        (b)   the individual executing this Agreement in the name and on behalf
of the Administrative Agent has all necessary power, authority and corporate
authorization to execute and deliver this Agreement in the name and on behalf of
the Administrative Agent, and that such powers, authority and corporate
authorizations have not been revoked, modified or limited in any way.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        1.1    Definitions.    Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in Appendix A
of the Purchase Agreement.

ARTICLE II

ASSIGNMENT OF SCHEDULED RECEIVABLES

        2.1    Assignment of Scheduled Receivables.    Subject to the terms and
conditions of this Agreement, and in reliance on the agreements, representations
and warranties herein contained and made pursuant hereto, (i) the Seller hereby
assigns to the Administrative Agent, not in its individual capacity but acting
in its capacity as Administrative Agent for the Purchasers, and the
Administrative Agent hereby purchases, all of the Seller's right, title and
interest in, to and under the Scheduled Receivables the list of which is
contained in Schedule 1, and (ii) the Administrative Agent, shall transfer to
the Seller pursuant to the terms of this Agreement an amount equal to 100% of
the invoice/face amount of the corresponding Scheduled Receivable.

        2.2    Purchase Price.    The amount payable by the Administrative Agent
to the Seller for the purchase of all the Scheduled Receivables and the proceeds
thereof sold hereunder shall be equal to 95% of the invoice/face amount of the
corresponding Scheduled Receivable.

        2.3    Payment Instructions.    All payments to the Seller shall be made
in accordance with the Clause 2.2 of the Purchase Agreement by wire transfer in
immediately available funds to account no.                        

2

--------------------------------------------------------------------------------




([    ]) at                         (ABA                        ), or to such
other account as the Seller shall designate in writing to the Administrative
Agent at least five Business Days prior to such payment.

ARTICLE III

CONDITIONS PRECEDENT

        3.1    Conditions Precedent to the Purchase of Scheduled
Receivables.    The obligations of the Administrative Agent to purchase the
Scheduled Receivables is conditioned (i) upon the advance to the Administrative
Agent by the Purchasers of the amount equal to 95% of the invoice/face amount of
the corresponding Scheduled Receivable; (ii) delivery of an assignment notice to
[insert name of counterparty under the supply agreement], substantially in the
form attached hereto as Schedule 2.

ARTICLE IV

MICELLANEOUS

        4.1    Amendments or Waiver.    Any provisions of this Agreement may be
amended or waived only with the written consent of the parties hereto.

        4.2    Successors and Assigns.    Except as otherwise provided herein,
the provisions of this Agreement (including any amendments, modifications and
waivers hereof properly adopted), shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

        4.3    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, Hungarian law.

        4.4    Submission To Jurisdiction; Waivers    

        (a)   each party to this Agreement hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York sitting in the City of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

        (b)   each party to this Agreement consents that any such action or
proceeding may be brought in such courts and to the extent permitted by
Hungarian law expressly and irrevocably waives (i) any objection that it may now
or hereafter have to the venue of any such action, (ii) proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same and (iii) any right to any other
jurisdiction that may apply by virtue of its present or future domicile, or for
any other reason;

        (c)   the Seller hereby irrevocably and unconditionally appoints CSC
Corporation (the "New York Process Agent"), with an office on the date hereof at
1133 Avenue of the Americas, New York, New York 10036, as its agent to receive
on its behalf and on behalf of its property, service of copies of the summons
and complaint and any other process that may be served in any such action or
proceeding in any such New York State or U.S. federal court and agrees promptly
to appoint a successor New York Process Agent in New York City (which successor
New York Process Agent shall accept such appointment in writing prior to the
termination, for any reason, of the appointment of the initial New York Process
Agent) and promptly to provide written notice to the Administrative Agent of the
appointment of such successor New York Process Agent. In any such action or
proceeding in such New York State or U.S. federal court sitting in New York
City, such service may be made on the Seller by delivering in person a copy of
such process to the Seller in care of the appropriate New York Process Agent at
such New York Process Agent's address, and a copy of such process shall be
forwarded to the Seller's address. The Seller hereby irrevocably and
unconditionally authorize and direct such New York

3

--------------------------------------------------------------------------------




Process Agent to accept such service on their behalf and promptly to forward a
copy of such service to the Seller;

        (d)   each party consents to service of process in the manner provided
for notices in Section 9.2 of the Purchase Agreement and agrees that nothing
herein shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction; and

        (e)   each party waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 9.12 any special, exemplary, punitive or
consequential damages.

        4.5    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered or, in the case of telecopy notice,
when received, addressed as follows or to such address as may be hereafter
notified by the respective parties hereto:

To the Seller:
Attn:
 
          

--------------------------------------------------------------------------------

Fax:             

--------------------------------------------------------------------------------


To the Administrative Agent:
 
 
Deutsche Bank AG New York
60 Wall Street
New York, New York 10005 Attn:   Nancy Adamo / Thomas Sakellariou Fax:  
212-797-0473

        4.6    Severability.    To the fullest extent permitted by law, any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        4.7    Counterparts.    This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Administrative Agent.

        4.8    Headings and Table of Contents.    Sections headings and the
table of contents in this Agreement have been inserted for convenience of
reference only and shall in no way restrict or otherwise modify any of the terms
or provisions hereof.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, all as of the
day and year first above written.

    SANMINA-SCI MAGYARORSZÁG ELEKTRONIKAI GYÁRTÓ KFT,
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:

5

--------------------------------------------------------------------------------



SCHEDULE 1

[list of Scheduled Receivables to be inserted]

i

--------------------------------------------------------------------------------



SCHEDULE 2

FORM OF ASSIGNMENT NOTICE

[Date]

To: [insert name of counterparty under the supply agreement]

        Pursuant to the provisions of the Receivables Transfer Agreement (the
"Agreement") concluded between Sanmina-SCI Magyarország Elektronikai Gyártó Kft.
(the "Seller") and Deutsche Bank AG, New York Branch (the "Administrative
Agent"), not in its individual capacity but acting in its capacity as
Administrative Agent for the Purchasers under the REVOLVING TRADE RECEIVABLES
PURCHASE AGREEMENT (this "Agreement"), dated as of September 21, 2007 (the
"Purchase Agreement"), we hereby notify you that the we have assigned certain
receivables originated under the terms of our supply agreement the list of which
is attached to this letter.

Yours sincerely,


SANMINA-SCI MAGYARORSZÁG ELEKTRONIKAI GYÁRTÓ KFT.
By:
 
          

--------------------------------------------------------------------------------


 
By:
 
          

--------------------------------------------------------------------------------

Name:   Name: Title:   Title:

--------------------------------------------------------------------------------




EXHIBIT O


RECEIVABLES TRANSFER AGREEMENT

BETWEEN

SANMINA-SCI SYSTEMS DE MEXICO, S.A. DE C.V.

AS SELLER

AND

DEUTSCHE BANK AG NEW YORK,

AS ADMINISTRATIVE AGENT

DATED AS OF                            , 2007

--------------------------------------------------------------------------------





        RECEIVABLES TRANSFER AGREEMENT (THE "AGREEMENT"), dated as
of                            , 2007 between SANMINA-SCI SYSTEMS DE MEXICO, S.A.
DE C.V., a sociedad anónima de capital variable duly organized and validly
existing under the laws of Mexico (the "Seller"), and DEUTSCHE BANK AG NEW YORK
BRANCH, a German banking corporation having a branch office at 60 Wall Street,
New York, New York 10005 (the "Administrative Agent"), not in its individual
capacity but acting in its capacity as Administrative Agent for the Purchasers
under the Revolving Trade Receivables Purchase Agreement dated as of
September    •    , 2007 (the "Purchase Agreement"), entered into among
Sanmina-SCI Magyarorszag Elektronikai Gyarto Kft and the Seller, as originators,
Sanmina-SCI Corporation, Sanmina-SCI UK Limited and Sanmina-SCI Israel Medical
Systems Ltd, as servicers, the several banks and other financial institutions or
entities from time to time parties thereto, as purchasers, and the
Administrative Agent, in such capacity.

W I T N E S S E T H:

        WHEREAS, on September    •    , 2007, the Seller, as originator, entered
into the Purchase Agreement pursuant to which, among other things, each
Purchaser (as defined in the Appendix referred to below) severally agreed to
purchase from time to time from the Originators (as defined in the Appendix
referred to below) ownership interests in the Scheduled Receivables (as defined
in the Appendix referred to below) in an amount not to exceed at any time
outstanding the amount of such Purchaser's Investment Limit (as defined in the
Appendix referred to below); and

        WHEREAS, pursuant to the Purchase Agreement, the Seller desires to sell
to the Purchasers, and the Administrative Agent, not in its individual capacity
but acting in its capacity as Administrative Agent for the Purchasers, desires
to purchase, the Eligible Receivables (as defined in the Appendix referred to
below) specified on Schedule 1 attached hereto created from the sale of Goods
(as defined in the Appendix referred to below) by the Seller to [IBM de México
Comercialización y Servicios, S.A. de C.V. ("IBM Mexico")] [Lenovo (Singapore)
PTE Ltd ("Lenovo")] to [IBM Corporation ("IBM")] [IBM Singapore PTE Ltd ("IBM
Singapore")] (the "Transferred Receivables"), subject to the terms and
conditions hereof.


REPRESENTATIONS AND WARRANTIES:


           I.  The Seller hereby represents and warrants, through its duly
authorized legal representative and under oath, that:

        (a)   it is a sociedad anónima de capital variable, duly organized and
validly existing under the laws of the United Mexican States ("Mexico"), as
evidenced in public deed number 13163, dated February 20, 1978, granted before
Mr. Xavier Rosas Cevallos, Notary Public No. 3 of the Bravo District, State of
Chihuahua, registered with the Public Registry of Property and Commerce of
Ciudad Juarez, Chihuahua on March 10, 1987, under number 370, Page 162, Book
No. 291, Commerce Section;

        (b)   it is the sole legal and beneficial owner of, and has legal, valid
and marketable title to, the Transferred Receivables, free and clear of any
Liens (as defined in the Appendix referred to below), encumbrances or options or
any other ownership limitations or preemptive rights of any kind;

        (c)   it has taken all necessary action to authorize the execution and
delivery of this Agreement and to perform the obligations assumed by it
hereunder, which are legal, valid and enforceable against the Seller in
accordance with their terms;

        (d)   as of the date hereof, there is no pending and, to its knowledge,
threatened action, claim, requirement or proceeding before any Governmental
Authority (as defined in the Appendix

1

--------------------------------------------------------------------------------






referred to below) or arbitrator that affects or could reasonably be expected to
affect the legality, validity or enforceability of this Agreement;

        (e)   the entering into and performance of this Agreement does not
violate, or constitute a breach under (i) any provision of the by-laws or other
organizational documents of the Seller; (ii) any material agreement, contract,
license, judgment or order to which the Seller is a party or by which the Seller
or any of its assets is bound; or (iii) any law, regulation, circular, order or
decree of any branch of power or governmental entity applicable to the Seller;

        (f)    it is the Seller's intention to transfer and assign in favor of
the Administrative Agent, not in its individual capacity but acting in its
capacity as Administrative Agent for the Purchasers, the Transferred
Receivables, with everything that corresponds thereto in law or in fact, in the
terms set forth herein; and

        (g)   the individual executing this Agreement in the name and on behalf
of the Seller has all the necessary power, authority and corporate
authorizations to execute and deliver this Agreement in the name and on behalf
of the Seller, as evidenced in public deed number [                        ],
dated [                        ], granted before Mr. [                        ],
Notary Public No. [            ] of the [Federal District], registered with the
Public Registry of Property and Commerce of the [Federal District] on
[                        ], under commercial folio number
[                        ], and that such powers, authority and corporate
authorizations have not been revoked, modified or limited in any way.

          II.  The Administrative Agent, not in its individual capacity but
acting in its capacity as Administrative Agent for the Purchasers, hereby
represents and warrants, through its duly authorized legal representative and
under oath, that:

        (a)   it is a German banking corporation having a branch office at 60
Wall Street, New York, New York 10005, with full legal capacity and corporate
authority to enter into, deliver and perform its obligations and duties under
this Agreement; and

        (b)   the individual executing this Agreement in the name and on behalf
of the Administrative Agent has all necessary power, authority and corporate
authorization to execute and deliver this Agreement in the name and on behalf of
the Administrative Agent, and that such powers, authority and corporate
authorizations have not been revoked, modified or limited in any way.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

        1.1    Definitions.    Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in
Appendix A.


ARTICLE II
PURCHASE AND SALE OF TRANSFERRED RECEIVABLES


        2.1    Purchase and Sale of Transferred Receivables.    Subject to the
terms and conditions of this Agreement, and in reliance on the agreements,
representations and warranties herein contained and made pursuant hereto,
(i) the Seller hereby sells, assigns, transfers and conveys to the
Administrative Agent, not in its individual capacity but acting in its capacity
as Administrative Agent for the Purchasers, and the Administrative Agent hereby
purchases, all of the Seller's right, title and interest in, to and under the
Transferred Receivables and (ii) the Administrative Agent, shall transfer to the
Seller pursuant to the terms of this agreement an amount equal to the
Investment.

2

--------------------------------------------------------------------------------



        2.2    Purchase Price.    The amount payable by the Administrative Agent
to the Seller for the purchase of all the Transferred Receivables and the
proceeds thereof sold hereunder shall be equal to the Investment.

        2.3    Payment Instructions.    All payments to the Seller shall be made
by wire transfer in immediately available funds to account
no.                        (Sanmina Mexico) at                        
(ABA                        ), or to such other account as the Seller shall
designate in writing to the Administrative Agent at least five Business Days
prior to such payment.


ARTICLE III
CONDITIONS PRECEDENT


        3.1    Conditions Precedent to the Purchase of Transferred
Receivables.    The obligations of the Administrative Agent to purchase the
Transferred Receivables is conditioned (i) upon the advance to the
Administrative Agent by the Purchasers of the amount of the Investment;
(ii) notarization of this Agreement before a Mexican notary public, and
(iii) [delivery to IBM Mexico of a payment notice, before a Mexican notary
public, in terms of the form attached hereto as Exhibit "A", such notary public
to issue his acta evidencing delivery of such payment notice] [delivery to [IBM]
[Lenovo] [IBM Singapore] of a payment notice, before two witnesses, in terms of
the form attached hereto as Exhibit "A"].


ARTICLE IV
MICELLANEOUS


        4.1    Amendments or Waiver.    Any provisions of this Agreement may be
amended or waived only with the written consent of the parties hereto.

        4.2    Successors and Assigns.    Except as otherwise provided herein,
the provisions of this Agreement (including any amendments, modifications and
waivers hereof properly adopted), shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

        4.3    Governing Law; Jurisdiction.    For all matters relating to the
interpretation and fulfillment of this Agreement, the parties hereto expressly
and irrevocably submit to the applicable laws of Mexico, and to the jurisdiction
of the competent courts sitting in Mexico, Federal District, Mexico, with
respect to any action or proceeding arising out of or relating hereto, and the
parties hereby expressly and irrevocably waive all rights to any other
jurisdiction to which they may be entitled to by virtue of their present or
future domiciles, or by any other reason.

        4.4    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered or, in the case of telecopy notice,
when received, addressed as follows or to such address as may be hereafter
notified by the respective parties hereto:

To the Seller:

2300 Highway 79 South
P.O. Box 1900
Guntersville, AL 35976
Attn:    Accounts Receivable Manager
Fax:    (256) 505-4414

3

--------------------------------------------------------------------------------



To the Administrative Agent:

Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attn: Nancy Adamo /Carol Khan/Thomas Sakellariou
Fax:    (212) 797-0473

        4.5    Severability.    To the fullest extent permitted by law, any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        4.6    Counterparts.    This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Administrative Agent.

        4.7    Headings and Table of Contents.    Sections headings and the
table of contents in this Agreement have been inserted for convenience of
reference only and shall in no way restrict or otherwise modify any of the terms
or provisions hereof.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, all as of the
day and year first above written.

    SANMINA-SCI SYSTEMS DE MEXICO, S.A. de C.V.
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:

4

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

Article I DEFINITIONS   3     1.1   Definitions   3
Article II PURCHASE AND SALE OF TRANSFERRED RECEIVABLES
 
3     2.1   Purchase and Sale of Transferred Receivables   3     2.2   Purchase
Price   3     2.3   Payment Instructions   3
Article III CONDITIONS PRECEDENT
 
3     3.1   Conditions Precedent to the Purchase of Transferred Receivables   3
Article IV MICELLANEOUS
 
3     4.1   Amendments or Waiver   3     4.2   Successors and Assigns   4    
4.3   Governing Law; Jurisdiction   4     4.4   Notices   4     4.5  
Severability   4     4.6   Counterparts   4     4.7   Headings and Table of
Contents   5

i

--------------------------------------------------------------------------------



Appendix "A"

Receivables Transfer Agreement

        "Administrative Agent" has the meaning set forth in the preamble of this
Agreement.

        "Agreement" means this Receivables Transfer Agreement.

        "Eligible Receivables" has the meaning set forth in the Purchase
Agreement.

        "Goods" means electronic and other manufactured products produced by
Sanmina-SCI Corporation or its subsidiaries.

        ["IBM"] means IBM Corporation

        ["IBM Mexico" means IBM de México Comercialización y Servicios S.A. de
C.V.]

        ["IBM Singapore" means IBM Singapore PTE Ltd]

        "Investment" means U.S.$                        , which is equal to 100%
of the invoice/face amount of the Scheduled Receivables.

        ["Lenovo"] means Lenovo (Singapore) PTE Ltd.

        "Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest of any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

        "Originators": means collectively, Sanmina-SCI Magyarorszag Elektronikai
Gyarto Kft, a limited liability company incorporated under the laws of the
Republic of Hungary, and the Seller.

        "Purchase Agreement" has the meaning set forth in the preamble of this
Agreement.

        "Purchaser": means the financial institutions and other entities that
become "Purchasers" under the Purchase Agreement.

        "Purchaser's Investment Limit" has the meaning set forth in the Purchase
Agreement.

        "Seller" has the meaning set forth in the preamble of this Agreement.

        "Transferred Receivables" has the meaning set forth in the Witnesseth
Section of this Agreement.

i

--------------------------------------------------------------------------------



[Date]   [Fecha]
IBM de México Comercialización y Servicios, S.A. de C.V.
Alfonso Nápoles Gándara 3111
Colonia Parque Corporativo de Peñablanca
01210 México, D.F.
 
IBM de México Comercialización y Servicios, S.A. de C.V.
Alfonso Nápoles Gándara 3111
Colonia Parque Corporativo de Peñablanca
01210 México, D.F.
Attn: Jose Rogelio Velasco]
 
Atención: José Rogelio Velasco]
Re: Transfer of Receivables.
 
Re: Transferencia de Cuentas por Cobrar.
Ladies and Gentlemen:
 
Señoras y Señores:
        We make reference to the Revolving Trade Receivables Purchase Agreement
dated as of September [    ], 2007, the "Agreement"), entered into between
Sanmina-SCI Systems de México, S.A. de C.V. (the "Seller") and Deutsche Bank AG
New York (the "Administrative Agent"), not in its individual capacity but acting
in its capacity as Administrative Agent for the Purchasers under the Purchase
Agreement (as such terms are defined in the Agreement). Capitalized terms used
and not otherwise defined herein are used as defined in the Agreement.
 
        Hacemos referencia al Contrato de Transmisión de Cuentas por Cobrar de
fecha [    ] de septiembre de 2007, el "Contrato") celebrado por Sanmina-SCI
Systems de México, S.A. de C.V. (el "Vendedor") y Deutsche Bank AG New York (el
"Agente Administrativo"), en calidad de Agente Administrativo actuando a nombre
y por cuenta de los Compradores (Purchasers) en el Contrato de Compra Venta
(Purchase Agreement) (según dichos términos se definen en el Contrato). Los
Términos en mayúsculas utilizados en este documento y que no se encuentren
definidos en el mismo, tendrán el significado que se le atribuye a los mismos en
el Contrato.
        The Seller hereby notifies to [IBM de México Comercialización y
Servicios, S.A. de C.V. ("IBM Mexico") or IBM Corporation ("IBM")], that
pursuant to the Agreement, the Seller sold, assigned, transferred and conveyed
to the Administrative Agent for the Purchasers the Scheduled Receivables created
from the sale of Goods by the Seller to [IBM Mexico or IBM], identified on the
Schedule 1 hereto and the proceeds thereof (collectively, the "Transferred
Assets").
 
        Por medio de la presente, el Vendedor notifica a IBM de México
Comercialización y Servicios, S.A. de C.V. ("IBM") que de conformidad con el
Contrato, el Vendedor vendió, cedió, transfirió y transmitió al Agente
Administrativo actuando a nombre y por cuenta de los Compradores las Cuentas por
Cobrar Programadas (Scheduled Receivables) derivadas de la venta de Bienes por
el Vendedor a IBM, identificadas en el Anexo 1 del presente documento, y los
pagos derivados de los mismos (los "Activos Transferidos").
        Based on the foregoing, and unless otherwise instructed in writing by
the Administrative Agent, the undersigned hereby irrevocably instructs you that
all payments made or required to be made by you or on your behalf from time to
time after your receipt and execution of this Payment Instruction derived from
or in connection with the Transferred Assets, shall be made directly to the
following account:
 
        Derivado de lo anterior, y a menos que el Agente Administrativo instruya
por escrito lo contrario, la suscrita por este medio les instruye en forma
irrevocable que todos los pagos que de tiempo en tiempo sean realizados o que
deban ser realizados por ustedes o a su nombre, a partir de la recepción y
suscripción de esta Instrucción de Pago, derivados de o en relación con los
Activos Transferidos (Transferred Assets), deberán hacerse en forma directa a la
siguiente cuenta:
Deutsche Bank Trust Company Americas, NY, NY
 
Deutsche Bank Trust Company Americas, NY, NY
ABA: 021 001 033
 
ABA: 021 001 033
Account#: [04879286 or 01 474 953]
 
Account#: [04879286 or 01 474 953]      

--------------------------------------------------------------------------------




Account name: [DBAG STEF Sanmina Mex—IBM Mex Coll AC or DBAG STEF-Sanmina
Mex—IBM USA Coll AC]
 
Account name: [DBAG STEF Sanmina Mex—IBM Mex Coll AC or DBAG STEF-Sanmina
Mex—IBM USA Coll AC]
        In accordance with applicable law, you are hereby further notified that
the payment obligations described herein will only be satisfied and considered
fulfilled upon payment thereof solely to the Administrative Agent in the terms
set forth herein.
 
        De conformidad con la legislación aplicable, se le notifica asimismo por
medio de la presente que las obligaciones de pago descritas en este documento
sólo serán satisfechas y consideradas como cumplidas únicamente cuando los pagos
de las mismas se hagan exclusivamente al Agente Administrativo en los términos
establecidos en este documento.
        This Payment Instruction may not be revoked or modified without the
written consent of the Administrative Agent.
 
        La presente Instrucción de Pago no podrá ser revocada o modificada sin
el consentimiento por escrito del Agente Administrativo.
Very truly yours,
 
Atentamente
Sanmina-SCI Systems de México, S.A. de C.V.
 
Sanmina-SCI Systems de México, S.A. de C.V.
By:
 
By:
Name: Juan Manuel Martínez Oregón
 
Name: Juan Manuel Martínez Oregón
Title: Attorney in fact
 
Title: Representante Legal
IN CASE OF RECEIVABLES PAYABLE BY IBM, THIS INSTRUCTION WILL BE DELIVERED TO IBM
BEFORE THE PRESENCE OF A MEXICAN NOTARY PUBLIC.
 
EN CASO DE CUENTAS POR COBRAR PAGADERAS POR IBM, ESTA INSTRUCCIÓN SERÁ ENTREGADA
A IBM ANTE LA PRESENCIA DE UN NOTARIO PÚBLICO MEXICANO.
Schedule 1
 
Anexo 1

--------------------------------------------------------------------------------



[Date]   [Fecha]
[Sanmina Mexico to include address and contact of Lenovo Singapore]
 
[Sanmina Mexico deberá incluir el domicilio y contacto de Lenovo Singapore]
Attn:            ]
 
Atención:            ]
Re: Transfer of Receivables.
 
Re: Transferencia de Cuentas por Cobrar.
Ladies and Gentlemen:
 
Señoras y Señores:
        We make reference to the Revolving Trade Receivables Purchase Agreement
dated as of September [    ], 2007, the "Agreement"), entered into between
Sanmina-SCI Systems de México, S.A. de C.V. (the "Seller") and Deutsche Bank AG
New York (the "Administrative Agent"), not in its individual capacity but acting
in its capacity as Administrative Agent for the Purchasers under the Purchase
Agreement (as such terms are defined in the Agreement). Capitalized terms used
and not otherwise defined herein are used as defined in the Agreement.
 
        Hacemos referencia al Contrato de Transmisión de Cuentas por Cobrar de
fecha [    ] de septiembre de 2007, el "Contrato") celebrado por Sanmina-SCI
Systems de México, S.A. de C.V. (el "Vendedor") y Deutsche Bank AG New York (el
"Agente Administrativo"), en calidad de Agente Administrativo actuando a nombre
y por cuenta de los Compradores (Purchasers) en el Contrato de Compra Venta
(Purchase Agreement) (según dichos términos se definen en el Contrato). Los
Términos en mayúsculas utilizados en este documento y que no se encuentren
definidos en el mismo, tendrán el significado que se le atribuye a los mismos en
el Contrato.
        The Seller hereby notifies to Lenovo Singapore PTE, Ltd, that pursuant
to the Agreement, the Seller sold, assigned, transferred and conveyed to the
Administrative Agent for the Purchasers the Scheduled Receivables created from
the sale of Goods by the Seller to Lenovo Singapore PTE, Ltd, identified on the
Schedule 1 hereto and the proceeds thereof (collectively, the "Transferred
Assets").
 
        Por medio de la presente, el Vendedor notifica a Lenovo Singapore PTE,
Ltd que de conformidad con el Contrato, el Vendedor vendió, cedió, transfirió y
transmitió al Agente Administrativo actuando a nombre y por cuenta de los
Compradores las Cuentas por Cobrar Programadas (Scheduled Receivables) derivadas
de la venta de Bienes por el Vendedor a Lenovo Singapore PTE, Ltd, identificadas
en el Anexo 1 del presente documento, y los pagos derivados de los mismos (los
"Activos Transferidos").
        Based on the foregoing, and unless otherwise instructed in writing by
the Administrative Agent, the undersigned hereby irrevocably instructs you that
all payments made or required to be made by you or on your behalf from time to
time after your receipt and execution of this Payment Instruction derived from
or in connection with the Transferred Assets, shall be made directly to the
following account:
 
        Derivado de lo anterior, y a menos que el Agente Administrativo instruya
por escrito lo contrario, la suscrita por este medio les instruye en forma
irrevocable que todos los pagos que de tiempo en tiempo sean realizados o que
deban ser realizados por ustedes o a su nombre, a partir de la recepción y
suscripción de esta Instrucción de Pago, derivados de o en relación con los
Activos Transferidos (Transferred Assets), deberán hacerse en forma directa a la
siguiente cuenta:
Deutsche Bank Trust Company Americas, NY, NY
 
Deutsche Bank Trust Company Americas, NY, NY
ABA: 021 001 033
 
ABA: 021 001 033
Account#: 01474128
 
Account#: 01474128
Account name: DBAG STEF Sanmina Mex-Lenovo Sing Coll AC
 
Account name: DBAG STEF Sanmina Mex-Lenovo Sing Coll AC      

--------------------------------------------------------------------------------




        In accordance with applicable law, you are hereby further notified that
the payment obligations described herein will only be satisfied and considered
fulfilled upon payment thereof solely to the Administrative Agent in the terms
set forth herein.
 
        De conformidad con la legislación aplicable, se le notifica asimismo por
medio de la presente que las obligaciones de pago descritas en este documento
sólo serán satisfechas y consideradas como cumplidas únicamente cuando los pagos
de las mismas se hagan exclusivamente al Agente Administrativo en los términos
establecidos en este documento.
        This Payment Instruction may not be revoked or modified without the
written consent of the Administrative Agent.
 
        La presente Instrucción de Pago no podrá ser revocada o modificada sin
el consentimiento por escrito del Agente Administrativo.
Very truly yours,
 
Atentamente
Sanmina-SCI Systems de México, S.A. de C.V.
 
Sanmina-SCI Systems de México, S.A. de C.V.
By:
 
By:
Name: Juan Manuel Martínez Oregón
 
Name: Juan Manuel Martínez Oregón
Title: Attorney in fact
 
Title: Representante Legal

NOTE TO SANMINA: FOR EACH SALE OF RECEIVABLES PAYABLE BY LENOVO SINGAPORE, THIS
NOTCIE WILL NEED TO BE DELIVERED TO LENOVO SINGAPORE BEFORE THE PRESENCE OF 2
WITNESSES. UPON EXECUTION OF THIS NOTICE BY SANMINA MEXICO, PLEASE DELIVER THIS
ORIGINAL NOTICE WITH AN ORIGINAL SCHEDULE I TO DEUTSCHE BANK AG NEW YORK AS
FOLLOWS:

DEUTSCHE BANK AG NEW YORK
ATTENTION: THOMAS SAKELLARIOU
STRUCTURED TRADE & EXPORT FINANCE
60 WALL STREET
NEW YORK, NY 10005
(212) 250-4412

WITNESS/TESTIGO

[Name of Witness/Incluir Nombre de Testigo]   [Name of Witness/Incluir Nombre de
Testigo]
[Signature of Witness/ Firma de Testigo]
 
[Signature of Witness/Incluir Firma de Testigo]
[Address of Witness/Domicilio de Testigo]
 
[Address of Witness/Domicilio de Testigo] Schedule 1   Anexo 1

--------------------------------------------------------------------------------



[date]   [fecha]
IBM Corporation
 
IBM Corporation
KOBA LL308 / Bldg 002
Research Triangle Park, NC 27709
United States of America
 
KOBA LL308 / Bldg 002
Research Triangle Park, NC 27709
United States of America
Attn: W. T. (Tim) Lattimore, CSCMP
 
Attn: W. T. (Tim) Lattimore, CSCMP
OEM Procurement
 
OEM Procurement
Sanmina-SCI Enterprise Relationship Manager
Certified Project Management Professional, PMI
Tel 919-254-4136, Fax 919-543-4253
TLattimo@US.ibm.com
 
Sanmina-SCI Enterprise Relationship Manager
Certified Project Management Professional, PMI
Tel 919-254-4136, Fax 919-543-4253
TLattimo@US.ibm.com
Re: Transfer of Receivables.
 
Re: Transferencia de Cuentas por Cobrar.
Ladies and Gentlemen:
 
Señoras y Señores:
        We make reference to the Receivables Transfer Agreement dated as of
September [    ], 2007 (the "Agreement"), entered into between Sanmina-SCI
Systems de México, S.A. de C.V. (the "Seller") and Deutsche Bank AG New York
(the "Administrative Agent"), not in its individual capacity but acting in its
capacity as Administrative Agent for the Purchasers under the Purchase Agreement
(as such terms are defined in the Agreement). Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement.
 
        Hacemos referencia al Contrato de Transmisión de Cuentas por Cobrar de
fecha [    ] de septiembre de 2007 (el "Contrato"), celebrado por Sanmina-SCI
Systems de México, S.A. de C.V. (el "Vendedor") y Deutsche Bank AG New York (el
"Agente Administrativo"), en calidad de Agente Administrativo actuando a nombre
y por cuenta de los Compradores (Purchasers) en el Contrato de Compra Venta
(Purchase Agreement) (según dichos términos se definen en el Contrato). Los
Términos en mayúsculas utilizados en este documento y que no se encuentren
definidos en el mismo, tendrán el significado que se le atribuye a los mismos en
el Contrato.
        The Seller hereby notifies to IBM Corporation ("IBM"), that pursuant to
the Agreement, the Seller sold, assigned, transferred and conveyed to the
Administrative Agent for the Purchasers the Scheduled Receivables created from
the sale of Goods by the Seller to IBM, identified on the Schedule 1 hereto and
the proceeds thereof (collectively, the "Transferred Assets").
 
        Por medio de la Presente, el Vendedor notifica a IBM Corporation ("IBM")
que de conformidad con el Contrato, el Vendedor vendió, cedió, transfirió y
transmitió al Agente Administrativo actuando a nombre y por cuenta de los
Compradores las Cuentas por Cobrar Programadas (Scheduled Receivables) derivadas
de la venta de Bienes por el Vendedor a IBM, identificadas en el Anexo 1 del
presente documento, y los pagos derivados de los mismos (los "Activos
Transferidos").
        Based on the foregoing, and unless otherwise instructed in writing by
the Administrative Agent, the undersigned hereby irrevocably instructs you that
all payments made or required to be made by you or on your behalf from time to
time after your receipt and execution of this Payment Instruction derived from
or in connection with the Transferred Assets, shall be made directly to the
following account:
 
        Derivado de lo anterior, y a menos que el Agente Administrativo instruya
por escrito lo contrario, la suscrita por este medio les instruye en forma
irrevocable que todos los pagos que de tiempo en tiempo sean realizados o que
deban ser realizados por ustedes o a su nombre, a partir de la recepción y
suscripción de esta Instrucción de Pago, derivados de o en relación con los
Activos Transferidos (Transferred Assets), deberán hacerse en forma directa a la
siguiente cuenta:      

--------------------------------------------------------------------------------




Deutsche Bank Trust Company Americas
 
Deutsche Bank Trust Company Americas
ABA: 021001033
 
ABA: 021001033
Account: 01474953
 
Account: 01474953
Account Name: DBAG STEF-Sanmina Mex—IBM USA Coll AC
 
Account Name: DBAG STEF-Sanmina Mex—IBM USA Coll AC
        In accordance with applicable law, you are hereby further notified that
the payment obligations described herein will only be satisfied and considered
fulfilled upon payment thereof solely to the Administrative Agent in the terms
set forth herein.
 
De conformidad con la legislación aplicable, se le notifica asimismo por medio
de la presente que las obligaciones de pago descritas en este documento sólo
serán satisfechas y consideradas como cumplidas únicamente cuando los pagos de
las mismas se hagan exclusivamente al Agente Administrativo en los términos
establecidos en este documento.
        This Payment Instruction may not be revoked or modified without the
written consent of the Administrative Agent.
 
        La presente Instrucción de Pago no podrá ser revocada o modificada sin
el consentimiento por escrito del Agente Administrativo.
Very truly yours,
 
Atentamente
Sanmina-SCI Systems de México, S.A. de C.V.
 
Sanmina-SCI Systems de México, S.A. de C.V.
By:
 
By:
Name: Juan Manuel Martínez Oregón
 
Name: Juan Manuel Martínez Oregón
Title: Attorney in fact
 
Title: Representante Legal


WITNESS/TESTIGOS


Name of Witness:    
Signature of Witness:
 
 
Address of Witness:
 
 
Name of Witness:
 
 
Signature of Witness:
 
 
Address of Witness:
 
 

--------------------------------------------------------------------------------




EXHIBIT P


GUARANTEE

        GUARANTEE, dated as of September 21, 2007, made by SANMINA-SCI
CORPORATION, a Delaware corporation (the "Guarantor"), in favor of DEUTSCHE BANK
AG NEW YORK, as administrative agent (the "Administrative Agent"), under the
Revolving Trade Receivables Purchase Agreement dated as of September 21, 2007
(as amended, restated, modified or supplemented from time to time, the
"Receivables Purchase Agreement") among SANMINA-SCI MAGYARORSZAG ELEKTRONIKAI
GYARTO KFT, a Hungarian limited liability company, and SANMINA-SCI SYSTEMS DE
MEXICO, S.A. DE C.V.(each, an "Originator" and collectively, the "Originators"),
the servicers party thereto (the "Servicers"), the Administrative Agent, and the
entities and financial institutions named therein as purchasers (the
"Purchasers").

        WHEREAS, pursuant to the Receivables Purchase Agreement, the Purchasers
have agreed to purchase Scheduled Receivables from the Originators upon the
terms and subject to the conditions set forth therein; and

        WHEREAS, it is a condition precedent to the obligation of the Purchasers
to make their initial purchase under the Receivables Purchase Agreement that the
Guarantor shall have executed and delivered this Guarantee to the Administrative
Agent for the benefit of the Purchasers;

        NOW, THEREFORE, in consideration of the premises and to induce the
Purchasers to enter into the Receivables Purchase Agreement and to induce the
Purchasers to purchase Scheduled Receivables thereunder, the Guarantor hereby
agrees with the Administrative Agent as follows:

        1.    Defined Terms.    Unless otherwise defined herein, terms defined
in the Receivables Purchase Agreement and used herein shall have the meanings
given to them in the Receivables Purchase Agreement.

        2.    Guarantee.    (a) The Guarantor hereby unconditionally and
irrevocably guarantees, as primary obligor, to the Purchasers and their
respective successors, endorsees, transferees and assigns, the prompt and
complete payment and performance by the Originators when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

        (a)   The Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Purchaser in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guarantee.

        (b)   The Guarantor shall remain liable hereunder for the Obligations
until the Obligations (other than inchoate indemnity obligations) are paid in
full.

        3.    No Subrogation.    Notwithstanding any payment or payments made by
the Guarantor hereunder, or any set-off or application of funds of the Guarantor
by the Administrative Agent, the Collateral Agent or any Purchaser, the
Guarantor shall not be entitled to be subrogated to any of the rights of the
Administrative Agent, the Collateral Agent or any Purchaser against the
Originators or against any collateral security or guarantee or right of offset
held by the Administrative Agent, the Collateral Agent or any Purchaser for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from the Originators in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Purchasers by
the Originators on account of the Obligations are paid in full.

        4.    Amendments, etc. with respect to the Obligations; Waiver of
Rights.    The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Purchasers may be rescinded by the Purchasers, and any
of the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part

--------------------------------------------------------------------------------




thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Purchasers, and the Receivables Purchase Agreement, and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchasers may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Administrative Agent, the Collateral Agent or the Purchasers for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released. None of
the Administrative Agent, the Collateral Agent or the Purchasers shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by
them or on its behalf as security for the Obligations or for this Guarantee or
any property subject thereto. When making any demand hereunder against the
Guarantor, the Administrative Agent and any Purchaser may, but shall be under no
obligation to, make a similar demand on the Originators or any other guarantor,
and any failure by the Administrative Agent and the Purchasers to make any such
demand or to collect any payments from the Originators or any such other
guarantor or any release of the Originators or such other guarantor shall not
relieve the Guarantor of its obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent and the Purchasers against the Guarantor. For
the purposes hereof "demand" shall include the commencement and continuance of
any legal proceedings.

        5.    Guarantee Absolute and Unconditional.    To the extent permitted
by applicable law, the Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Purchasers upon this Guarantee or acceptance of this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between the
Originators or the Guarantor, on the one hand, and the Administrative Agent and
the Purchasers, on the other, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guarantee. To the extent permitted
by applicable law, the Guarantor waives diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon the Originators or
the Guarantor with respect to the Obligations. This Guarantee shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity, regularity or enforceability of the Receivables Purchase
Agreement or any other Transaction Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, the
Collateral Agent or the Purchasers, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Originators against the Administrative Agent,
the Collateral Agent and the Purchasers, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Originators or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Originators for the Obligations, or of the Guarantor
under this Guarantee, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against the Guarantor, the Administrative Agent,
the Collateral Agent and the Purchasers may, but shall be under no obligation
to, pursue such rights and remedies as they may have against the Originators or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, the Collateral Agent or the Purchasers to pursue such
other rights or remedies or to collect any payments from the Originators or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Originators or
any such other Person or of any such collateral security, guarantee or right of
offset, shall not relieve the Guarantor of any liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent, the Collateral Agent
or the Purchasers against the Guarantor. This Guarantee shall remain in

2

--------------------------------------------------------------------------------




full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantor and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Purchasers, and their
respective successors, indorsees, transferees and assigns, until all the
Obligations (other than inchoate indemnity obligations) and the obligations of
the Guarantor under this Guarantee shall have been satisfied by payment in full.

        6.    Reinstatement.    This Guarantee shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by any Purchaser upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Originator, or upon or as a result of the
appointment of a receiver, or conservator of, or trustee or similar officer for,
any Originator or any substantial part of its property, or otherwise, all as
though such payments had not been made.

        7.    Payments.    The Guarantor hereby agrees that the Obligations will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
to the Payment Account.

        8.    Taxes.    (a) All payments made by the Guarantor under this
Guarantee shall be made free and clear of, and without deduction or withholding
for or on account of, any present or future Indemnified Taxes. If any such
Indemnified Taxes or Other Taxes are required to be withheld from any amounts
payable to the Administrative Agent hereunder, the amounts so payable to the
Administrative Agent shall be increased to the extent necessary to yield to the
Purchasers (after payment of all Indemnified Taxes and Other Taxes) the amounts
payable hereunder that the Purchasers would have received if such Indemnified
Taxes or Other Taxes had not been withheld or deducted from such amounts.

        (a)   In addition, the Guarantor shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

        (b)   Whenever any Indemnified Taxes or Other Taxes are payable by the
Guarantor, as promptly as possible thereafter the Guarantor shall send to the
Administrative Agent, a certified copy of an original official receipt received
by the Guarantor showing payment thereof. If the Guarantor fails to pay any
Indemnified Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Guarantor shall indemnify the Administrative
Agent and each Purchaser for any incremental taxes, interest or penalties that
may become payable by the Administrative Agent or such Purchaser as a result of
any such failure.

        (c)   The agreements in this Section shall survive the termination of
this Guarantee and the payment of all amounts payable hereunder.

        9.    Notices.    All notices, requests and demands to or upon the
Administrative Agent or the Guarantor to be effective shall be in writing
(including by telecopy) and shall be deemed to have been duly given or made
(a) if by hand, when delivered or (b) if by telecopy or by courier, when
received by the addressee, addressed to the Administrative Agent at its address
or transmission number for notices provided in Section 9.2 of the Receivables
Purchase Agreement or, in the case of the Guarantor, at its address or
transmission number for notices provided on the signature page of this
Guarantee. The Administrative Agent and the Guarantor may change their
respective address and transmission numbers for notices by notice in the manner
provided in this Section.

        10.    Severability.    Any provision of this Guarantee that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

3

--------------------------------------------------------------------------------




        11.    Integration.    This Guarantee and the other Transaction
Documents represent the agreement of the Guarantor with respect to the subject
matter hereof, and there are no promises or representations by the
Administrative Agent or any Purchaser relative to the subject matter hereof not
reflected herein or in the other Transaction Documents.

        12.    Amendments in Writing; No Waiver; Cumulative
Remedies.    (a) None of the terms or provisions of this Guarantee may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor and the Administrative Agent, provided that
any provision of this Guarantee may be waived by the Administrative Agent in a
letter or agreement executed by the Administrative Agent or by facsimile
transmission from the Administrative Agent.

        (a)   The Administrative Agent shall not by any act (except by a written
instrument pursuant to paragraph 12(a) hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Incipient Termination Event or Termination Event or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent would otherwise have on any future occasion.

        (b)   The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

        13.    Section Headings.    The section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

        14.    Successors and Assigns.    This Guarantee shall be binding upon
the successors and permitted assigns of the Guarantor and shall inure to the
benefit of the Administrative Agent and its successors and assigns. The
Guarantor may not assign its obligations hereunder without the written consent
of the Administrative Agent and any such purported assignment will be null and
void ab initio.

        15.    Submission to Jurisdiction; Waivers.    The Guarantor hereby
irrevocably and unconditionally:

        (a)   submits for itself and its property in any legal action or
proceeding relating to this Guarantee, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York sitting in the City of New York, the courts of
the United States for the Southern District of New York, and appellate courts
from any thereof;

        (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)   in any such action or proceeding in such New York State or U.S.
federal court sitting in New York City, such service may be made on the
Guarantor by delivering a copy of such process to the Guarantor at its address;

        (d)   agrees that nothing in this Guarantee shall affect the right to
effect service of process in any other manner permitted by law or shall limit
the right to sue in any other jurisdiction; and

4

--------------------------------------------------------------------------------






        (e)   waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        16.    Governing Law.    This Guarantee shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

[Remainder of this page intentionally left blank]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as a deed by its duly authorized officer as of the day
and year first above written.

    SANMINA-SCI CORPORATION
 
 
By:
 
          

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address:
2700 North First Street
San Jose, California 95134
Fax: (408) 964-3644
Attention: Treasurer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.59



Table of Contents

Schedule 1.1A



Schedule 1.1B



Schedule 1.1C



Schedule 1.1D



Schedule 3.4



Schedule 3.14 to the Receivables Purchase Agreement



Schedule 3.15



EXHIBIT A



EXHIBIT B



EXHIBIT C



EXHIBIT D



SCHEDULE 1 Documents and Enquiries
SCHEDULE 2 Assumptions
SCHEDULE 3 Reservations

EXHIBIT E



EXHIBIT E



ANNEX A Reviewed Judgments
ANNEX B Reviewed Agreements

EXHIBIT F



EXHIBIT G



EXHIBIT H



FORM OF SPECIAL IRREVOCABLE POWER OF ATTORNEY

EXHIBIT I



EXHIBIT J



EXHIBIT K



EXHIBIT L



EXHIBIT M



Purchase Calculation Notice

EXHIBIT N



W I T N E S S E T H
REPRESENTATIONS AND WARRANTIES

EXHIBIT O



REPRESENTATIONS AND WARRANTIES
ARTICLE II PURCHASE AND SALE OF TRANSFERRED RECEIVABLES
ARTICLE III CONDITIONS PRECEDENT
ARTICLE IV MICELLANEOUS
TABLE OF CONTENTS
WITNESS/TESTIGOS

EXHIBIT P

